Exhibit 10.1

 

--------------------------------------------------------------------------------

SECURITY AGREEMENT

 

among

 

AMERICREDIT MTN RECEIVABLES TRUST IV,

as the Debtor

 

AMERICREDIT FINANCIAL SERVICES, INC.,

Individually and as the Servicer

 

AMERICREDIT MTN CORP. IV,

Individually

 

and

 

JPMORGAN CHASE BANK,

as the Collateral Agent and as the Securities Intermediary

 

Dated as of

October 1, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; THE NOTE

   1

SECTION 1.1.

  

Certain Defined Terms

   1

SECTION 1.2.

  

Other Terms

   30

SECTION 1.3.

  

Computation of Time Periods

   30

SECTION 1.4.

  

Form of Notes

   30

SECTION 1.5.

  

Execution, Authentication and Delivery

   30

SECTION 1.6.

  

Registration; Registration of Transfer and Exchange

   31

SECTION 1.7.

  

Mutilated, Destroyed, Lost or Stolen Notes

   33

SECTION 1.8.

  

Persons Deemed Owner

   33

SECTION 1.9.

  

Cancellation

   33

SECTION 1.10.

  

Maintenance of Office or Agency

   34

ARTICLE II GRANT OF SECURITY INTEREST AND SETTLEMENTS

   34

SECTION 2.1.

  

Grant of Security Interest

   34

SECTION 2.2.

  

Note Interest, Premium Amounts, Fees and Other Costs and Expenses

   35

SECTION 2.3.

  

Monthly Flow of Funds.

   35

SECTION 2.4.

  

Prepayments

   37

SECTION 2.5.

  

Liquidation Settlement Procedures.

   38

SECTION 2.6.

  

Protection of Interest of the Collateral Agent.

   38

SECTION 2.7.

  

Deemed Collections; Application of Payments.

   39

SECTION 2.8.

  

Payments and Computations, Etc.

   40

SECTION 2.9.

  

Reports

   40

SECTION 2.10.

  

Collection Account.

   41

SECTION 2.11.

  

Funding Account.

   42

SECTION 2.12.

  

Yield Supplement Account; Withdrawals; Releases.

   44

SECTION 2.13.

  

[Intentionally Omitted].

   45

SECTION 2.14.

  

[Intentionally Omitted].

   45

SECTION 2.15.

  

Reserve Account; Withdrawals; Releases.

   45

SECTION 2.16.

  

Optional Release.

   46

SECTION 2.17.

  

Delivery of Collateral.

   47

ARTICLE III REPRESENTATIONS AND WARRANTIES

   48

SECTION 3.1.

  

Representations and Warranties of the Debtor, AmeriCredit and AMC

   48

SECTION 3.2.

  

Representations and Warranties of the Servicer

   52

ARTICLE IV CONDITIONS PRECEDENT

   53

SECTION 4.1.

  

Conditions to Closing

   53

ARTICLE V COVENANTS

   57

SECTION 5.1.

  

Affirmative Covenants of the Debtor and AmeriCredit

   57

SECTION 5.2.

  

Negative Covenants of Debtor, AMC and AmeriCredit

   61



--------------------------------------------------------------------------------

SECTION 5.3.

  

Hedging Arrangements

   64

SECTION 5.4.

  

Affirmative Covenants of the Servicer

   65

SECTION 5.5.

  

Negative Covenants of the Servicer

   66

ARTICLE VI TERMINATION AND AMORTIZATION EVENTS; OPTIONAL TERMINATION

   67

SECTION 6.1.

  

Termination and Amortization Events

   67

SECTION 6.2.

  

Termination

   71

SECTION 6.3.

  

Optional Redemption of Note

   72

SECTION 6.4.

  

Optional Purchase of All Receivables

   72

SECTION 6.5.

  

Proceeds

   72

ARTICLE VII THE COLLATERAL AGENT

   73

SECTION 7.1.

  

Duties of the Collateral Agent

   73

SECTION 7.2.

  

Compensation and Indemnification of Collateral Agent

   73

SECTION 7.3.

  

[Intentionally Omitted].

   73

SECTION 7.4.

  

Liability of the Collateral Agent.

   74

SECTION 7.5.

  

[Intentionally Omitted].

   76

SECTION 7.6.

  

Limitation on Liability of the Collateral Agent and Others

   76

ARTICLE VIII THE SECURITIES INTERMEDIARY

   77

SECTION 8.1.

  

Duties of the Securities Intermediary.

   77

SECTION 8.2.

  

Representations, Warranties and Covenants of the Securities Intermediary

   77

SECTION 8.3.

  

Governing Law for Certain Securities Intermediary Matters

   78

ARTICLE IX MISCELLANEOUS

   78

SECTION 9.1.

  

Term of Agreement

   78

SECTION 9.2.

  

Waivers; Amendments.

   78

SECTION 9.3.

  

Notices

   79

SECTION 9.4.

  

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial; Integration;
Appointment of Agent for Service of Process.

   81

SECTION 9.5.

  

Counterparts; Severability

   82

SECTION 9.6.

  

Successors and Assigns.

   82

SECTION 9.7.

  

Waiver of Confidentiality

   82

SECTION 9.8.

  

Confidentiality Agreement

   82

SECTION 9.9.

  

No Bankruptcy Petition Against the Purchaser, AMC, or the Debtor

   83

SECTION 9.10.

  

Further Assurances

   83

SECTION 9.11.

  

Characterization of the Transactions Contemplated by the Agreement; Tax
Treatment.

   83

SECTION 9.12.

  

Responsibilities of the Debtor

   83

SECTION 9.13.

  

Headings

   84

SECTION 9.14.

  

Limitation on Liability

   84

SECTION 9.15.

  

Binding Effect

   84

SECTION 9.16.

  

Effect of Note Insurer Default

   84

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A

  

List of Lock-Box Banks and Lock-Box Accounts

EXHIBIT B

  

Form of Lock-Box Agreement

EXHIBIT C

  

Form of Note

EXHIBIT D

  

[Intentionally Omitted]

EXHIBIT E

  

List of Actions and Suits

EXHIBIT F

  

Schedule of Locations of Records

EXHIBIT G

  

List of Subsidiaries, Divisions and Tradenames

EXHIBIT H

  

[Intentionally Omitted]

EXHIBIT I

  

Form of Secretary’s Certificate

EXHIBIT J

  

[Intentionally Omitted]

EXHIBIT K

  

Form of Take-Out Notice

EXHIBIT L

  

Form of Delivery Notice

EXHIBIT M

  

Cumulative Net Loss Table

EXHIBIT N

  

Delinquency Ratio Table

EXHIBIT O

  

Default Ratio Table

EXHIBIT P

  

Collateral Agent’s Fee Schedule

EXHIBIT Q

  

Form of Redemption Notice

 

iii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

 

SECURITY AGREEMENT (as amended, supplemented or otherwise modified from time to
time, this “Agreement”), dated as of October 1, 2004, by and among AMERICREDIT
MTN RECEIVABLES TRUST IV, a Delaware statutory trust, as debtor (in such
capacity, the “Debtor”), AMERICREDIT FINANCIAL SERVICES, INC., a Delaware
corporation (“AmeriCredit”), individually and in its capacity as Servicer (in
such capacity, the “Servicer”), AMERICREDIT MTN CORP. IV, a Delaware corporation
(“AMC”), individually, and JPMORGAN CHASE BANK, a New York banking corporation
(“JPMorgan”), individually and as collateral agent for the Secured Parties (in
such capacity, the “Collateral Agent”) and as securities intermediary (in such
capacity, the “Securities Intermediary”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, subject to the terms and conditions of this Agreement, the Debtor
desires to grant a security interest in and to the Receivables and related
property including the Debtor’s interest in certain retail automotive
installment sales contracts and loans or promissory notes secured by
automobiles;

 

WHEREAS, pursuant to the Note Purchase Agreement, the Debtor has issued the Note
to the Purchaser and will be obligated to the holder of the Note to pay the
principal of and interest on the Note in accordance with the terms thereof;

 

MBIA Insurance Corporation (the “Note Insurer”), a New York stock insurance
company, has issued and delivered a note guaranty insurance policy, dated the
Closing Date (with endorsements and exhibits, the “Note Policy”), pursuant to
which the Note Insurer guarantees Insured Payments, as defined in the Note
Policy.

 

As an inducement to the Note Insurer to issue and deliver the Note Policy, the
Debtor and the Note Insurer have executed and delivered the Insurance Agreement,
dated as of October 1, 2004 (as amended from time to time, the “Insurance
Agreement”), among the Note Insurer, the Debtor, AmeriCredit, the Servicer, the
Collateral Agent and AMC.

 

As an additional inducement to the Note Insurer to issue the Note Policy, and as
security for the performance by the Debtor of its obligations hereunder the
Debtor has agreed to assign the Collateral (as defined below) as collateral to
the Collateral Agent for the benefit of the Secured Parties, as their respective
interests may appear.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS; THE NOTE

 

SECTION 1.1. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:



--------------------------------------------------------------------------------

“ABS” means the assumed rate of prepayments on the Receivables for each
Settlement Period based upon the “Absolute Prepayment Model,” applied in
accordance with current market standards.

 

“Account(s)” means, singularly, each of the Lock-Box Account, the Collection
Account, the Funding Account, the Reserve Account and the Yield Supplement
Account, and, collectively, all such Accounts.

 

“Accrual Period” means, with respect to each MTN Payment Date other than the
first MTN Payment Date, the period commencing on the prior MTN Payment Date and
ending on the day immediately preceding such MTN Payment Date and, with respect
to the first MTN Payment Date, the period commencing on the Closing Date and
ending on the day immediately preceding such first MTN Payment Date.

 

“Administrative Agent” means MBIA, as agent for the Purchaser, and any successor
thereto appointed pursuant to the Note Purchase Agreement.

 

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person (including any UCC financing statement or any similar instrument
filed against such Person’s assets or properties).

 

“Affected Assets” means, collectively, the Receivables and the Related Security,
Collections and Proceeds relating thereto.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
the controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of voting stock, by contract or otherwise.

 

“Aggregate Outstanding Balance” means, with respect to any group of Receivables
as of any date, the sum of the Outstanding Balances of all such Receivables as
of the close of business on the immediately preceding date.

 

“AMC” means AmeriCredit MTN Corp. IV, a Delaware corporation, and its successors
and assigns.

 

“AmeriCredit” means AmeriCredit Financial Services, Inc., a Delaware
corporation, and its successors and assigns.

 

“AmeriCredit Corp.” means AmeriCredit Corp., a Texas corporation, and its
successors and assigns.

 

“AmeriCredit Score” means, with respect to a Receivable, the credit score for
the related Obligor, determined in accordance with the Credit and Collection
Policy.

 

2



--------------------------------------------------------------------------------

“Amortization Period” means the period commencing on the earlier to occur of (i)
the date on which the Regular Amortization Period commences or (ii) the date on
which the Rapid Amortization Period commences and ending on the later of (x) the
date on which the Net Investment is reduced to zero and there are no amounts
outstanding to the Note Insurer and (y) the Final Maturity Date.

 

“Amortization Period Reserve Percentage” means, (x) with respect to any date of
determination which occurs after the commencement of the Amortization Period and
prior to the seventh (7th) Remittance Date during the Amortization Period:

 

(i) 11.0% if the Portfolio Net Loss Ratio calculated as of the most recent
Determination Date is less than 7.00%.

 

(ii) 12.0%, if the Portfolio Net Loss Ratio calculated as of the most recent
Determination Date is greater than or equal to 7.00% but less than 7.50%.

 

(iii) 13.0%, if the Portfolio Net Loss Ratio calculated as of the most recent
Determination Date is greater than or equal to 7.50% but less than 8.00%.

 

(iv) 14.0%, if the Portfolio Net Loss Ratio calculated as of the most recent
Determination Date is greater than or equal to 8.00% but less than 8.50%.

 

(v) 15.0%, if the Portfolio Net Loss Ratio calculated as of the most recent
Determination Date is greater than or equal to 8.50%; and

 

(y) with respect to any date of determination occurring on and after the seventh
(7th) Remittance Date during the Amortization Period, the applicable percentage
set forth in the numbered clauses (i) through (v) in paragraph (x) above
calculated with respect to the (6th) Remittance Date.

 

“Amount Financed” means, with respect to a Receivable, the aggregate amount of
credit extended under the Contract related to such Receivable to pay, or to
refinance, the purchase price of or outstanding balance with respect to the
Financed Vehicle and related costs, including amounts advanced in respect of
accessories, insurance premiums, service and warranty contracts, other items
customarily financed as part of retail automobile installment sales contracts or
promissory notes, and related costs.

 

“Annualized Net Loss Ratio” means, as of any date of determination, the ratio
(expressed as a percentage), computed by dividing “A” by “B,” and then
multiplying the result by “C” where:

 

“A” is equal to the Monthly Net Losses for all Receivables held as Collateral
which have occurred during six Settlement Periods immediately preceding such
date divided by the average Aggregate Outstanding Balance of all Receivables
held as Collateral during such six-month period;

 

“B” is equal to the actual number of days in such six-month period; and

 

3



--------------------------------------------------------------------------------

“C” is equal to the actual number of days in the Servicer’s fiscal year in which
the most recently-ended Settlement Period occurred.

 

“Annual Percentage Rate” or “APR” means, with respect to a Receivable, the rate
per annum of finance charges stated in the Contract related to such Receivable
as the “annual percentage rate” (within the meaning of the Federal
Truth-in-Lending Act). If, after the applicable Delivery Date, the rate per
annum with respect to a Receivable as of such Delivery Date is reduced as a
result of (a) an insolvency proceeding involving the related Obligor or (b)
pursuant to the Servicemembers Civil Relief Act, “Annual Percentage Rate” or
“APR” shall refer to such reduced rate.

 

“Authorized Officer” means, with respect to the Debtor, any officer, or agent
acting pursuant to a power of attorney of the Debtor, who is authorized to act
for the Debtor, in matters relating to the Debtor and who is identified on the
list of Authorized Officers delivered by the Debtor to the Collateral Agent on
the Closing Date (as such list may be modified or supplemented from time to time
thereafter).

 

“Available Funds” means, with respect to any Remittance Date, the aggregate
amount then on deposit in the Collection Account which represents the amounts
described in clause (i), (ii), (iii) and (iv) of Section 2.10(a) hereof on such
Remittance Date.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11 U.S.C.) §§ 101 et
seq., as amended.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA in respect of which the Debtor, AmeriCredit, AMC or any ERISA Affiliate of
the Debtor, AmeriCredit or AMC is, or at any time during the immediately
preceding six years was, an “employer” as defined in Section 3(5) of ERISA.

 

“Borrowing Base” means, as of any Borrowing Base Determination Date, the sum of
(x) the product of (i) 91.5% and (ii) the Net Receivables Balance as of the
close of business on such Borrowing Base Determination Date after taking into
account all Facility Activity on such Borrowing Base Determination Date plus (y)
the amount on deposit in the Funding Account at the close of business on such
Borrowing Base Determination Date after taking into account all Facility
Activity on such Borrowing Base Determination Date plus (z) the amount on
deposit in the Collection Account with respect to principal at the close of
business on such Borrowing Base Determination Date after taking into account all
Facility Activity on such Borrowing Base Determination Date.

 

“Borrowing Base Determination Date” means each of the following dates: (i) the
last day of each Settlement Period, (ii) each Take-Out Date and (iii) each
Delivery Date.

 

“Business Day” means any day excluding Saturday, Sunday and any day on which
banks in New York, New York, Fort Worth, Texas or London, England are authorized
or required by law to close.

 

4



--------------------------------------------------------------------------------

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Certificateholders” means the holders of the Class A Certificates and the Class
B Certificates issued under the Trust Agreement. The Debtor shall inform the
Collateral Agent and the Note Insurer in writing of the identity of the
Certificateholders.

 

“Class A Certificates” means the Class A Certificates issued under the Trust
Agreement.

 

“Class B Certificates” means the Class B Certificates issued under the Trust
Agreement.

 

“Closing Date” means October 1, 2004.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning specified in Section 2.1 hereof.

 

“Collateral Agent” means JPMorgan Chase Bank, as collateral agent for the
Secured Parties, and its successors and assigns.

 

“Collateral Agent Accounts” has the meaning described in Section 8.2(i) hereof.

 

“Collection Account” means the account established by the Collateral Agent, for
the benefit of the Secured Parties, pursuant to Section 2.10.

 

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds (including liquidation proceeds) of such Receivable,
including, without limitation, all Finance Charges, if any, and any refunded
portion of extended warranty protection plan costs or of insurance costs (for
example, physical damage, credit life or disability) included in the original
amount financed under such Receivable, and cash proceeds of Related Security
with respect to such Receivable.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Contract” means any and all retail installment sales contracts or installment
notes and security agreements relating to the sale or refinancing of a new or
used automobile, light duty truck, van or minivan and other writings related
thereto now existing and hereafter created or acquired by AmeriCredit or AMC and
assigned from time to time to the Debtor pursuant to the Master Receivables
Purchase Agreement.

 

“Corporate Liquidity Pool” means the sum of (i) cash and cash equivalents held
by AmeriCredit Corp. plus (ii) 75% of the aggregate outstanding balance of all
receivables owned by AmeriCredit Corp. or AmeriCredit that are not subject to
any lien or security interest of any third party; provided, that “Corporate
Liquidity Pool” shall not include any restricted cash balances.

 

5



--------------------------------------------------------------------------------

“Cram Down Loss” has the meaning given such term in the Servicing and Custodian
Agreement.

 

“Credit and Collection Policy” means the Servicer’s credit and collection policy
or policies and practices relating to automobile installment sales contracts,
existing on the date hereof and in effect from time to time in compliance with
Section 5.2(d).

 

“Credit Score Based Reserve Percentage” means, with respect to the Amortization
Period, the applicable percentage set forth in the numbered clauses (i) through
(v) below:

 

(i) 11% if the Weighted Average AmeriCredit Score of all Eligible Receivables as
of the commencement of the Amortization Period, after taking into account all
Facility Activity on such date is greater than or equal to 235.00; or

 

(ii) 12%, if the Weighted Average AmeriCredit Score of all Eligible Receivables
as of the commencement of the Amortization Period, after taking into account all
Facility Activity on such date is greater than or equal to 234.00 but less than
235.00; or

 

(iii) 13%, if the Weighted Average AmeriCredit Score of all Eligible Receivables
as of the commencement of the Amortization Period, after taking into account all
Facility Activity on such date is greater than or equal to 232.00 but less than
234.00; or

 

(iv) 14%, if the Weighted Average AmeriCredit Score of all Eligible Receivables
as of the commencement of the Amortization Period, after taking into account all
Facility Activity on such date is greater than or equal to 230.00 but less than
232.00; or

 

(v) 15%, if the Weighted Average AmeriCredit Score of all Eligible Receivables
as of the commencement of the Amortization Period, after taking into account all
Facility Activity on such date is less than 230.00.

 

“Cumulative Net Loss” means, for any Receivables Pool or the Regular
Amortization Receivables Pool, as appropriate, the positive difference between
(i) the sum of (A) the Aggregate Outstanding Balance of all Liquidated
Receivables plus (B) aggregate Cram Down Losses minus (ii) Liquidation Proceeds
received with respect to the Receivables described in clause (i).

 

“Cumulative Net Loss Ratio” means, for any Receivables Pool or the Regular
Amortization Receivables Pool, as appropriate, the ratio, expressed as a
percentage, computed by dividing:

 

(a) the sum (without duplication) of (i) Cumulative Net Losses and (ii) the
product of (x) 0.50 and (y) the Aggregate Outstanding Balance of all Receivables
which are more than ninety (90) days past due as of the end of the related
Settlement Period;

 

6



--------------------------------------------------------------------------------

by

 

(b) the sum of (i) the aggregate initial principal balance plus (ii) the initial
pre-funding account balance, if any, in each case for the related Receivables
Pool or the Regular Amortization Receivables Pool, as appropriate.

 

“Debtor” means AmeriCredit MTN Receivables Trust IV, a Delaware statutory trust,
and its successors and permitted assigns.

 

“Debtor Order” means a written order or request signed in the name of the Debtor
by any one of its Authorized Officers and delivered to the Collateral Agent.

 

“Defaulted Receivable” means a Receivable with respect to which (i) 10% or more
of a Scheduled Payment is more than ninety (90) days past due, (ii) the Servicer
has repossessed the related Financed Vehicle (and any applicable redemption
period has expired), or (iii) such Receivable is in default and the Servicer has
charged-off such Receivable in accordance with the Credit and Collection Policy
or otherwise has determined in good faith that payments thereunder are not
likely to be resumed.

 

“Default Ratio” means a fraction, expressed as a percentage, the numerator of
which is the Aggregate Outstanding Balance of all Defaulted Receivables since
the commencement of the Regular Amortization Period and the denominator of which
is the Initial Regular Amortization Receivables Pool Balance.

 

“Deficiency Amount” has the meaning specified in the Note Policy.

 

“Delinquency Ratio” means, the ratio (expressed as a percentage) computed by
dividing:

 

(a) the Aggregate Outstanding Balance of all Receivables which were Delinquent
Receivables as of the close of business on the last day of the related
Settlement Period.

 

by

 

(b) the sum of the Aggregate Outstanding Balance of all Receivables as of the
close of business on the first day of the related Settlement Period.

 

“Delinquent Receivable” means a Receivable with respect to which 10% or more of
a scheduled payment is more than sixty (60) days past due (excluding (i)
Receivables which the Servicer has repossessed the related Financed Vehicle and
(ii) Receivables which have become Liquidated Receivables).

 

“Delivery” when used with respect to Collateral means:

 

(a) with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments”
within the meaning of Section 9-102(a)(47) of the UCC and are susceptible of
physical

 

7



--------------------------------------------------------------------------------

delivery, transfer thereof to the Collateral Agent by physical delivery to the
Collateral Agent endorsed to, or registered in the name of, the Collateral Agent
or endorsed in blank, and, with respect to a certificated security (as defined
in Section 8-102(a)(4) of the UCC), transfer thereof (i) by delivery of such
certificated security endorsed to, or registered in the name of, the Collateral
Agent or (ii) by delivery thereof to a “clearing corporation” (as defined in
Section 8-102(a)(5) of the UCC) and the making by such clearing corporation of
appropriate entries on its books reducing the appropriate securities account of
the transferor and increasing the appropriate securities account of the
Collateral Agent by the amount of such certificated security and the
identification by the clearing corporation of the certificated securities for
the sole and exclusive account of the Collateral Agent (all of the foregoing,
“Physical Property”), and, in any event, any such Physical Property in
registered form shall be in the name of the Collateral Agent or its nominee; and
such additional or alternative procedures as may hereafter become appropriate to
effect the complete transfer of ownership of any such Collateral to the
Collateral Agent or its nominee or custodian, consistent with changes in
applicable law or regulations or the interpretation thereof;

 

(b) with respect to any security issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation or by the Federal National Mortgage Association that
is a book-entry security held through the Federal Reserve System pursuant to
federal book-entry regulations, the following procedures, all in accordance with
applicable law, including applicable Federal regulations and Articles 8 and 9 of
the UCC: book-entry registration of such Collateral to an appropriate book-entry
account maintained with a Federal Reserve Bank by a securities intermediary that
is also a “depository” pursuant to applicable federal regulations; the making by
such securities intermediary of entries in its books and records crediting such
Collateral to the Collateral Agent’s security account at the securities
intermediary and identifying such book-entry security held through the Federal
Reserve System pursuant to federal book-entry regulations as belonging to the
Collateral Agent; and such additional or alternative procedures as may hereafter
become appropriate to effect complete transfer of ownership of any such
Collateral to the Collateral Agent, consistent with changes in applicable law or
regulations or the interpretation thereof;

 

(c) with respect to any item of Collateral that is an uncertificated security
under Article 8 of the UCC and that is not governed by clause (b) above,
registration on the books and records of the issuer thereof in the name of the
Collateral Agent or its nominee or custodian who either (i) becomes the
registered owner on behalf of the Collateral Agent or (ii) having previously
become the registered owner, acknowledges that it holds for the Collateral
Agent; and

 

(d) with respect to any item of Collateral that is a security entitlement under
Article 8 of the UCC and that is not governed by clause (b) above, causing the
securities intermediary to indicate on its books and records that such security
entitlement has been credited to a securities account of the Collateral Agent.

 

“Delivery Date” means the date on which a Receivables Delivery occurs.

 

8



--------------------------------------------------------------------------------

“Delivery Notice” means the notice, substantially in the form attached hereto as
Exhibit L, furnished by the Debtor in accordance with Section 2.11(b)(1).

 

“Depositary” has the meaning set forth in 31 C.F.R. 306.118 or similar federal
regulations governing the transfer of securities issued by the United States
Treasury which are maintained in book-entry form.

 

“Determination Date” means, with respect to each Remittance Date, the second
Business Day preceding such Remittance Date, notwithstanding anything else to
the contrary herein, the Determination Date for any month in which any repayment
of principal is to be made by the Debtor (currently expected to begin in October
2007) shall be the 11th Business Day prior to the MTN Payment Date in such
month, unless such day falls in the prior calendar month, in which case it shall
be the first Business Day of the month.

 

“EBITDA” means, with respect to AmeriCredit Corp., GAAP earnings before
interest, taxes, depreciation and amortization.

 

“Eligible Collateral” means, collectively, Eligible Receivables, Eligible
Investments credited to the Funding Account, and Eligible Investments credited
to the Collection Account.

 

“Eligible Deposit Account” means a segregated trust account with the corporate
trust department of a depository institution acceptable to the Note Insurer
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as any of the securities of such depository institution
have a long term unsecured debt rating of “AA” or higher from S&P and “Aa2” or
higher by Moody’s and in the highest short-term rating category by S&P and
Moody’s or is otherwise acceptable to the Note Insurer. Each Eligible Deposit
Account created hereunder shall be established as follows: “[name of account],
JPMorgan Chase Bank, as Collateral Agent.”

 

“Eligible Investments” means any of the following (a) negotiable instruments or
securities represented by instruments in bearer or registered or in book-entry
form which evidence (i) obligations fully guaranteed by the United States having
original or remaining maturities of no more than thirty-one (31) days; (ii) time
deposits in, or bankers acceptances issued by, any depository institution or
trust company incorporated under the laws of the United States or any state
thereof and subject to supervision and examination by federal or state banking
or depository institution authorities; provided, however, that at the time of
investment or contractual commitment to invest therein, the certificates of
deposit or short-term deposits, if any, or long-term unsecured debt obligations
(other than such obligation whose rating is based on collateral or on the credit
of a Person other than such institution or trust company) of such depository
institution or trust company has a credit rating from Moody’s and S&P of at
least “P-1” and “A-1,” respectively, in the case of the certificates of deposit
or short-term deposits, or a rating not lower than one of the two highest
investment categories granted by Moody’s and by S&P; (iii) certificates of
deposit having, at the time of investment or contractual commitment to invest
therein, a rating from Moody’s and S&P of at least “P-1” and “A-1,”
respectively; or (iv) investments in money market funds rated in the highest
investment category or otherwise

 

9



--------------------------------------------------------------------------------

approved in writing by the applicable rating agencies; (b) demand deposits in
any depository institution or trust company referred to in (a)(ii) above; (c)
commercial paper (having original or remaining maturities of no more than
thirty-one (31) days) having, at the time of investment or contractual
commitment to invest therein, a credit rating from Moody’s and S&P of at least
“P-1” and “A-1,” respectively; (d) Eurodollar time deposits having a credit
rating from Moody’s and S&P of at least “P-1” and “A-1,” respectively; and (e)
repurchase agreements involving any of the Eligible Investments described in
clauses (a)(i), (a)(iii) and (d) hereof, so long as the other party to the
repurchase agreement has at the time of investment therein, a rating from
Moody’s and S&P of at least “P-1” and “A-1,” respectively.

 

“Eligible Receivable” means, at any time, any Receivable:

 

(i) (A) which shall have been originated by AmeriCredit directly with an Obligor
or through an automobile dealer or Third Party Lender approved in accordance
with AmeriCredit’s standard operating procedures and which has been acquired
from a Dealer by means of a Dealer Agreement or a Dealer Assignment (as defined
in the Servicing Agreement), which dealer shall be located in the United States
and which, together with the Contract related thereto, if originated by a
dealer, shall have been validly assigned by such dealer to AmeriCredit and which
assignment, if part of a bulk sale by such dealer to AmeriCredit, shall have
been approved in writing by the Note Insurer, or pursuant to the terms of such
Contract, for the retail sale or refinancing of the related Financed Vehicle in
the ordinary course of its business, shall have been fully and properly executed
by the parties thereto, and shall have been advanced directly to or for the
benefit of the Obligor for the purchase or refinancing of the related Financed
Vehicle, (B) which shall have been sold by AmeriCredit or AMC to the Debtor
pursuant to the Master Receivables Purchase Agreement, and to which the Debtor
has good and marketable title thereto, free and clear of all Adverse Claims, and
(C) the Contract related to which contains customary and enforceable provisions
such that the rights and remedies of the holder thereof shall be adequate for
the realization against the collateral of the benefits of the security provided
thereby;

 

(ii) which (together with the Collections and Related Security related thereto)
has been the subject of the grant of a first priority perfected security
interest therein (and in the Collections and Related Security related thereto)
to the Collateral Agent for the benefit of the Secured Parties, effective until
the termination of this Agreement;

 

(iii) the Obligor of which (A) is a United States resident and is recorded in
the Servicer’s records as having a United States billing address or is a member
of the U.S. military and is recorded in the Servicer’s records as having an
overseas U.S. military base address, (B) is a natural person, and (C) is not a
government or a governmental subdivision or agency or any other governmental
entity;

 

(iv) which is not a Defaulted Receivable at the time of the related Receivables
Delivery hereunder;

 

(v) (A) during the Revolving Period with respect to which 10% or more of a
scheduled payment is not more than thirty (30) days past due and (B) during the
Amortization Period, with respect to which 10% or more of a scheduled payment is
not more than thirty (30) days past due as of the date the Amortization Period
commences;

 

10



--------------------------------------------------------------------------------

(vi) the Contract related to which provides for level monthly payments (provided
that the payment in the first or last month in the life of the Receivable may be
minimally different from such level payment) that fully amortizes the Amount
Financed over the original term and yields interest at the related APR;

 

(vii) the Contract related to which provides for the calculation of interest
payable thereunder under either the “simple interest” or “Rule of 78’s” or the
“sum of the periodic time balances” method;

 

(viii) the Contract related to which provides for no more than 72 monthly
payments;

 

(ix) which is an “eligible asset” as defined in Rule 3a-7 under the Investment
Company Act of 1940, as amended;

 

(x) which is “chattel paper” within the meaning of Article 9 of the UCC of all
applicable jurisdictions and, which is secured by a first priority perfected
lien on the related Financed Vehicle, free and clear of any Adverse Claim or for
which all necessary steps to result in such a first priority perfected lien
shall have been taken as of the Delivery Date;

 

(xi) which is denominated and payable only in United States dollars in the
United States;

 

(xii) which arises under a Contract that, together with the Receivable related
thereto, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms, is the complete, accurate and entire financing
agreement with the Obligor relating to the Financed Vehicle, is not subject to
any litigation, dispute, offset, counterclaim or other defense and the
provisions of which have not been extended, waived or modified except in
accordance with the Credit and Collection Policy or upon the written
instructions of the Note Insurer;

 

(xiii) which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no part of the Contract related thereto is in violation of any such law,
rule or regulation in any material respect;

 

(xiv) which (A) satisfies all applicable requirements of the Credit and
Collection Policy and is identified on the Servicer’s master servicing records
as a automobile installment sales contract or installment note, (B) arises under
a Contract which is assignable without the consent of, or notice to, the Obligor
thereunder, and which does not contain a confidentiality provision that purports
to restrict the ability of the Servicer to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract, and
(C) arises under a Contract with respect to which AmeriCredit, AMC and the
Debtor have each

 

11



--------------------------------------------------------------------------------

performed all obligations required to be performed by them thereunder, and, in
the event such Contract is an installment sales contract, delivery of the
Financed Vehicle to the related Obligor has occurred;

 

(xv) which was generated in the ordinary course of AmeriCredit’s business;

 

(xvi) the assignment of which under the Master Receivables Purchase Agreement by
AmeriCredit or AMC to the Debtor and the grant of a security interest with
respect thereto hereunder by the Debtor to the Collateral Agent does not
violate, conflict or contravene any applicable laws, rules, regulations, orders
or writs or any contractual or other restriction, limitation or encumbrance;

 

(xvii) with respect to which AmeriCredit or any Affiliate thereof has not
advanced any funds to or for the benefit of the related Obligor in order to make
such Receivable an “Eligible Receivable”;

 

(xviii) the Obligor of which has been or will be directed to make all payments
to a specified account of the Servicer with respect to which there shall be a
Lock-Box Agreement in effect;

 

(xix) with respect to which there is only one original Contract which original
Contract has been delivered to the Custodian;

 

(xx) with respect to which the Amount Financed does not exceed $80,000;

 

(xxi) the APR of which is 7% or greater; provided, that on any date of
determination, Receivables which have an Aggregate Principal Balance of no more
than 5% of the Aggregate Principal Balance of all Eligible Receivables may have
an APR of less than 7%;

 

(xxii) the Contract related to which provides that any prepayment in full of
such Receivable fully pays all remaining principal and all interest due at the
applicable APR as of such date of prepayment, in each case with respect to such
Receivable;

 

(xxiii) which is not, at the time of an initial creation of an interest therein
hereunder, subject to any right of rescission, cancellation, set-off, claim,
counterclaim or defense (including the defense of usury) of the Obligor;

 

(xxiv) which is secured by a valid, existing and enforceable first priority
perfected security interest in favor of the Receivable’s originator in the
related Financed Vehicle, which security interest has been validly assigned by
the originator to AmeriCredit (if such Receivable is not originated by, or the
security interest is not initially perfected in favor of, AmeriCredit) and
either (A) by AmeriCredit to the Debtor or (B) by AmeriCredit to AMC and by AMC
to the Debtor, and by the Debtor to the Collateral Agent;

 

(xxv) the Contract related to which requires it to be insured by an individual
physical damage insurance policy; and

 

12



--------------------------------------------------------------------------------

(xxvi) provides for enforcement of the lien or the clear legal right of
repossession as applicable on the Financed Vehicle securing such Receivable, and
the certificate of title names the Servicer as the secured party, or an
application for a certificate of title naming the Servicer as secured party has
been filed with the relevant jurisdiction.

 

“Entitlement Order” shall have the meaning given such term in Section
8-102(a)(8) of the UCC.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Person, (i) any corporation which
is a member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as such Person; (ii) a trade or business (whether or
not incorporated) under common control (within the meaning of Section 414(c) of
the Code) with such Person; or (iii) a member of the same affiliated service
group (within the meaning of Section 414(n) of the Code) as such Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above.

 

“Event of Bankruptcy” means, with respect to any Person, (i) that such Person
(a) shall generally not pay its debts as such debts become due or (b) shall
admit in writing its inability to pay its debts generally or (c) shall make a
general assignment for the benefit of creditors; (ii) any proceeding shall be
instituted by or against such Person seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
or (iii) if such Person is a corporation, such Person or any Subsidiary shall
take any corporate action to authorize any of the actions set forth in the
preceding clauses (i) or (ii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Executive Officer” means, with respect to any corporation, the Chief Executive
Officer, Chief Operating Officer, Chief Financial Officer, President, any
Executive Vice President, any Senior Vice President, any Vice President, any
Assistant Vice President the Secretary or the Treasurer of such corporation; and
with respect to any partnership, any general partner thereof.

 

“Facility Activity” means, with respect to any calculation as of a specified
date or time after taking into account all Facility Activity, adjusting (x) all
Accounts for any withdrawals, transfers and deposits on such date and prior to
such time, (y) for any Receivables Delivery or any Take-Out which occurs on such
date and prior to such time and (z) any amortization of Receivables and the Net
Investment on such date and prior to such time.

 

“Final Maturity Date” means the Remittance Date in October 2014.

 

13



--------------------------------------------------------------------------------

“Final Receivables Delivery Date” means the date specified in the Redemption
Notice delivered pursuant to Section 6.3 hereof.

 

“Finance Charges” means, with respect to a Contract, any finance, interest or
similar charges owing by an Obligor or another Person pursuant to such Contract.

 

“Financed Vehicle” means, with respect to a Receivable, any new or used
automobile, light-duty truck, van or minivan, together with all accessories
thereto, securing the related Obligor’s indebtedness thereunder.

 

“Funding Account” has the meaning specified in Section 2.11 hereof.

 

“GAAP Portfolio Net Loss Ratio” means, as of any date of determination, the
ration (expressed as a percentage), computed by dividing “A” by “B”, and then
multiplying the result by “C” where:

 

“A” is equal to (i) the net charge-offs (as defined in AmeriCredit Corp.’s 10-Q
and 10-K SEC filings) for the Servicing Portfolio that have occurred during the
six Settlement Periods immediately preceding such date divided by (ii) the
average Aggregate Outstanding Balance of the Servicing Portfolio during such
six-month period;

 

“B” is equal to the actual number of days in such six-month period; and

 

“C” is equal to the actual number of days in the Servicer’s fiscal year in which
the most recently ended Settlement Period occurred.

 

“Guaranty” means, with respect to any Person any agreement by which such Person
assumes, guarantees, endorses, contingently agrees to purchase or provide funds
for the payment of, or otherwise becomes liable upon, the obligation of any
other Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person or otherwise assures any other creditor
of such other Person against loss, including, without limitation, any comfort
letter, operating agreement or take-or-pay contract and shall include, without
limitation, the contingent liability of such Person in connection with any
application for a letter of credit.

 

“Hedging Arrangement” means any financial arrangement obtained by the Debtor
from a counterparty rated “A” or better by S&P and “A2” or better by Moody’s
satisfying the requirements of Section 5.3 hereof and otherwise in form and
substance reasonably satisfactory to the Purchaser and the Note Insurer, the
benefits of which are in favor of the Debtor and pledged to the Collateral Agent
for the benefit of the Secured Parties.

 

“Indebtedness” means, with respect to any Person such Person’s (i) obligations
for borrowed money, (ii) obligations representing the deferred purchase price of
property other than accounts payable arising in the ordinary course of such
Person’s business on terms customary in the trade, (iii) obligations, whether or
not assumed, secured by liens or payable out of the proceeds or products of
property now or hereafter owned or acquired by such Person, (iv) obligations
which are evidenced by notes, acceptances, or other instruments, (v) Capitalized
Lease obligations and (vi) obligations for which such Person is obligated
pursuant to a Guaranty.

 

14



--------------------------------------------------------------------------------

“Ineligible Receivable” means any Receivable that is not an Eligible Receivable.

 

“Initial Regular Amortization Receivables Pool Balance” means the Aggregate
Outstanding Balance of all Receivables held as Collateral at the commencement of
the Regular Amortization Period.

 

“Initial Reserve Percentage” means, with respect to any Delivery Date:

 

  (i) 2.50% if both

 

  (a) the Weighted Average AmeriCredit Score of all Eligible Receivables
(including the Receivables to be delivered on such Delivery Date) is greater
than or equal to 235.00; and

 

  (b) the most-recently calculated Portfolio Net Loss Ratio is less than 7.00%.

 

  (ii) 3.50%, if either

  (a) the Weighted Average AmeriCredit Score of all Eligible Receivables
(including the Receivables to be delivered on such Delivery Date) is greater
than or equal to 234.00 but less than 235.00; or

 

  (b) the most-recently calculated Portfolio Net Loss Ratio is greater than or
equal to 7.00% but less than 7.50%.

 

  (iii) 4.50%, if either

 

  (a) the Weighted Average AmeriCredit Score of all Eligible Receivables
(including the Receivables to be delivered on such Delivery Date) is less than
234.00; or

 

  (b) the most-recently calculated Portfolio Net Loss Ratio is greater than or
equal to 7.50% but less than 8.00%.

 

  (iv) 5.50%, if the most-recently calculated Portfolio Net Loss Ratio is
greater than or equal to 8.00% but less than 8.50%.

 

  (v) 6.50%, if the most-recently calculated Portfolio Net Loss Ratio is greater
than or equal to 8.50%.

 

“Insurance Agreement” has the meaning specified in the Recitals hereto.

 

“Insurance Termination Date” means the date on which the Net Investment has been
reduced to zero, and there are no amounts outstanding to the Note Insurer.

 

15



--------------------------------------------------------------------------------

“Interest Expense” means with respect to AmeriCredit Corp. and for any period,
AmeriCredit Corp.’s interest expense during such period for money borrowed
(exclusive of any such interest expense on any “off-balance sheet”
securitizations or warehouse facilities), calculated in accordance with GAAP.

 

“Late Payment Rate” has the meaning specified in the Insurance Agreement.

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.

 

“LIBOR” means, with respect to any LIBOR Determination Date, the rate for
deposits in U.S. dollars for one month which appears on Telerate Page 3750 as of
11:00 a.m., London time, on the LIBOR Determination Date. If such rate does not
appear on the Telerate Page 3750, the rate will be determined on the basis of
the rates at which deposits for U.S. dollars are offered by four major banks in
the London interbank market at approximately 11:00 a.m., London time, on the
LIBOR Determination Date to prime banks in the London interbank market for one
month commencing on the first day of the Accrual Period. The Collateral Agent
will request the principal London office of each such banks to provide a
quotation of its rate. If at least two such quotations are provided, the LIBOR
rate for that Accrual Period will be the arithmetic mean of the quotations. If
fewer than two quotations are provided, the rate will be the arithmetic mean of
the rates quoted by two major banks in New York City, selected by the Collateral
Agent, at approximately 11:00 a.m., New York City time, on the LIBOR
Determination Date for loans in the U.S. dollars to leading European banks for
one month commencing on the first day of the related Accrual Period.

 

“LIBOR Determination Date” means, with respect to any Accrual Period, the second
day preceding such Accrual Period and is a day on which commercial banks are
open for international business (including dealings in U.S. dollar deposits) in
London.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever, including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing and the filing of any financing
statement under the UCC (other than any such financing statement filed for
informational purposes only) or comparable law of any jurisdiction to evidence
any of the foregoing.

 

“Liquidated Receivable” means, with respect to any Settlement Period, a
Receivable (i) as to which the Servicer has repossessed the Financed Vehicle and
either (a) 10% or more of a Scheduled Payment on such Receivable has become 210
or more days delinquent or (b) 90 days have elapsed since the date of such
repossession, (ii) as to which the Servicer has determined in good faith that
all amounts it expects to recover have been received or (iii) as to which 10% or
more of a Scheduled Payment shall have become 120 or more days delinquent,
except in the case of a repossessed Financed Vehicle.

 

“Liquidation Proceeds” means, with respect to a Liquidated Receivable, all
amounts realized with respect to such Receivable.

 

16



--------------------------------------------------------------------------------

“Lock-Box Account” means an account or accounts maintained by the Servicer at a
Lock-Box Bank for the purpose of receiving Collections from Receivables.

 

“Lock-Box Agreement” means an agreement between the Servicer, the Collateral
Agent and a Lock-Box Bank in substantially the form of Exhibit B hereto.

 

“Lock-Box Bank” means each of the banks set forth in Exhibit A hereto and such
banks as may be added thereto or deleted therefrom pursuant to Section 2.6
hereof.

 

“Managed Portfolio” means the Servicing Portfolio together with all repossessed
receivables that are available for sale.

 

“Master Receivables Purchase Agreement” means the Master Receivables Purchase
Agreement, dated as of the date hereof, among the Debtor, AmeriCredit, AMC and
the Collateral Agent, as such agreement may be amended, supplemented, or
otherwise modified from time to time.

 

“Material Adverse Effect” means any event or condition which would have a
material adverse effect on (i) the collectibility of the Receivables, (ii) the
condition (financial or otherwise), businesses or properties of the Debtor, the
Servicer, AmeriCredit or AMC, (iii) the ability of the Debtor, the Servicer,
AmeriCredit or AMC to perform its respective obligations under the Transaction
Documents to which it is a party, or (iv) the interests of the Note Insurer, the
Collateral Agent or the Secured Parties under the Transaction Documents.

 

“Master Warehouse Facility Servicing Agreement” means the Second Amended and
Restated Sale and Servicing Agreement, dated as of November 5, 2003, by and
among AmeriCredit Master Trust, AmeriCredit Funding Corp. VII, AmeriCredit and
Bank One, NA, as the same may be amended from time to time.

 

“MBIA” means MBIA Insurance Corporation.

 

“Monthly Administration Fee” means, with respect to any Remittance Date, the
product of (x) one twelfth, (y) 0.10% per annum and (z) the Net Investment
outstanding immediately prior to such Remittance Date. The Monthly
Administration Fee is included in the calculation of the Note Rate.

 

“Monthly Extension Ratio” means, with respect to any Determination Date, the
fraction expressed as a percentage, the numerator of which is the Aggregate
Outstanding Balance of all Receivables in the Servicing Portfolio whose payments
are extended during the related Settlement Period and the denominator of which
is the Aggregate Outstanding Balance of all Receivables in the Servicing
Portfolio as of the close of business on the last day of the Settlement Period
immediately preceding such related Settlement Period.

 

“Monthly Net Losses” means the positive difference, if any, of (i) the sum of
(A) the Aggregate Outstanding Balance of all Receivables that became Liquidated
Receivables during the related Settlement Period plus (B) all Cram Down Losses
incurred during the related Settlement Period minus (ii) all Liquidation
Proceeds received during the related Settlement Period.

 

17



--------------------------------------------------------------------------------

“Monthly Principal Amount” means, as of any Remittance Date:

 

(A) during the Revolving Period, the amount equal to the excess, if any, of (x)
the sum of (i) the principal portion of all Collections received during the
related Settlement Period (other than Collections with respect to Liquidated
Receivables and Purchased Receivables) and (ii) the principal portion of the
Purchase Amounts received with respect to all Receivables that became Purchased
Receivables during the related Settlement Period over (y) the Step-Down Amount,
if any, for such Remittance Date; and

 

(B) during the Amortization Period, the amount equal to the excess, if any, of
(x) the sum of (i) the principal portion of all Collections received during the
related Settlement Period (other than Collections with respect to Liquidated
Receivables and Purchased Receivables), (ii) the principal portion of the
Purchase Amounts received with respect to all Receivables that became Purchased
Receivables during the related Settlement Period, (iii) the Aggregate
Outstanding Balance of all Receivables that became Liquidated Receivables during
the related Settlement Period (other than Purchased Receivables), (iv) in the
sole discretion of the Note Insurer, the Principal Balance of all the
Receivables that were required to be become Purchased Receivables during such
Settlement Period but were not purchased, (v) the aggregate amount of Cram Down
Losses that occurred during the related Settlement Period and (vi) if such
Remittance Date is the first Remittance Date to occur during the Amortization
Period, the amount transferred from the Funding Account to the Collection
Account in accordance with Section 2.11(e) hereof over (y) the Step-Down Amount,
if any, for such Remittance Date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“MTN Eligible Collateral” means all Eligible Collateral owned by AmeriCredit MTN
Receivables Trust IV.

 

“MTN Eligible Receivables” means all Eligible Receivables owned by AmeriCredit
MTN Receivables Trust IV.

 

“MTN Payment Date” means the 15th day of each month or next succeeding Business
Day, commencing November 15, 2004.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is or was at any time during the current year or the
immediately preceding five years contributed to by the Debtor, AmeriCredit, AMC
or any ERISA Affiliate of the Debtor, AmeriCredit or AMC on behalf of its
employees.

 

“Net Investment” means (i) $650,000,000 minus (ii) the aggregate amount applied
to reduce such Net Investment pursuant to Section 2.3 hereof.

 

“Net Receivables Balance” means at any time the Aggregate Outstanding Balance of
all Eligible Receivables at such time.

 

“Net Spread Deficiency” means, as of any Borrowing Base Determination Date, the
positive difference, if any, of (i) the sum of (A) 8.75% plus (B) the Servicing
Fee, expressed as a percentage of the Net Receivables Balance plus (C) the
lesser of (x) one-month LIBOR plus

 

18



--------------------------------------------------------------------------------

(I) from the Closing Date up to and including the thirty-sixth (36th) Remittance
Date, 0.845% and (II) after the thirty-sixth (36th) Remittance Date, 2.105% and
(y) the weighted average strike price under the Hedging Arrangements then in
effect, minus (ii) the weighted average APR of all Eligible Receivables then
held as Collateral.

 

“Note” means the Debtor’s note issued and delivered pursuant to Section 1.5
hereof, in substantially the form set forth as Exhibit C hereto.

 

“Noteholder” or “Holder” means the Person in whose name a Note is registered on
the Note Register.

 

“Note Insurer” means MBIA, as Note Insurer, and its successors and assigns.

 

“Note Insurer Default” means any one of the following events shall have occurred
and be continuing:

 

(a) the Note Insurer shall have failed to make a payment required under the Note
Policy;

 

(b) the Note Insurer shall have (i) filed a petition or commenced any case or
proceeding under any provision or chapter of the United States Bankruptcy Code
or any other similar federal or state law relating to insolvency, bankruptcy,
rehabilitation, liquidation or reorganization, (ii) made a general assignment
for the benefit of its creditors, or (iii) had an order for relief entered
against it under the United States Bankruptcy Code or any other similar federal
or state law relating to insolvency, bankruptcy, rehabilitation, liquidation or
reorganization which is final and nonappealable; or

 

(c) a court of competent jurisdiction, the New York Department of Insurance, or
other competent regulatory authority shall have entered a final and
nonappealable order, judgment or decree (i) appointing a custodian, trustee,
agent or receiver for the Note Insurer or for all or any material portion of its
property or (ii) authorizing the taking of possession by a custodian, trustee,
agent or receiver of the Note Insurer (or the taking of possession of all or any
material portion of the property of the Note Insurer).

 

“Note Interest” means, with respect to each Remittance Date, the product of (x)
the Note Rate in effect with respect to such Remittance Date, (y) the Net
Investment outstanding immediately prior to such Remittance Date and (z) a
fraction, the numerator of which is the actual number of days in the related
Accrual Period and the denominator of which is 360. The Note Interest shall be
reduced by the interest portion of any Prepayment Amount applied since the
preceding Remittance Date.

 

“Note Policy” means the note guaranty insurance policy No.45003(1), issued by
the Note Insurer.

 

“Note Purchase Agreement” means that certain Note Purchase Agreement, dated as
of September 21, 2004, among the Debtor, AmeriCredit, the Purchaser and the
Administrative Agent.

 

19



--------------------------------------------------------------------------------

“Note Rate” means, (i) with respect to each Accrual Period relating to a
Remittance Date prior to the Remittance Date in October 2007, LIBOR as of the
related LIBOR Determination Date plus 0.44% per annum and (ii) with respect to
each Accrual Period thereafter, LIBOR as of the related LIBOR Determination Date
plus 1.70% per annum; provided, that with respect to the first Accrual Period,
the Note Rate shall be 2.308% per annum.

 

“Obligor” means a Person obligated to make payments pursuant to a Contract.

 

“Officer’s Certificate” means, with respect to any Person which is not an
individual, a certificate signed by the President, the Chief Financial Officer,
the Treasurer, any Assistant Treasurer, any Executive Vice President, Senior
Vice President, Vice President or Assistant Vice President of such Person.

 

“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, in each case whether foreign or domestic.

 

“Outstanding Balance” means, with respect to any Receivable, as of any date, the
sum of the Amount Financed minus that portion of all amounts received by the
Servicer with respect to such Receivable on or prior to such date and allocable
to principal in accordance with the terms of the Contract related to such
Receivable minus any Cram Down Loss in respect of such Receivable plus the
accrued and unpaid interest on such Receivable.

 

“Overcollateralization Shortfall” means, as of any date, the positive
difference, if any, of (i) the quotient of (x) the Net Investment minus the
principal amount of Eligible Investments comprising Eligible Collateral on such
date divided by (y) 91.5% minus (ii) the Net Receivables Balance as of such
date; provided, that if a Termination and Amortization Event has occurred and is
continuing, the Overcollateralization Shortfall shall equal the Net Investment.

 

“Owner” has the meaning specified in the Note Purchase Agreement.

 

“Owner Trustee” means the Owner Trustee under the Trust Agreement.

 

“Person” means any corporation, limited liability company, natural person, firm,
joint venture, partnership, trust, unincorporated organization, enterprise,
government or any department or agency of any government.

 

“Portfolio Delinquency Ratio” means as of any date of determination a fraction,
expressed as a percentage, equal to (i) the Aggregate Outstanding Balance of all
Receivables included in the Servicing Portfolio which are Delinquent Receivables
on the last day of the related Settlement Period divided by (ii) the average
Aggregate Outstanding Balance of the Servicing Portfolio during the related
Settlement Period.

 

“Portfolio Net Loss Ratio” means, as of any date of determination, the ratio
(expressed as a percentage), computed by dividing “A” by “B,” and then
multiplying the result by “C” where:

 

20



--------------------------------------------------------------------------------

“A” is equal to (i) the Monthly Net Losses for the Managed Portfolio which have
occurred during the six Settlement Periods immediately preceding such date
divided by (ii) the average Aggregate Outstanding Balance of the Managed
Portfolio during such six-month period;

 

“B” is equal to the actual number of days in such six-month period; and

 

“C” is equal to the actual number of days in the Servicer’s fiscal year in which
the most recently-ended Settlement Period occurred.

 

“Portfolio Repossession Ratio” means as of any date of determination a fraction,
expressed as a percentage, equal to (i) the Aggregate Outstanding Balance of all
repossessed receivables included in the Managed Portfolio as of the last
Business Day of the related Settlement Period divided by (ii) the average
Aggregate Outstanding Balance of the Managed Portfolio during the related
Settlement Period.

 

“Potential Termination and Amortization Event” means an event which but for the
lapse of time or the giving of notice, or both, would constitute a Termination
and Amortization Event.

 

“Premium Amount” shall have the meaning set forth in the Premium Side Letter.

 

“Premium Side Letter” means the letter agreement dated October 1, 2004 between
AmeriCredit and the Note Insurer, as amended, modified or otherwise supplemented
from time to time.

 

“Prepayment Amount” means, with respect to any Prepayment Date, the sum of (i)
the amount deposited in the Collection Account in accordance with Section 6.5
hereof on account of principal and not previously applied as a principal
reduction of the Net Investment and (ii) accrued interest at the Note Rate on
the amount described in clause (i).

 

“Prepayment Date” means each date on which a Prepayment Amount is applied, which
date shall be a Remittance Date.

 

“Proceeds” means “proceeds” as defined in Section 9-306(1) of the UCC of the
states set forth in Section 2.6 hereof.

 

“Purchase Amount” has the meaning given such term in the Master Receivables
Purchase Agreement.

 

“Purchased Receivables” means a Receivable purchased from the Debtor pursuant to
Article V of the Master Receivables Purchase Agreement or Section 2.7 of the
Servicing Agreement.

 

“Purchaser” means Meridian Funding Company, LLC, a Delaware limited liability
company.

 

21



--------------------------------------------------------------------------------

“Rapid Amortization Period” means the period commencing on the close of business
on the Business Day immediately preceding the day on which a Termination and
Amortization Event occurs or is deemed to have occurred and ending on the later
of (i) the date on which the Net Investment is reduced to zero and there are no
amounts outstanding to the Note Insurer and (ii) the Final Maturity Date.

 

“Receivable” means indebtedness owed by an Obligor (without giving effect to any
transfer hereunder) under a Contract, whether constituting an account, chattel
paper, instrument or general intangible, arising out of or in connection with
the sale, refinancing or loan made or purchased by AmeriCredit with respect to
new or used automobiles, light-duty trucks, vans or minivans or the rendering of
services by the originating dealer in connection therewith, and includes the
right of payment of any Finance Charges and other obligations of the Obligor
with respect thereto. Notwithstanding the foregoing, once the Collateral Agent
has released its security interest in a Receivable and the related Contract
pursuant to Section 2.4, 2.7 or Section 2.15 hereof, it shall no longer
constitute a Receivable hereunder.

 

“Receivables Delivery” means the delivery by the Debtor of Eligible Receivables
hereunder on any date prior to the Final Receivables Delivery Date (x) in
exchange for a release of cash from the Funding Account or (y) for any other
reason pursuant to this Agreement or the other Transaction Documents.

 

“Receivables Delivery Payment Amount” has the meaning specified in Section
2.11(c)(ii) hereof.

 

“Receivables Pool” means each receivables pool supporting an asset-backed
securitization sponsored by AmeriCredit on or after September 30, 2004
(excluding any Receivables held as part of any warehouse arrangement); provided,
that if on any date after October 1, 2005, fewer than three such Receivables
Pools relating to asset-backed securitizations were created during the
immediately preceding twelve calendar months, then all of the receivables
originated or purchased by AmeriCredit during (i) the immediately preceding
calendar quarter (if only two such Receivables Pools relating to asset-backed
securitizations were created during the immediately preceding twelve calendar
months) will be treated as a single Receivables Pool, (ii) the immediately
preceding calendar quarter and the second immediately preceding calendar quarter
(if only one such Receivables Pool relating to an asset-backed securitization
was created during the immediately preceding twelve calendar months) will each
be treated as a single Receivables Pool or (iii) the immediately preceding
calendar quarter, the second immediately preceding calendar quarter and the
third immediately preceding calendar quarter (if no such Receivables Pools
relating to asset-backed securitizations were created during the immediately
preceding twelve calendar months) will each be treated as a single Receivables
Pool, in each case notwithstanding the fact that any such Receivables may have
been included in a separate Receivables Pool relating to an asset-backed
securitization.

 

“Receivables Systems” means, with respect to any Person, all computer
applications of such Person (including, but not limited to, those of any
suppliers, vendors, customers and any third party Servicers of such Person),
which are related to or involved in the origination, collection, management or
servicing of the Receivables.

 

22



--------------------------------------------------------------------------------

“Records” means all Contracts and other documents, books, records and other
information (including, without limitation, computer programs, tapes, discs,
punch cards, data processing software and related property and rights)
maintained with respect to Receivables and the related Obligors.

 

“Redemption Date” means any date designated as a “Redemption Date” in a
Redemption Notice properly delivered by the Debtor pursuant to Section 6.3(ii)
hereof.

 

“Redemption Notice” means a notice, substantially in the form of Exhibit Q
hereto, delivered by the Debtor indicating its intention to optionally redeem
the Note pursuant to Section 6.3 hereof on a Redemption Date.

 

“Regular Amortization Period” means the period commencing on the thirty-sixth
(36th) Remittance Date and ending on the earlier of (i) the date on which a
Termination and Amortization Event occurs and (ii) the later of (A) the date on
which the Net Investment is reduced to zero and there are no amounts outstanding
to the Note Insurer and (B) the Final Maturity Date.

 

“Regular Amortization Period Cumulative Net Loss Ratio” means the ratio,
expressed as a percentage, computed by dividing:

 

(a) the sum (without duplication) of (i) Cumulative Net Losses for the Regular
Amortization Receivables Pool and (ii) the product of (x) 0.50 multiplied by (y)
the Aggregate Outstanding Balance of all Receivables which are more than ninety
(90) days past due as of the end of the related Settlement Period

 

by

 

(b) the Initial Regular Amortization Receivables Pool Balance.

 

“Regular Amortization Receivables Pool” means all Eligible Receivables held as
Collateral during the Regular Amortization Period.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be amended, supplemented or otherwise modified
and in effect from time to time.

 

“Reimbursement Amount” means, with respect to any Remittance Date, the sum of
(i) any draws under the Note Policy paid by the Note Insurer to the Collateral
Agent which was not previously repaid to the Note Insurer pursuant to Section
2.3(a)(viii) hereof plus (ii) any other amounts then due and owing to the Note
Insurer pursuant to the Insurance Agreement and (iii) interest accrued on each
such amount described in (i) or (ii) above which was not previously repaid,
calculated from the date the Collateral Agent received the related amount, at
the Late Payment Rate applicable to such Remittance Date. On each Determination
Date, the Note Insurer shall notify the Collateral Agent and the Servicer of the
amount of any Reimbursement Amount due on the related Remittance Date if such
amount is greater than zero.

 

23



--------------------------------------------------------------------------------

“Related Security” means with respect to any Receivable:

 

(i) all of the Debtor’s interest in the Financed Vehicles (including repossessed
vehicles) or in any document or writing evidencing any security interest in any
Financed Vehicle and all of the Debtor’s interest in all rights to payment under
all insurance contracts with respect to a Financed Vehicle, including, without
limitation, any monies collected from whatever source in connection with any
default of an Obligor with respect to a Financed Vehicle and any proceeds from
claims or refunds of premiums on any physical damage, lender’s single interest,
credit life, disability and hospitalization insurance policies covering Financed
Vehicles or Obligors;

 

(ii) all of the Debtor’s interest in all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the Contract related thereto or
otherwise, together with all financing statements signed by an Obligor and
security agreements describing any collateral securing such Contract;

 

(iii) all of the Debtor’s interest in all guaranties, indemnities, warranties,
insurance (and proceeds and premium refunds thereof) and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable, whether pursuant to the Contract related to such
Receivable or otherwise;

 

(iv) all of the Debtor’s interest in all rights to payment under all service
contracts and other contracts and agreements associated with such Receivables
and all of the Debtor’s interest in all recourse rights against the dealers
(excluding any rights in any dealer reserve);

 

(v) all of the Debtor’s interest in all Records, documents and writings
evidencing or related to such Receivables or the Contracts;

 

(vi) all of the Debtor’s interest in all rights and remedies of the Debtor under
the Master Receivables Purchase Agreement, together with all financing
statements filed by the Debtor against each of AmeriCredit and AMC in connection
therewith;

 

(vii) all of the Debtor’s interest in all Lock-Box Accounts and Lock-Box
Agreements;

 

(viii) all of the Debtor’s interest in the Hedging Agreements; and

 

(ix) all Proceeds of the foregoing.

 

“Remittance Date” means, for each Settlement Period, the third Business Day
prior to the MTN Payment Date, commencing in November 2004.

 

“Repossessions” means Financed Vehicles the Servicer has voluntarily or
involuntarily taken possession of and has not yet disposed of at auction or
otherwise.

 

24



--------------------------------------------------------------------------------

“Required Notional Amount” means, with respect to the aggregate notional amount
of any set of Hedging Arrangements, the lesser of (i) the Net Investment and
(ii) the product of (A) the Net Receivables Balance multiplied by (B) 91.5%.

 

“Reserve Account” has the meaning specified in Section 2.15 hereof.

 

“Reserve Account Deposit Amount” has the meaning specified in Section 2.11(c)(i)
hereof.

 

“Reserve Account Required Amount” means,

 

(x) as of any Borrowing Base Determination Date during the Revolving Period, the
product of (i) the applicable Revolving Period Reserve Percentage and (ii) the
Net Receivables Balance as of such Borrowing Base Determination Date; and

 

(y) as of any date of determination during the Amortization Period, the lesser
of:

 

(i) the greatest of:

 

(A) 6.00% of the Aggregate Outstanding Balance of all Receivables as of the
commencement of the Amortization Period;

 

(B) the product of (I) the applicable Amortization Period Reserve Percentage and
(II) the Aggregate Outstanding Balance of all Receivables as of such date of
determination; and

 

(C) the product of (I) the Credit Score Based Reserve Percentage applicable to
the Amortization Period and (II) the Aggregate Outstanding Balance of all
Receivables as of such date of determination; and

 

(ii) the Net Investment as of such date of determination.

 

“Revolving Period” means the period commencing on the Closing Date and ending on
the commencement of the earlier of (i) the date on which the Regular
Amortization Period commences and (ii) the date on which the Rapid Amortization
Period commences.

 

“Revolving Period Reserve Percentage” means, with respect to any Borrowing Base
Determination Date during the Revolving Period, the sum of (x) if, and only if,
the Weighted Average Age of the Eligible Receivables then exceeds 180.00 days,
1.50%, plus (y) the applicable percentage set forth in the numbered clauses (i)
through (v) below:

 

  (i) 4.50% if both

 

  (a) the Weighted Average AmeriCredit Score of all Eligible Receivables as of
such date of determination, after taking into account all Facility Activity on
such date is greater than or equal to 235.00; and

 

25



--------------------------------------------------------------------------------

  (b) the most-recently calculated Portfolio Net Loss Ratio is less than 7.00%.

 

  (ii) 5.50%, if either

 

  (a) the Weighted Average AmeriCredit Score of all Eligible Receivables as of
such date of determination, after taking into account all Facility Activity on
such date is greater than or equal to 234.00 but less than 235.00; or

 

  (b) the most-recently calculated Portfolio Net Loss Ratio is greater than or
equal to 7.00% but less than 7.50%.

 

  (iii) 6.50%, if either

 

  (a) the Weighted Average AmeriCredit Score of all Eligible Receivables as of
such date of determination, after taking into account all Facility Activity on
such date is greater than or equal to 232.00 but less than 234.00; or

 

  (b) the most-recently calculated Portfolio Net Loss Ratio is greater than or
equal to 7.50% but less than 8.00%.

 

  (iv) 7.50%, if either

 

  (a) the Weighted Average AmeriCredit Score of all Eligible Receivables as of
such date of determination, after taking into account all Facility Activity on
such date is less than 232.00; or

 

  (b) the most-recently calculated Portfolio Net Loss Ratio is greater than or
equal to 8.00% but less than 8.50%.

 

  (v) 8.50%, if the most-recently calculated Portfolio Net Loss Ratio is greater
than or equal to 8.50%.

 

“S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
Division of the McGraw-Hill Companies.

 

“Schedule of Receivables” means the schedule of all retail installment sales
contracts and promissory notes originally held as part of the Trust.

 

“Secured Obligations” means, at any time, collectively but without duplication,
all of the following: the Net Investment then outstanding, any accrued and
unpaid Note Interest, any accrued and unpaid Premiums and Reimbursement Amounts,
the Monthly Administration Fee, all amounts due to the Owner Trustee, to the
Collateral Agent and the Standby Servicer, all amounts due to the Note Insurer,
and all other amounts due from the Debtor hereunder or under any other
Transaction Document.

 

26



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Purchaser and the Note Insurer.

 

“Securities Account” shall have the meaning given such term in Section 8-501(a)
of the UCC.

 

“Security Entitlement” shall have the meaning given such term in Section
8-102(a)(17) of the UCC.

 

“Securities Intermediary” has the meaning specified in Article VIII hereto.

 

“Securitization Assets” means the sum of (i) restricted cash deposits under
securitizations sponsored by AmeriCredit, (ii) investments in trust receivables
from securitizations sponsored by AmeriCredit and (iii) the interest-only
receivables from the trusts created in connection with securitizations sponsored
by AmeriCredit.

 

“Servicer” means at any time the Person then authorized pursuant to Section 2.1
of the Servicing Agreement to service, administer and collect Receivables.

 

“Servicer’s Certificate” has the meaning specified in the Servicing Agreement.

 

“Servicing Agreement” means the Servicing and Custodian Agreement, dated as of
the date hereof, among the Servicer, the Custodian, the Debtor and the
Collateral Agent, as such agreement may be amended, supplemented or otherwise
modified from time to time.

 

“Servicing Fee” means, for any Settlement Period, the fee payable to the
Servicer from Collections pursuant to Section 2.3(a) hereof on the related
Remittance Date, in an amount equal to 2.25% per annum on the average daily
Aggregate Outstanding Balance of the Receivables (excluding Purchased
Receivables and Liquidated Receivables) during such Settlement Period.

 

“Servicing Portfolio” means, as of any date, the Aggregate Outstanding Balance
of all Receivables (whether or not thereafter sold or disposed of) relating to
retail installment sales contracts or installment notes and security agreements
relating to the sale or refinancing of new or used automobiles, light-duty
trucks, vans, or minivans that were originated by, and are serviced by, the
Servicer or any of its Affiliates as of such date, calculated in a manner
consistent with the components of “managed receivables” in the most recent
reports on Form 10-K or Form 10-Q filed by AmeriCredit Corp.

 

“Settlement Period” means any calendar month, provided that the initial
Settlement Period shall commence on the Closing Date and end on October 31,
2004.

 

“Standby Servicer” means Systems & Services Technologies, Inc., and its
successors and assigns, and any successor standby servicer appointed by the Note
Insurer.

 

“Step-Down Amount” means zero for any Remittance Date occurring during the
Revolving Period or during the Rapid Amortization Period; for any Remittance
Date occurring during the Regular Amortization Period, the excess, if any, of
(x) the excess of (i) the Aggregate Outstanding Balance of all Receivables held
as Collateral as of the end of the related Settlement

 

27



--------------------------------------------------------------------------------

Period over (ii) the Net Investment outstanding on such Remittance Date,
assuming that 100% of the Monthly Principal Amount (without deduction for any
Step-Down Amount) were applied in reduction of the Net Investment on such
Remittance Date over (y) 8.50% of the Aggregate Outstanding Balance of all
Receivables held as Collateral as of the end of the related Settlement Period.

 

“Subsidiary” of a Person means any corporation more than 50% of the outstanding
voting securities of which, and any partnership more than 50% of the partnership
interests of which, shall at any time be owned or controlled, directly or
indirectly, by such Person or by one or more Subsidiaries of such Person or any
similar business organization which is so owned or controlled.

 

“Substitute Receivables Pool” means, on any Delivery Date, that portion of the
Receivables comprising the Receivables Delivery having an Aggregate Outstanding
Balance equal to the Aggregate Outstanding Balance of those Receivables that
have become Ineligible Receivables since the most recent to occur of (i) the
most recent preceding Delivery Date, (ii) the most recent preceding Take-Out
Date and (iii) the most recent preceding Determination Date.

 

“Take-Out” means the release, pursuant to Section 2.16 hereof, by the Collateral
Agent of Receivables and the Contracts related thereto.

 

“Take-Out Date” means the date on which a Take-Out occurs.

 

“Take-Out Notice” means the notice, substantially in the form attached hereto as
Exhibit K, furnished by the Debtor to the Collateral Agent and the Note Insurer
in accordance with Section 2.15.

 

“Tangible Net Worth” means, with respect to any Person, the net worth of such
Person calculated in accordance with GAAP, after subtracting therefrom the
aggregate amount of such Person’s intangible assets, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, copyrights and
service marks.

 

“Target Yield Supplement Account Amount” means as of any Borrowing Base
Determination Date the product of (i) the amount credited to the Funding Account
and the amount on deposit in the Collection Account with respect to principal at
the close of business on such Determination Date multiplied by (ii)(A) from the
first until the sixth Determination Dates after the Closing Date, 1.75% (or
2.25% if the following proviso is applicable), (B) from the seventh until the
twelfth Determination Dates after the Closing Date, 1.20% (or 1.70% if the
following proviso is applicable), and (C) thereafter, 0.70% (or 1.20% if the
following proviso is applicable); provided, that if on any Borrowing Base
Determination Date beginning after the third Settlement Period the average Usage
Rate for the three most recently completed calendar months is less than 35%,
then the Target Yield Supplement Account Amount shall be calculated using the
percentage set forth parenthetically in clause (A), (B) or (C), above, as
appropriate; provided, further, that from the Final Receivables Delivery Date
until the Redemption Date, the Target Yield Supplement Account Amount shall be
the amount set forth in the Redemption Notice, as acknowledged therein by the
Note Insurer and the Purchaser.

 

28



--------------------------------------------------------------------------------

“Termination and Amortization Event” means an event described in Section 6.1
hereof.

 

“Third Party Lender” means a lender other than the Sellers that has originated a
Receivable in connection with the sale of a Financed Vehicle and has sold such
Receivable to AmeriCredit under a Third Party Loan Purchase Agreement or
pursuant to a Third Party Lender Assignment and (i) which has been approved by
AmeriCredit in accordance with comparable procedures as Dealers are approved,
(ii) which will be monitored by AmeriCredit in accordance with comparable
procedures as Dealers are monitored, (iii) whose motor vehicle installment sale
contracts or installment loan contracts are underwritten in accordance with
AmeriCredit’s underwriting standards, and (iv) whose motor vehicle installment
sales contracts or installment loan contracts are serviced in accordance with
the Servicer’s servicing standards.

 

“Third Party Lender Assignment” means, with respect to a Receivable, the
executed assignment executed by a Third Party Lender conveying such Receivable
to AmeriCredit, as the same may be amended, supplemented or otherwise modified
and in effect.

 

“Third Party Loan Purchase Agreement” means any agreement between a Third Party
Lender and AmeriCredit relating to the acquisition of Receivables from a Third
Party Lender by AmeriCredit, as the same may be amended, supplemented or
otherwise modified and in effect.

 

“Total Available Funds” means, with respect to any Remittance Date, the sum of
(x) the Available Funds for such Remittance Date and (y) the amounts, if any,
withdrawn from the Yield Supplement Account and from the Reserve Account on such
Remittance Date and deposited to the Collection Account pursuant to Section
2.3(b) hereof.

 

“Transaction Documents” means this Agreement, the Note Purchase Agreement, the
Note, the Master Receivables Purchase Agreement, the Servicing Agreement, the
Standby Servicing Agreement, the Insurance Agreement, the Trust Agreement, the
Lockbox Agreement, the Premium Side Letter, each Hedging Arrangement and all
other agreements, documents and instruments delivered pursuant thereto or in
connection therewith.

 

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
the date hereof, among AmeriCredit, AMC and the Owner Trustee, together with all
permitted amendments, modifications and supplements thereto.

 

“UCC” means, with respect to any state, the Uniform Commercial Code as from time
to time in effect in such state.

 

“U.S.” or “United States” means the United States of America.

 

“Usage Rate” means, during any calendar month commencing with October 2004, the
daily average percentage of MTN Eligible Receivables as a portion of MTN
Eligible Collateral.

 

“Weighted Average Age” means, with respect to any group of Eligible Receivables,
the quotient equal to (x) the product of (i) the number of days each Receivable
in such group has been included as Collateral multiplied by (ii) the Outstanding
Balance of the related Receivable divided by (y) the Aggregate Outstanding
Balance of all such Receivables.

 

29



--------------------------------------------------------------------------------

“Weighted Average AmeriCredit Score” means, with respect to any group of
Eligible Receivables, the quotient equal to (x) the product of (i) the
AmeriCredit Score for each Receivable in such group multiplied by (ii) the
Outstanding Balance of the related Receivable divided by (y) the Aggregate
Outstanding Balance of all such Receivables.

 

“Yield Supplement Account” has the meaning specified in Section 2.12 hereof.

 

“Yield Supplement Account Shortfall” means, as of any Determination Date, that
the amount on deposit in the Yield Supplement Account on such Determination Date
is less than the required Target Yield Supplement Account Amount for such
Determination Date.

 

SECTION 1.2. Other Terms. Unless the context otherwise requires, all capitalized
terms used herein and not otherwise defined herein shall have the meanings
specified in the Note Purchase Agreement, and shall include in the singular
number the plural and in the plural number the singular. All accounting terms
not specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

 

SECTION 1.3. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each means “to but excluding,” and the word “within” means “from and
excluding a specified date and to and including a later specified date.”

 

SECTION 1.4. Form of Notes. The Notes, in each case together with the Collateral
Agent’s certificate of authentication, shall be in substantially the form set
forth in Exhibit C, with such appropriate insertions, omissions, substitutions
and other variations as are required or permitted by this Security Agreement and
may have such letters, numbers or other marks of identification and such legends
or endorsements placed thereon as may, consistently herewith, be determined by
the officers executing such Note, as evidenced by their execution of the Notes.
Any portion of the text of such Note may be set forth on the reverse thereof,
with an appropriate reference thereto on the face of the Note.

 

The Notes shall be typewritten, printed, lithographed or engraved or produced by
any combination of these methods (with or without steel engraved borders), all
as determined by the officers executing such Notes, as evidenced by their
execution of such Notes.

 

Each Note shall be dated the date of its authentication.

 

SECTION 1.5. Execution, Authentication and Delivery. The Notes shall be executed
on behalf of the Debtor by any of its Authorized Officers. The signature of any
such Authorized Officer on the Notes may be manual or facsimile.

 

Notes bearing the manual or facsimile signature of individuals who were at any
time Authorized Officers of the Debtor shall bind the Debtor, notwithstanding
that such individuals or any of them have ceased to hold such offices prior to
the authentication and delivery of such Notes or did not hold such offices at
the date of such Notes.

 

30



--------------------------------------------------------------------------------

The Collateral Agent shall, upon receipt of the Debtor Order, authenticate and
deliver Notes for original issue in an aggregate principal amount of
$650,000,000.

 

The Notes shall be issuable as registered Notes in the minimum denomination of
$1,000,000 and in integral multiples thereof (except for one Note which may be
issued in a denomination other than an integral multiple of $1,000,000).

 

No Note shall be entitled to any benefit under this Security Agreement or be
valid or obligatory for any purpose, unless there appears on such Note a
certificate of authentication substantially in the form provided for herein
executed by the Collateral Agent by the manual signature of one of its
authorized signatories, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

 

SECTION 1.6. Registration; Registration of Transfer and Exchange. The Debtor
shall cause to be kept a register (the “Note Register”) in which, subject to
such reasonable regulations as it may prescribe, the Debtor shall provide for
the registration of Notes and the registration of transfers of Notes. The
Collateral Agent shall be “Note Registrar” for the purpose of registering Notes
and transfers of Notes as herein provided. Upon any resignation of any Note
Registrar, the Debtor shall promptly appoint a successor or, if it elects not to
make such an appointment, assume the duties of Note Registrar.

 

If a Person other than the Collateral Agent is appointed by the Debtor as Note
Registrar, the Debtor will give the Collateral Agent prompt written notice of
the appointment of such Note Registrar and of the location, and any change in
the location, of the Note Register, and the Collateral Agent shall have the
right to inspect the Note Register at all reasonable times and to obtain copies
thereof, and the Collateral Agent shall have the right to conclusively rely upon
a certificate executed on behalf of the Note Registrar by an Executive Officer
thereof as to the names and addresses of the Noteholders of the Notes and the
principal amounts and number of such Notes.

 

Upon surrender for registration of transfer of any Note at the office or agency
of the Debtor to be maintained as provided in Section 1.10 hereof, if the
requirements of Section 8-401(a) of the UCC are met the Owner Trustee on behalf
of the Debtor shall execute and upon its request the Collateral Agent shall
authenticate and the Noteholder shall obtain from the Collateral Agent, in the
name of the designated transferee or transferees, one or more new Notes, in any
authorized denominations, of the same class and a like aggregate principal
amount.

 

At the option of the Noteholder, Notes may be exchanged for other Notes in any
authorized denominations, of the same class and a like aggregate principal
amount, upon surrender of the Notes to be exchanged at such office or agency.
Whenever any Notes are so surrendered for exchange, if the requirements of
Section 8-401(a) of the UCC are met the Debtor shall execute and upon its
request the Collateral Agent shall authenticate and the Noteholder shall obtain
from the Collateral Agent, the Notes which the Noteholder making the exchange is
entitled to receive.

 

31



--------------------------------------------------------------------------------

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Debtor, evidencing the same debt, and entitled to
the same benefits under this Security Agreement, as the Notes surrendered upon
such registration of transfer or exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be (i) duly endorsed by, or be accompanied by a written instrument of
transfer in the form attached to Exhibit C duly executed by the Holder thereof
or such Holder’s attorney duly authorized in writing, with such signature
guaranteed by an “eligible guarantor institution” meeting the requirements of
the Note Registrar which requirements include membership or participation in
Securities Transfer Agents Medallion Program (“STAMP”) or such other “signature
guarantee program” as may be determined by the Note Registrar in addition to, or
in substitution for, STAMP, all in accordance with the Exchange Act, and (ii)
accompanied by an investor representation letter in substantially the form of
Exhibit D hereto or, in lieu thereof, a legal opinion to the effect that such
transfer or exchange constitutes an exempt transaction under Section 4(2) of the
Securities Act of 1933, as amended.

 

Notwithstanding the foregoing, in the case of any sale or other transfer of a
Note, the transferor of such Note shall be required to represent and warrant in
writing that the prospective transferee either (a) is not (i) an employee
benefit plan (as defined in section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)), which is subject to the provisions
of Title I of ERISA, (ii) a plan (as defined in section 4975(e)(1) of the Code),
which is subject to Section 4975 of the Code, or (iii) an entity whose
underlying assets are deemed to be assets of a plan described in (i) or (ii)
above by reason of such plan’s investment in the entity (any such entity
described in clauses (i) through (iii), a “Benefit Plan Entity”) or (b) is a
Benefit Plan Entity and the acquisition and holding of the Definitive Note by
such prospective transferee is covered by a Department of Labor Prohibited
Transaction Class Exemption. Each transferee of a Book Entry Note that is a
Benefit Plan Entity shall be deemed to represent that its acquisition and
holding of the Book Entry Note is covered by a Department of Labor Prohibited
Transaction Class Exemption.

 

Notwithstanding the foregoing, the transferor of such Note shall be further
required to represent and warrant in writing that it reasonably believes, after
due inquiry, that the prospective transferee is not a Benefit Plan Entity. Each
transferee of such Note shall be deemed to represent that it is not a Benefit
Plan Entity.

 

No service charge shall be made to a Noteholder for any registration of transfer
or exchange of Notes, but the Note Registrar may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of Notes.

 

The preceding provisions of this section notwithstanding, the Debtor shall not
be required to make and the Note Registrar shall not register transfers or
exchanges of Notes selected for redemption or of any Note for a period of
fifteen (15) days preceding the due date for any payment with respect to the
Note.

 

32



--------------------------------------------------------------------------------

SECTION 1.7. Mutilated, Destroyed, Lost or Stolen Notes. If (i) any mutilated
Note is surrendered to the Collateral Agent, or the Collateral Agent receives
evidence to its satisfaction of the destruction, loss or theft of any Note, and
(ii) there is delivered to the Collateral Agent such security or indemnity as
may be required by it to hold the Debtor and the Collateral Agent harmless,
then, in the absence of notice to the Debtor, the Note Registrar or the
Collateral Agent that such Note has been acquired by a bona fide purchaser, and
provided that the requirements of Section 8-405 of the UCC are met, the Debtor
shall execute and upon its request the Collateral Agent shall authenticate and
deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or
stolen Note, a replacement Note; provided, however, that if any such destroyed,
lost or stolen Note, but not a mutilated Note, shall have become or within seven
(7) days shall be due and payable, instead of issuing a replacement Note, the
Debtor may direct the Collateral Agent, in writing, to pay such destroyed, lost
or stolen Note when so due or payable without surrender thereof. If, after the
delivery of such replacement Note or payment of a destroyed, lost or stolen Note
pursuant to the proviso to the preceding sentence, a bona fide purchaser of the
original Note in lieu of which such replacement Note was issued presents for
payment such original Note, the Debtor and the Collateral Agent shall be
entitled to recover such replacement Note (or such payment) from the Person to
whom it was delivered or any Person taking such replacement Note from such
Person to whom such replacement Note was delivered or any assignee of such
Person, except a bona fide purchaser, and shall be entitled to recover upon the
security or indemnity provided therefor to the extent of any loss, damage, cost
or expense incurred by the Debtor or the Collateral Agent in connection
therewith.

 

Upon the issuance of any replacement Note under this Section 1.7, the Debtor may
require the payment by the Holder of such Note of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other reasonable expenses (including the fees and expenses of the Collateral
Agent) connected therewith.

 

Every replacement Note issued pursuant to this Section 1.7 in replacement of any
mutilated, destroyed, lost or stolen Note shall constitute an original
additional contractual obligation of the Debtor, whether or not the mutilated,
destroyed, lost or stolen Note shall be at any time enforceable by anyone, and
shall be entitled to all the benefits of this Security Agreement equally and
proportionately with any and all other Notes duly issued hereunder.

 

The provisions of this Section 1.7 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

 

SECTION 1.8. Persons Deemed Owner. Prior to due presentment for registration of
transfer of any Note, the Debtor, the Collateral Agent and any agent of the
Debtor or the Collateral Agent may treat the Person in whose name any Note is
registered as the owner of such Note for the purpose of receiving payments of
principal of and interest, if any on such Note and for all other purposes
whatsoever, whether or not such Note be overdue, and none of the Debtor, the
Collateral Agent nor any agent of the Debtor or the Collateral Agent shall be
affected by notice to the contrary.

 

SECTION 1.9. Cancellation. All Notes surrendered for payment, registration of
transfer, exchange or redemption shall, if surrendered to any Person other than
the Collateral

 

33



--------------------------------------------------------------------------------

Agent, be delivered to the Collateral Agent and shall be promptly canceled by
the Collateral Agent. The Debtor may at any time deliver to the Collateral Agent
for cancellation any Notes previously authenticated and delivered hereunder
which the Debtor may have acquired in any manner whatsoever, and all Notes so
delivered shall be promptly canceled by the Collateral Agent. No Notes shall be
authenticated in lieu of or in exchange for any Notes canceled as provided in
this Section 1.9, except as expressly permitted by this Security Agreement. All
canceled Notes may be held or disposed of by the Collateral Agent in accordance
with its standard retention or disposal policy as in effect at the time unless
the Debtor shall timely direct by a Debtor Order that they be destroyed or
returned to it; provided that such Debtor Order is timely and the Notes have not
been previously disposed of by the Collateral Agent.

 

SECTION 1.10. Maintenance of Office or Agency. The Debtor will maintain in New
York, New York, an office or agency where Notes may be surrendered for
registration of transfer or exchange, and where notices and demands to or upon
the Debtor in respect of the Notes and this Security Agreement may be served.
The Debtor hereby initially appoints the Collateral Agent to serve as its agent
for the foregoing purposes. The Debtor will give prompt written notice to the
Collateral Agent of the location, and of any change in the location, of any such
office or agency. If at any time the Debtor shall fail to maintain any such
office or agency or shall fail to furnish the Collateral Agent with the address
thereof, such surrenders, notices and demands may be made or served at the
Collateral Agent’s office, and the Debtor hereby appoints the Collateral Agent
as its agent to receive all such surrenders, notices and demands.

 

ARTICLE II

 

GRANT OF SECURITY INTEREST AND SETTLEMENTS

 

SECTION 2.1. Grant of Security Interest. As security for the prompt and complete
payment of the Note and the performance of all of the Debtor’s obligations under
the Transaction Documents, the Debtor hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, without recourse except as provided herein,
a security interest in and continuing Lien on all of the Debtor’s property, in
existence on the Closing Date or thereafter acquired and wherever located,
including, without limitation, all of its right, title and interest in, to and
under all accounts, contract rights, general intangibles, chattel paper,
instruments, documents, money, cash, deposit accounts, certificates of deposit,
goods, letters of credit, securities, investment property, financial assets or
security entitlements (all of the foregoing, collectively, the “Collateral”);
provided, that once the Secured Parties have released their interest in a
Receivable and the related Contract pursuant to Section 2.7 or 2.15 hereof, such
Receivable and related Contract shall no longer be part of the Collateral.

 

In connection with such grant, the Debtor agrees to record and file, at its own
expense, financing statements with respect to the Collateral now existing and
hereafter created meeting the requirements of applicable state law in such
manner and in such jurisdictions as are necessary to perfect the first priority
security interest of the Collateral Agent in the Collateral, and to deliver a
file-stamped copy of such financing statements or other evidence of such filing
(which may, for purposes of this Section 2.1, consist of telephone confirmation
of such filing) to the Collateral Agent on or prior to the Closing Date. In
addition, in order to show that the Collateral, including that portion of the
Collateral consisting of the Receivables and the related

 

34



--------------------------------------------------------------------------------

Contracts, have been pledged to the Collateral Agent hereunder, the Debtor and
the Servicer agree (i) to clearly and unambiguously mark their respective
general ledgers and all accounting records and documents and all computer tapes
and records and (ii) to stamp all Contracts and related files (including all
chattel paper contained in the Receivable Files) with the following legend:

 

All right, title and interest in the foregoing finance contract has been
assigned to a financial institution in its capacity as agent or collateral agent
for the secured parties in connection with a credit facility.

 

SECTION 2.2. Note Interest, Premium Amounts, Fees and Other Costs and Expenses.
Notwithstanding the limitation on recourse under Section 2.1 hereof, the Debtor
shall pay, as and when due in accordance with this Agreement, all Note Interest,
all Reimbursement Amounts, the Monthly Administration Fee, all amounts payable
pursuant to Article VII hereof, if any, all Premium Amounts, and the Servicing
Fee. Nothing in this Agreement shall limit in any way the obligations of the
Debtor to pay the amounts set forth in this Section 2.2.

 

SECTION 2.3. Monthly Flow of Funds.

 

(a) On each Remittance Date, the Available Funds or the Total Available Funds,
as applicable, plus, in the case of priorities (v) and (vi), the amount of any
draws made under the Note Policy by the Collateral Agent shall be applied at the
direction of the Servicer, without duplication, by the Collateral Agent as
follows:

 

(i) first, from the Total Available Funds, (x) to pay any regularly scheduled
amounts due under any Hedging Arrangement and (y) to pay, with the prior consent
of the Note Insurer, any other amounts then due to the counterparty under any
such Hedging Agreements;

 

(ii) second, from the Total Available Funds, to pay the Servicer, the Servicing
Fee for such Settlement Period;

 

(iii) third, from the Total Available Funds, to the extent available, to pay to
AmeriCredit, any amounts on deposit in the Collection Account with respect to a
Settlement Period for amounts previously deposited in the Collection Account but
later determined to have resulted from mistaken deposits or postings or checks
returned for insufficient funds, together with amounts paid by Obligors that
were collected during the related Settlement Period and which do not relate to
principal and interest payments due on the Receivables;

 

(iv) fourth, from the Total Available Funds, to pay to the Collateral Agent all
fees and expenses due pursuant to Section 7.2 hereof, but not, for any single
Remittance Date, in excess of one-twelfth of the annual amount set forth on the
fee schedule attached as Exhibit P hereto, and to the Owner Trustee, its fees
and expenses (to the extent not paid by the Servicer), but not, for any single
Remittance Date, in excess of one-twelfth of the Owner Trustee’s annual
administration fee and reasonable out-of-pocket expenses pursuant to Section 8.1
of the Trust Agreement and provided that such fees and expenses shall not exceed
$100,000 in the aggregate in any calendar year;

 

35



--------------------------------------------------------------------------------

(v) fifth, from the Total Available Funds, to pay the Purchaser an amount equal
to all accrued and unpaid Note Interest in respect of such Settlement Period and
with respect to any previous Settlement Period to the extent not previously
paid;

 

(vi) sixth, from the Total Available Funds, the Monthly Principal Amount shall
be paid (x) if such Remittance Date occurs during the Revolving Period, to the
Funding Account, or (y) if such Remittance Date occurs during the Amortization
Period, to the Purchaser, in reduction of the Net Investment;

 

(vii) seventh, from the Total Available Funds, (A) to the Standby Servicer, any
accrued and unpaid fees and expenses payable to the Standby Servicer (to the
extent such fees and expenses have not been previously paid by the Servicer);
provided, however, the fees and expenses payable to the Standby Servicer
pursuant to this clause (vii)(A) shall not exceed $200,000 in aggregate in any
calendar year and (B) to the successor Servicer, if any, (1) transition fees and
expenses (including boarding fees) not to exceed $300,000 in aggregate and (2)
any fees and expenses owed to the successor Servicer not paid in (ii) above,
which expenses shall not exceed $100,000 in aggregate in any calendar year, in
either case, to the extent such fees and expenses have not been previously paid
by the Servicer;

 

(viii) eighth, from the Total Available Funds, to the Note Insurer, the Premium
Amount then due, any accrued and unpaid Premium Amount with interest at the Late
Payment Rate and the Reimbursement Amount, if any, then due to it;

 

(ix) ninth, from the Total Available Funds, to the Standby Servicer, any accrued
and unpaid fees and expenses payable to the Standby Servicer (to the extent such
fees and expenses have not been previously paid by the Servicer or pursuant to
clause (ii) or (vii) above) and to the successor Servicer, if any, expenses
incurred in connection with the transition of servicing and any fees and
expenses owed to the successor Servicer not paid in clause (ii) or (vii) above;

 

(x) tenth, from the Available Funds, to the Reserve Account, the amount, if any,
by which the Reserve Account Required Amount, after taking into account any
Receivables Delivery which occurs on such Remittance Date, then exceeds the
amount then on deposit in the Reserve Account, after taking into account all
other deposits to, and all withdrawals and transfers from, the Reserve Account
on such Remittance Date;

 

(xi) eleventh, from the Available Funds, to the Yield Supplement Account, the
amount, if any, by which the Target Yield Supplement Account Amount then exceeds
the amount on deposit in the Yield Supplement Account, after taking into account
all other deposits to, and all withdrawals and transfers from, the Yield
Supplement Account on such Remittance Date;

 

(xii) twelfth, from the Available Funds, any amounts owed to the Collateral
Agent and the Owner Trustee not paid in (iv) above;

 

(xiii) thirteenth, from the Available Funds, an amount equal to the positive
excess, if any, of (x) the Net Investment on such Remittance Date, after taking
into account all other Facility Activity on such Remittance Date over (y) the
Borrowing Base as of such

 

36



--------------------------------------------------------------------------------

Remittance Date, after taking into account all other Facility Activity on such
Remittance Date, which amount shall be paid (a) if such Remittance Date occurs
during the Revolving Period, to the Funding Account, or (b) if such Remittance
Date occurs during the Amortization Period, to the Purchaser, in reduction of
the Net Investment; and

 

(xiv) fourteenth, from the Available Funds, all remaining Available Funds shall
be paid (x) if the Rapid Amortization Period is then in effect unless the Note
Insurer otherwise directs, to the Purchaser, as a reduction in the Net
Investment until the Net Investment has been reduced to zero or (y) if the Rapid
Amortization Period is not then in effect, to the holders of the Class A
Certificates.

 

(b) (i) In the event that, on any Remittance Date, the Available Funds are
insufficient, after following the priority of payments as enumerated in
paragraph (a) above, to fund in full the amounts described in clauses (i), (ii),
(iii), (iv) and (v) of paragraph (a) above on such Remittance Date, the
Collateral Agent shall transfer the amount of the insufficiency to the
Collection Account (x) first, from the Yield Supplement Account, until the
amount on deposit therein has been reduced to zero and (y) second, and to the
extent of any remaining insufficiency once the amount on deposit in the Yield
Supplement Account has been reduced to zero, from the Reserve Account.

 

(ii) In the event that, on any Remittance Date, the Available Funds are
insufficient after following the payment priorities enumerated in paragraph (a)
above, to fund in full the amounts described in clauses (vi), (vii), (viii) and
(ix) of paragraph (a) above on such Remittance Date, the Collateral Agent shall
transfer the amount of such insufficiency to the Collection Account from the
Reserve Account, to the extent of amounts then on deposit therein and after
taking into account any withdrawal therefrom pursuant to clause (b)(i)(y) above.

 

(c) In the event that, on any Determination Date, the Collateral Agent
determines that, after application of the Total Available Funds on such
Remittance Date, a Deficiency Amount then exists, the Collateral Agent shall,
submit a claim under the Note Policy pursuant to the terms thereof demanding
that the Note Insurer pay to the Collateral Agent for deposit in the Collection
Account the amount of such Deficiency Amount, in immediately available funds
pursuant to the terms of the Note Policy.

 

SECTION 2.4. Prepayments. On each Prepayment Date the Collateral Agent shall
apply an amount on deposit in the Collection Account, to the extent of the
Prepayment Amount, as directed by the Servicer as follows:

 

  (a) an amount equal to the amount described in clause (i) of the definition of
Prepayment Amount shall be paid to the Purchaser, in reduction of the Net
Investment; and

 

  (b) an amount equal to the amount described in clause (ii) of the definition
of Prepayment Amount shall be paid to the Purchaser on account of accrued
interest on the Note, through the Prepayment Date.

 

37



--------------------------------------------------------------------------------

SECTION 2.5. Liquidation Settlement Procedures.

 

Following any date after the date on which all Secured Obligations have been
paid in full in cash, (i) the Collateral Agent shall be considered to have
released its security interest in and continuing Lien on the Collateral,
including all of the Receivables and Related Security, (ii) the Servicer shall
pay to the Debtor any remaining Collections set aside and held by the Servicer,
and (iii) the Collateral Agent shall, at the written request of the Debtor,
execute and deliver to the Debtor, at the Debtor’s expense, such documents or
instruments as are necessary to terminate the Collateral Agent’s security
interest in the Collateral, including all of the Receivables and Related
Security and Collections with respect thereto. Any such documents shall be
prepared by or on behalf of the Debtor at the expense of the Debtor. After
giving effect to any such liquidation, any amounts remaining in the Reserve
Account, the Yield Supplement Account and in the Funding Account shall be paid
to the holders of the Class A Certificates.

 

SECTION 2.6. Protection of Interest of the Collateral Agent.

 

(a) AmeriCredit and AMC agree that they shall, and shall cause the Debtor to,
from time to time, at its expense, promptly execute and deliver all instruments
and documents and take all actions as may be necessary or as the Collateral
Agent may reasonably request in order to perfect or protect the Collateral or to
enable the Collateral Agent or any Secured Party to exercise or enforce any of
its rights hereunder. Nothing contained herein shall imply a duty of the
Collateral Agent to initiate the preparation of documents or the taking of
action to perfect or protect the Collateral beyond the duties specifically
enumerated herein and contained in the Transaction Documents. Without limiting
the foregoing, AmeriCredit and AMC shall, and shall cause the Debtor to, in
order to accurately reflect the security interest of the Collateral Agent for
the benefit of the Secured Parties in the Collateral, (i) stamp (or cause to be
stamped) all Contracts and related files with the legend set forth in Section
2.1 hereof and (ii) upon the request of any Secured Party, execute and file such
financing or continuation statements or amendments thereto or assignments
thereof as may be requested by such Secured Party and mark its master data
processing records and other documents (or to cause such records or other
documents to be marked) so as to indicate the Collateral Agent’s security
interest in the portion of the Collateral consisting of Receivables, the related
Contracts, the Collections and the Related Security with respect thereto.
AmeriCredit and AMC agree that they shall take all actions necessary to cause
the Debtor to similarly mark its records to reflect the sale of the Receivables
and the Contracts to the Debtor and the Collateral Agent’s security interest in
the Receivables, the related Contracts, the Collections and the Related Security
with respect thereto. AmeriCredit and AMC shall, and shall cause the Debtor to,
at their own expense, upon request of any Secured Party, obtain such additional
search reports as any such Secured Party shall request. To the fullest extent
permitted by applicable law, the Collateral Agent shall be permitted to sign and
file continuation statements and amendments thereto and assignments thereof in
respect of security interests created under this Agreement without the Debtor’s,
AmeriCredit’s or AMC’s signature. Carbon, photographic or other reproduction of
this Agreement or any financing statement shall be sufficient as a financing
statement. The Debtor shall not, and shall not permit AmeriCredit or AMC to,
change its name, identity or corporate structure (within the meaning of Section
9-402(7) of the UCC as in effect in the State of New York, Delaware and Texas)
or relocate its chief executive office or any office where Records are kept
unless it shall have: (i) given the Collateral Agent and the Note Insurer at
least thirty (30) days’ prior notice thereof and (ii)

 

38



--------------------------------------------------------------------------------

prepared at the Debtor’s expense and delivered to the Collateral Agent all
financing statements, instruments and other documents necessary to preserve and
protect the Collateral or requested by the Collateral Agent or any Secured Party
in connection with such change or relocation. Any filings under the UCC or
otherwise that are occasioned by such change in name or location shall be made
at the expense of the Debtor. On the Closing Date, the Debtor shall deliver to
the Collateral Agent and the Note Insurer a listing by account number of the
Contracts as of the Closing Date, which listing shall constitute Schedule A
hereto and is hereby incorporated herein by reference. On each Remittance Date,
the Debtor shall deliver to the Collateral Agent and the Note Insurer an updated
listing by account number of the Contracts as of the last day of such Settlement
Period (giving effect to any releases by the Purchaser pursuant to Section 2.15
hereof) and such updated list shall thereupon constitute Schedule A hereto and
is hereby incorporated by reference herein.

 

(b) The Servicer shall instruct all Obligors to cause all Collections to be
deposited directly with a Lock-Box Bank, acting as agent for the Collateral
Agent, on behalf of the Secured Parties, pursuant to a Lock-Box Agreement.
Amounts received by a Lock-Box Bank in respect of Receivables may initially be
deposited into a Lock-Box Account maintained by the Lock-Box Bank as agent for
the Collateral Agent, on behalf of the Secured Parties, and for other owners of
automobile Receivables serviced by the Servicer. The Servicer shall be permitted
to give instructions to the Lock-Box Banks for so long as neither a Potential
Termination and Amortization Event nor any Termination and Amortization Event
has occurred hereunder. The Servicer shall not add any bank as a Lock-Box Bank
to those listed on Exhibit A attached hereto unless such bank has entered into a
Lock-Box Agreement. The Servicer shall not terminate any bank as a Lock-Box Bank
unless the Collateral Agent and the Note Insurer shall have received fifteen
(15) days’ prior notice of such termination. The Servicer shall use its best
efforts to cause the Lock-Box Bank, pursuant to the Lock-Box Agreement, to
deposit all payments on the Receivables in the Lock-Box Account not later than
the Business Day after receipt thereof and, within two (2) Business Days of
receipt of Collections into the Lock-Box Account, the Servicer shall cause such
Collections to be remitted into the Collection Account. If the Debtor,
AmeriCredit, AMC or the Servicer receives any Collections, the Debtor,
AmeriCredit, AMC or the Servicer, as applicable, shall immediately, but in any
event within two (2) Business Days of receipt, remit (and shall cause
AmeriCredit and AMC to remit) such Collections to the Collection Account.

 

SECTION 2.7. Deemed Collections; Application of Payments.

 

(a) If on any day the Outstanding Balance of a Receivable is either (x) reduced
as a result of any defective, rejected or returned merchandise or services, any
discount, credit, rebate, dispute, warranty claim, repossessed or returned
goods, charge-back, allowance, any billing adjustment, dilutive factor or other
adjustment or (y) reduced or canceled as a result of a setoff or offset in
respect of any claim by any Person (whether such claim arises out of the same or
a related transaction or an unrelated transaction), the Debtor shall be deemed
to have received on such day a Collection of such Receivable in the amount of
such reduction or cancellation and the Debtor shall pay to the Servicer an
amount equal to such reduction or cancellation and such amount shall be
deposited into the Collection Account and applied by the Servicer as a
Collection in accordance with Section 2.3 or 2.4 hereof, as applicable.

 

39



--------------------------------------------------------------------------------

(b) If on any day any of the representations or warranties in Article III was or
becomes untrue with respect to a Receivable (whether on or after the date of any
transfer of an interest therein to the Collateral Agent, for the benefit of the
Secured Parties, as contemplated hereunder), the Debtor shall be deemed to have
received on such day a Collection of such Receivable in full and the Debtor
shall on such day pay to the Servicer an amount equal to the Outstanding Balance
of such Receivable and such amount shall be deposited into the Collection
Account and allocated and applied by the Servicer as a Collection on account of
such Receivable.

 

(c) Any payment by an Obligor in respect of any indebtedness owed by it to the
Debtor, AmeriCredit or AMC shall, except as otherwise specified by such Obligor
or otherwise required by contract or law and unless otherwise instructed by the
Note Insurer, be applied as a Collection of any Receivable of such Obligor
included in the Net Investment (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other indebtedness of such Obligor.

 

SECTION 2.8. Payments and Computations, Etc. All amounts to be paid or deposited
by the Debtor or the Servicer hereunder shall be paid or deposited in accordance
with the terms hereof no later than 1:00 p.m. (New York City time) on the day
when due in immediately available funds; if such amounts are payable to the Note
Insurer (whether on behalf of the Purchaser or any other Owners or otherwise),
they shall be paid or deposited in the Note Insurer’s account indicated in
Section 9.3 hereof, until otherwise notified by the Note Insurer, the Purchaser
or any other Owners. The Debtor shall, to the extent permitted by law, pay to
the applicable Secured Parties upon demand, interest on all amounts not paid or
deposited when due to the Secured Parties hereunder at a rate equal to 2% per
annum plus LIBOR as of the most recent LIBOR Determination Date. All
computations of Note Interest, Premium Amount, the Monthly Administration Fee,
the Late Payment Rate and the Servicing Fee hereunder shall be made on the basis
of a year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed. Any computations by the Note Insurer of amounts
payable by the Debtor hereunder shall be binding upon the Debtor absent manifest
error.

 

SECTION 2.9. Reports. On or before each Determination Date, the Servicer shall
prepare and forward to the Collateral Agent, the Note Insurer and the Standby
Servicer, (i) a Servicer’s Certificate as of the end of the preceding Settlement
Period, (ii) if requested by the Collateral Agent, the Note Insurer or the
Standby Servicer, a computer tape listing by Obligor all Receivables, together
with an aging of such Receivables, and (iii) such other information as the
Collateral Agent, the Note Insurer, the Standby Servicer or any Secured Party
may reasonably request. The Note Insurer shall provide to the Debtor, the
Servicer and to the Collateral Agent, within three (3) Business Days of each
LIBOR Determination Date indicating LIBOR as it applies to the Purchaser’s
medium term notes with respect to the upcoming MTN Payment Date. The Collateral
Agent will determine LIBOR as it applies to the Note, on each LIBOR
Determination Date, and will forward such determination to the Debtor and to the
Servicer within three (3) Business Days. The Servicer will compare the two LIBOR
rates, and will promptly contact the Purchaser, the Collateral Agent and the
Note Insurer if such rates do not reconcile.

 

40



--------------------------------------------------------------------------------

SECTION 2.10. Collection Account.

 

(a) There shall be established on or prior to the Closing Date and maintained,
for the benefit of the Secured Parties, with the Collateral Agent, an Eligible
Deposit Account (the “Collection Account”), bearing a designation clearly
indicating that the funds deposited therein are held in the name of the
Collateral Agent, for the benefit of the Secured Parties. The Collection Account
shall be under the exclusive ownership and control of the Collateral Agent, for
the benefit of the Secured Parties. Subject to the terms hereof, the Collateral
Agent shall possess all right, title and interest in and to all funds deposited
from time to time in the Collection Account.

 

There shall be deposited in the Collection Account:

 

(i) by the Servicer, on a daily basis and from the Lock-Box Account, all
Collections on account of the Receivables, within two (2) Business Days upon
receipt or such Collections in the Lock-Box Account;

 

(ii) amounts representing net investment earnings (a) on the Funding Account, as
provided in Section 2.11(h), (b) on the Yield Supplement Account as provided in
Section 2.12(a)(iii) and (c) on the Reserve Account, as provided in Section
2.15(a)(iii), in each case, upon the Collateral Agent’s receipt of any such net
investment earnings;

 

(iii) amounts received under any Hedging Arrangement;

 

(iv) amounts transferred from the Funding Account to the Collection Account
pursuant to Section 2.11(e), and from the Yield Supplement Account to the
Collection Account pursuant to Section 2.12(a)(vi), in each case in connection
with the commencement of the Amortization Period;

 

(v) amounts transferred from the Reserve Account and from the Yield Supplement
Account pursuant to Section 2.3(b) hereof;

 

(vi) the proceeds of each draw under the Note Policy; and

 

(vii) the amount deposited in the Collection Account as provided in Section 6.5
hereof.

 

On the date on which Secured Obligations have been paid in full, any funds
remaining on deposit in the Collection Account shall be paid to the Debtor.

 

(b) Subject to subsection (d) below, funds on deposit in the Collection Account
shall be invested in Eligible Investments by the Collateral Agent at the written
direction of the Servicer, provided that if such Eligible Investments are not
available or a Termination and Amortization Event shall have occurred, such
investments shall be made in the investment described in subclause (a)(iv) of
the definition of Eligible Investments. Any such written directions shall
specify the particular investment to be made and shall certify that such
investment is an Eligible Investment and is permitted to be made under this
Agreement.

 

(c) The Servicer shall provide the Collateral Agent on or prior to the Closing
Date and from time to time an incumbency certificate or the substantial
equivalent with respect to each officer of the Servicer that is authorized to
provide instructions relating to investments in Eligible Investments in the
Collection Account.

 

41



--------------------------------------------------------------------------------

(d) Funds on deposit in the Collection Account shall be invested by the
Collateral Agent, in the name of the Collateral Agent, in Eligible Investments
that will mature so that such funds will be available so as to permit amounts in
the Collection Account to be paid and applied on the Remittance Date and
otherwise in accordance with the provisions of Sections 2.3 and 2.4 hereof.
Realized losses, if any, on amounts invested in such Eligible Investments shall
be charged against investment earnings on amounts on deposit in the Collection
Account

 

SECTION 2.11. Funding Account.

 

(a) There shall be established on or prior to the Closing Date and maintained,
for the benefit of the Secured Parties, with the Collateral Agent, an Eligible
Deposit Account (the “Funding Account”), bearing a designation clearly
indicating that the funds deposited therein are held in the name of the
Collateral Agent, for the benefit of the Secured Parties. The Funding Account
shall be under the exclusive ownership and control of the Collateral Agent, for
the benefit of the Secured Parties. Subject to the terms hereof, the Collateral
Agent shall possess all right, title and interest in and to all funds deposited
from time to time in the Funding Account.

 

There shall be deposited in the Funding Account:

 

(i) on the Closing Date, $650,000,000;

 

(ii) on each Remittance Date, the amounts, if any, described in Sections
2.3(a)(vi) and 2.3(a)(xiii) hereof with respect to such Remittance Date;

 

(iii) on each Take-Out Date, the amount, if any, specified in the related
Take-Out Notice which is to be deposited in the Funding Account in connection
with the related Take-Out; and

 

(iv) any amounts delivered to the Collateral Agent by the Debtor and designated
by the Debtor for deposit in the Funding Account.

 

All interest and earnings (net of losses and investment expenses) on funds on
deposit in the Funding Account shall be deposited upon receipt in the Collection
Account. On the date on which the Net Investment is zero and all Secured
Obligations have been paid in full, any funds remaining on deposit in the
Funding Account shall be paid to the holders of the Class A Certificates.

 

(b) On any Business Day during the Revolving Period, amounts on deposit in the
Funding Account may be released therefrom and paid to the Debtor in exchange for
a Receivables Delivery on such Business Day, provided that:

 

(i) the Collateral Agent, the Purchaser and the Note Insurer shall have received
an executed copy of the related Delivery Notice not later than 11:30 a.m.
Eastern Standard Time on the related Delivery Date; and

 

42



--------------------------------------------------------------------------------

(ii) the Debtor shall have timely delivered an Officer’s Certificate regarding
Hedging Arrangements, as required pursuant to Section 5.3 hereof.

 

(c) The amount to be released from the Funding Account in connection with a
Receivables Delivery shall be comprised of two components:

 

(i) the “Reserve Account Deposit Amount,” which shall equal the product of (x)
the applicable Initial Reserve Percentage and (y) the Aggregate Outstanding
Balance of all Receivables comprising the Receivables Delivery less the
Aggregate Outstanding Balance of all Receivables comprising the Substitute
Receivables Pool, but in no event (1) an amount less than zero or (2) an amount
which would increase the amount on deposit in the Reserve Account to a level
above the then Reserve Account Required Amount; and

 

(ii) the “Receivables Delivery Payment Amount,” which shall be equal to, after
giving effect to any related release pursuant to Section 2.11(c)(i) hereof, the
excess of (A) the Borrowing Base immediately following such Receivables Delivery
over (B) the Net Investment.

 

On the related Delivery Date, the Collateral Agent shall transfer the related
Reserve Account Deposit Amount from the Funding Account to the Reserve Account,
and shall pay the Receivables Delivery Payment Amount to the accounts designated
by the Debtor on behalf of the holders of the Class A Certificates in the
related Delivery Notice.

 

(d) On any Business Day on which the Borrowing Base exceeds the Net Investment,
the amount of such excess, to the extent then on deposit in the Funding Account
may be paid by the Collateral Agent to the accounts designated by the Debtor on
behalf of the holders of the Class A Certificates, if the Debtor so requests.
If, after taking into account the payment to the Debtor of any such amount from
the Funding Account, the Borrowing Base still exceeds the Net Investment, the
Debtor may deliver a Take-Out Notice and request the release to it of
Receivables designated by the Debtor such that, when so released, the Net
Investment would equal the Borrowing Base, provided that no Termination and
Amortization Event would result from such release. The provisions of this
paragraph (d) shall be inoperative following the Final Receivables Delivery Date
and following the occurrence of a Termination and Amortization Event.

 

(e) On the first Remittance Date occurring during the Amortization Period, the
Collateral Agent at the direction of the Servicer or, if the Servicer fails to
so direct, at the direction of the Note Insurer, shall transfer all amounts then
on deposit in the Funding Account to the Collection Account for application in
accordance with Section 2.3(a) hereof and on a Redemption Date the Collateral
Agent at the direction of the Servicer or, if the Servicer fails to so direct,
at the direction of the Note Insurer, shall transfer all amounts then on deposit
in the Funding Account to the Collection Account for application in accordance
with Section 2.4 hereof.

 

(f) Subject to subsection (h) below, funds on deposit in the Funding Account
shall be invested in Eligible Investments by the Collateral Agent at the written
direction of the

 

43



--------------------------------------------------------------------------------

Servicer, provided that if such Eligible Investments are not available or a
Termination and Amortization Event shall have occurred, such investments shall
be made in the investment described in subclause (a)(iv) of the definition of
Eligible Investments. Any such written directions shall specify the particular
investment to be made and shall certify that such investment is an Eligible
Investment and is permitted to be made under this Agreement.

 

(g) The Servicer shall provide the Collateral Agent on or prior to the Closing
Date and from time to time an incumbency certificate or the substantial
equivalent with respect to each officer of the Servicer that is authorized to
provide instructions relating to investments in Eligible Investments in the
Funding Account.

 

(h) Funds on deposit in the Funding Account shall be invested by the Collateral
Agent, in the name of the Collateral Agent, in Eligible Investments that will
mature so that such funds will be available so as to permit amounts in the
Collection Account to be paid and applied on each Remittance Date and otherwise
in accordance with the provisions of this Section 2.11. Investment earnings on
amounts on deposit in the Funding Account shall be deposited into the Collection
Account immediately following receipt thereof. Realized losses, if any, on
amounts invested in such Eligible Investments shall be charged against
investment earnings on amounts on deposit in the Collection Account

 

SECTION 2.12. Yield Supplement Account; Withdrawals; Releases.

 

(i) There shall be established on the Closing Date and maintained, for the
benefit of the Secured Parties, with the Collateral Agent, an Eligible Deposit
Account (the “Yield Supplement Account”), bearing a designation clearly
indicating that the funds deposited therein are held in the name of the
Collateral Agent, for the benefit of the Secured Parties. Subject to the terms
hereof, the Collateral Agent shall possess all right, title and interest in and
to all funds deposited from time to time in the Yield Supplement Account,
including all Eligible Investments in which such funds are invested.

 

(ii) There shall be deposited in the Yield Supplement Account: (x) by the
Debtor, on any Take-Out Date, the amount, if any, by which the Target Yield
Supplement Account Amount then exceeds the amount on deposit in the Yield
Supplement Account; (y) any amounts delivered to the Collateral Agent by the
Debtor and designated by the Debtor for deposit to the Yield Supplement Account;
and (z) on each Remittance Date, the amount, if any, described in Section
2.3(a)(xi) hereof with respect to such Remittance Date.

 

(iii) Funds on deposit in the Yield Supplement Account (other than investment
earnings) shall be invested by the Collateral Agent (in the name of the
Collateral Agent on behalf of the Secured Parties) in Eligible Investments that
will mature so that such funds will be available on the Remittance Date
following such investment. Investment earnings on amounts on deposit in the
Yield Supplement Account shall be deposited into the Collection Account
immediately following receipt thereof.

 

(iv) Subject to clause (iii) above, funds on deposit in the Yield Supplement
Account shall be invested in Eligible Investments by or at the written direction
of the Servicer, provided that if such Eligible Investments are not available or
a Termination and Amortization

 

44



--------------------------------------------------------------------------------

Event shall have occurred, such investments shall be made in the investment
described in subclause (a)(iv) of the definition of Eligible Investments. Any
such written directions shall specify the particular investment to be made and
shall certify that such investment is an Eligible Investment and is permitted to
be made under this Agreement.

 

(v) The Servicer shall provide the Collateral Agent on the date hereof and from
time to time an incumbency certificate or the substantial equivalent with
respect to each officer of the Servicer that is authorized to provide
instructions relating to investments in Eligible Investments in the Yield
Supplement Account.

 

(vi) On the first Remittance Date occurring during the Amortization Period, the
Collateral Agent at the direction of the Servicer or, if the Servicer fails to
so direct, at the direction of the Note Insurer, shall withdraw all amounts on
deposit in the Yield Supplement Account and deposit such amounts into the
Collection Account. Realized losses, if any, on amounts invested in such
Eligible Investments shall be charged against investment earnings on amounts on
deposit in the Yield Supplement Account, as applicable.

 

(b) In the event that on any Borrowing Base Determination Date, after giving
effect to the amounts required to be distributed pursuant to Section 2.3(a)
hereof and any amounts to be withdrawn pursuant to clause Section 2.3(b), the
amount on deposit in the Yield Supplement Account exceeds the Target Yield
Supplement Account Amount, the Collateral Agent shall, at the direction of the
Servicer or, if the Servicer fails to so direct, at the direction of the Note
Insurer, if no Termination and Amortization Event or Potential Termination and
Amortization Event shall have occurred, release to the Debtor an amount equal to
the excess of the amount on deposit in the Yield Supplement Account over the
Target Yield Supplement Account Amount.

 

(c) On the day on which the Secured Obligations shall have been paid in full, in
cash, the Collateral Agent shall release to the Debtor all amounts on deposit in
the Yield Supplement Account.

 

SECTION 2.13. [Intentionally Omitted].

 

SECTION 2.14. [Intentionally Omitted].

 

SECTION 2.15. Reserve Account; Withdrawals; Releases.

 

(i) There shall be established on the Closing Date and maintained, for the
benefit of the Secured Parties, with the Collateral Agent, an Eligible Deposit
Account (the “Reserve Account”), bearing a designation clearly indicating that
the funds deposited therein are held in the name of the Collateral Agent, for
the benefit of the Secured Parties. Subject to the terms hereof, the Collateral
Agent shall possess all right, title and interest in and to all funds deposited
from time to time in the Reserve Account.

 

(ii) There shall be deposited in the Reserve Account (x) on each Delivery Date,
the related Reserve Account Deposit Amount transferred from the Funding Account,
or if not so available from the Funding Account, then from the Servicer as
described in Section 2.11(c)(i) hereof and (y) on each Remittance Date, the
amount, if any, described in Section 2.3(a)(x) hereof on such Remittance Date.

 

45



--------------------------------------------------------------------------------

(iii) Funds on deposit in the Reserve Account (other than investment earnings)
shall be invested by the Collateral Agent (in the name of the Collateral Agent
on behalf of the Secured Parties) in Eligible Investments that will mature so
that such funds will be available on the Remittance Date following such
investment. Investment earnings on amounts on deposit in the Reserve Account
shall be deposited into the Collection Account immediately following receipt
thereof.

 

(iv) Subject to clause (iii) above, funds on deposit in the Reserve Account
shall be invested in Eligible Investments by or at the written direction of the
Servicer, provided that if such Eligible Investments are not available or a
Termination and Amortization Event shall have occurred, such investments shall
be made in the investment described in subclause (iv) of the definition of
Eligible Investments. Any such written directions shall specify the particular
investment to be made and shall certify that such investment is an Eligible
Investment and is permitted to be made under this Agreement.

 

(v) The Servicer shall provide the Collateral Agent on the date hereof and from
time to time an incumbency certificate or the substantial equivalent with
respect to each officer of the Servicer that is authorized to provide
instructions relating to investments in Eligible Investments in the Reserve
Account.

 

(vi) Realized losses, if any, on amounts invested in such Eligible Investments
shall be charged against investment earnings on amounts on deposit in the
Reserve Account, as applicable.

 

(b) In the event that on any Borrowing Base Determination Date or on any
Remittance Date, after taking into account all other Facility Activity on such
date, the amount on deposit in the Reserve Account exceeds the Reserve Account
Required Amount, the Collateral Agent shall, at the direction of the Servicer
or, if the Servicer fails to so direct, at the direction of the Note Insurer, if
no Termination and Amortization Event or Potential Termination and Amortization
Event shall have occurred, release to the holders of the Class A Certificates an
amount equal to the excess of the amount on deposit in the Reserve Account over
the Reserve Account Required Amount.

 

(c) On the day on which the Secured Obligations shall have been paid in full, in
cash, the Collateral Agent shall release to the holders of the Class A
Certificates all amounts on deposit in the Reserve Account.

 

SECTION 2.16. Optional Release.

 

On any Business Day, the Debtor shall have the right, upon delivery to the
Collateral Agent of a Take-Out Notice substantially in the form of Exhibit K
hereto, to require the Collateral Agent to release its security interest in and
its Lien on all or part of the Contracts and the related Receivables on the
terms and conditions set forth herein. It shall be a condition precedent to any
such release that (i) the Debtor shall pay to the Collateral Agent for deposit
in the Funding Account an amount equal to the amount necessary to maintain the
Borrowing Base

 

46



--------------------------------------------------------------------------------

at a level at least equal to the Net Investment (calculated after giving effect
to such proposed release of Receivables and by including in the Net Receivables
Balance only those Receivables that as of such date satisfy (as if determined on
such date) the definition of Eligible Receivable provided that no Delinquent
Receivable shall be classified as an Eligible Receivable on such day) (ii) the
Debtor shall have given the Note Insurer and the Collateral Agent irrevocable
prior written notice by not later than 11:30 a.m. Eastern Standard Time on the
day of such release of (x) its intention to request a release with respect to
such Contracts and Receivables and (y) the proposed date of such release, (iii)
the Debtor shall provide to the Note Insurer and the Collateral Agent, either in
the Take-Out Notice or in an Officer’s Certificate, certification that as of the
date of such release all non-released Receivables satisfy the definition of
Eligible Receivable (and are not Delinquent Receivables or Defaulted
Receivables) set forth herein, (iv) after giving effect to such release the
amount on deposit in the Reserve Account shall be at least equal to the Reserve
Account Required Amount, (v) the Debtor shall not have applied any adverse
selection criteria to the Contracts and the Receivables being released on such
date and (vi) AmeriCredit shall pay any breakage costs incurred in connection
with such release under any Hedging Arrangement. Nothing above shall imply a
duty of the Collateral Agent to determine whether such above-referenced
conditions precedent have been satisfied. The Debtor shall pay to the Note
Insurer, for the benefit of the Purchaser, such amounts as are required under
this Section on the date of such release.

 

The Debtor shall be obligated to pay all reasonable legal fees, expenses or
other costs of the Note Insurer, the Collateral Agent, and the Secured Parties
arising in connection with any such assignment.

 

Upon the deposit of all required amounts and the payment by the Debtor of the
amounts described in this Section, the Collateral Agent shall execute and
deliver to the Debtor, at the Debtor’s expense, such documents or instruments as
are necessary to terminate the Collateral Agent’s security interest in the
released Receivables and the Contracts related thereto. Any such documents shall
be prepared by or on behalf of the Debtor in form and substance satisfactory to
the Collateral Agent.

 

SECTION 2.17. Delivery of Collateral.

 

With respect to the Collateral, the Debtor and the Collateral Agent hereby agree
that:

 

(i) Any Collateral that is held in deposit accounts shall be held in the
Collection Account and shall be subject to the exclusive dominion and control of
the Collateral Agent, and the Collateral Agent shall have sole signature
authority with respect thereto;

 

(ii) Any Collateral that is Physical Property (as defined under the definition
of “Delivery”) shall be delivered to the Collateral Agent in accordance with
paragraph (a) of the definition of “Delivery” and shall be held, pending
maturity or disposition, solely by the Collateral Agent or a Securities
Intermediary (as such term is defined in Section 8-102(a)(14) of the UCC;

 

47



--------------------------------------------------------------------------------

(iii) The “securities intermediary’s jurisdiction” for purposes of Section 8-110
of the UCC shall be the State of New York;

 

(iv) Any Collateral that is a “certificated security” under Article 8 of the UCC
shall be delivered to the Collateral Agent in accordance with paragraph (a) of
the definition of “Delivery” and shall be held, pending maturity or disposition,
solely by the Collateral Agent or a Securities Intermediary (as such term is
defined in Section 8-102(a)(14) of the UCC);

 

(v) Any Collateral that is a book-entry security held through the Federal
Reserve System pursuant to federal book-entry regulations shall be delivered to
the Collateral Agent in accordance with paragraph (b) of the definition of
“Delivery” and shall be maintained by the Collateral Agent, pending maturity or
disposition, through continued book-entry registration of such Collateral in the
name of the Collateral Agent or a Securities Intermediary (as such term is
defined in Section 8-102(a)(14) of the UCC;

 

(vi) Any Collateral that is an “uncertificated security” or a “security
entitlement” under Article 8 of the UCC that is not governed by clause (v) above
shall be delivered to the Collateral Agent in accordance with paragraph (c) of
the definition of “Delivery” and shall be maintained by the Collateral Agent,
pending maturity or disposition, through continued registration on the books and
records of the issuer thereof of the ownership of such security by the
Collateral Agent (or its nominee) or a Securities Intermediary (as such term is
defined in Section 8-102(a)(14) of the UCC); and

 

(vii) Any Collateral held through a Securities Intermediary (as such term is
defined in Section 8-102(a)(14) of the UCC) shall be held in a securities
account (as such term is defined in Section 8-501(a) of the UCC) that is
established by such Securities Intermediary in the name of the Collateral Agent
for which the Collateral Agent is the sole entitlement holder (as defined in
Section 8-102(a)(7) of the UCC).

 

Effective upon Delivery of any Collateral in the form of Physical Property,
book-entry securities or uncertificated securities, the Collateral Agent shall
be deemed to have purchased such Collateral for value, in good faith and without
notice of any adverse claim thereto.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1. Representations and Warranties of the Debtor, AmeriCredit and AMC.
On the Closing Date and on each Determination Date, Remittance Date and Delivery
Date, the Debtor, AmeriCredit and AMC represent and warrant to the Note Insurer,
the Collateral Agent and the Secured Parties that:

 

(a) Existence and Power. The Debtor is a statutory trust duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all power and all material governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is now conducted. The Debtor is duly qualified to do business in, and
is in good standing in, every other jurisdiction in which the nature of its
business requires it to be so qualified.

 

48



--------------------------------------------------------------------------------

(b) Authorization; Contravention. The execution, delivery and performance by the
Debtor of this Agreement and the other Transaction Documents are within the
Debtor’s trust powers, have been duly authorized by all necessary trust action,
require no action by or in respect of, or require the consent or approval of, or
the filing of any notice or other documentation with, any Official Body or other
Person (except as contemplated by Section 2.6 hereof), and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the Trust Agreement of the Debtor or of any agreement, judgment, injunction,
order, decree or other instrument binding upon the Debtor or result in the
creation or imposition of any Adverse Claim on the assets of the Debtor or any
of its Subsidiaries (except as contemplated by Section 2.6 hereof).

 

(c) Binding Effect. Each of this Agreement and the other Transaction Documents
has been duly executed and delivered and constitutes the legal, valid and
binding obligation of the Debtor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, moratorium or other similar laws
affecting the rights of creditors generally.

 

(d) Perfection. Immediately preceding each Receivables Delivery, the Debtor
shall be the legal and beneficial owner of all of the Receivables, Related
Security and Collections, free and clear of all Adverse Claims. On or prior to
each Funding and each day on which a Receivable is sold to the Debtor by
AmeriCredit or AMC, as the case may be, pursuant to the Master Receivables
Purchase Agreement, all financing statements and other documents required to be
recorded or filed in order to perfect and protect (i) the Debtor’s interest in
the Receivables, the Contracts related thereto, the Related Security with
respect thereto and all Proceeds thereof against all creditors of and purchasers
from AmeriCredit or AMC, as applicable and (ii) the interest of the Collateral
Agent on behalf of the Purchaser and the other Owners in the Collateral against
all creditors of and purchasers from AmeriCredit, AMC and the Debtor will have
been duly filed in each filing office necessary for such purpose, and all filing
fees and taxes, if any, payable in connection with such filings shall have been
paid in full.

 

(e) Accuracy of Information. All information heretofore furnished by the Debtor
(including without limitation, the Servicer’s Certificate, any reports delivered
pursuant to Section 2.9 hereof and AmeriCredit Corp.’s financial statements) to
the Collateral Agent, the Secured Parties, the Note Insurer or any of the other
Persons party hereto for purposes of or in connection with this Agreement or any
transaction contemplated hereby is, and all such information hereafter furnished
by the Debtor to any such Person will be, true and accurate in every material
respect, and the Debtor has not omitted to disclose any information which is
material to the transaction on the date such information is furnished.

 

(f) Tax Status. All tax returns (federal, state and local) required to be filed
with respect to the Debtor have been filed (which filings may be made by an
Affiliate of the Debtor on a consolidated basis covering the Debtor and other
Persons) and there has been paid or adequate provision made for the payment of
all taxes, assessments and other governmental charges in respect of the Debtor
(or in the event consolidated returns have been filed, with respect to the
Persons subject to such returns).

 

49



--------------------------------------------------------------------------------

(g) Action, Suits. There are no actions, suits or proceedings pending, or to the
knowledge of the Debtor threatened, against or affecting (x) the Debtor or its
properties and (y) except as set forth in Exhibit E hereto, against any
Affiliate of the Debtor or their respective properties, in or before any court,
arbitrator or other body which in the case of clause (y), individually or in the
aggregate, could reasonably be expected to have a material adverse effect if
determined adversely to such Affiliate. The Debtor is not in violation of any
order of any Official Body.

 

(h) Use of Proceeds. The proceeds of any Receivables Delivery Payment Amount
will be used by the Debtor to (a) acquire the Receivables, the Contracts related
thereto and the Related Security with respect thereto from AmeriCredit or AMC,
as the case may be, pursuant to the Master Receivables Purchase Agreement, (b)
to pay down debt in connection with the purchase of the Receivables and
Contracts pursuant to the Master Receivables Purchase Agreement, or (c) to make
distributions constituting a return of capital. No proceeds of any Receivables
Delivery Payment Amount will be used by the Debtor to acquire any security in
any transaction which is subject to Section 12 of the Securities Exchange Act of
1934, as amended or for any purpose that violates any applicable law, rule or
regulation, including Regulation U of the Federal Reserve Board.

 

(i) Place of Business. The principal place of business and chief executive
office (as such terms are defined in the UCC) of the Debtor are located at the
address of the Debtor indicated in Section 9.3 hereof and the offices where the
Debtor keeps all its Records, are located at the address(es) described on
Exhibit F or such other locations notified to the Purchaser in accordance with
Section 2.6 hereof in jurisdictions where all action required by Section 2.6
hereof has been taken and completed.

 

(j) Good Title. Upon each Receivables Delivery and on each day on which a
Receivable and related Contract is sold to the Debtor by AmeriCredit or AMC, as
the case may be, pursuant to the Master Receivables Purchase Agreement, the
Collateral Agent shall acquire a valid and perfected first priority security
interest in each Receivable and related Contract that exists on the date of such
Funding and sale and in the Related Security and Collections with respect
thereto free and clear of any Adverse Claim.

 

(k) Tradenames, Etc. As of the date hereof: (i) the Debtor has only the
subsidiaries and divisions listed on Exhibit G hereto; and (ii) the Debtor has
not operated under any tradenames and has not changed its name, merged with or
into or consolidated with any other corporation or been the subject of any
proceeding under Title 11, United States Code (Bankruptcy).

 

(l) Nature of Receivables. Each Receivable (x) represented by the Debtor or the
Servicer to be an Eligible Receivable (including in any report, document or
instrument delivered hereunder or in connection with the other Transaction
Documents) or (y) included in the calculation of the Net Receivables Balance,
satisfies at the time of such representation or inclusion the definition of
“Eligible Receivable” set forth herein and, in the case of clause (y) above is
not a Defaulted Receivable.

 

50



--------------------------------------------------------------------------------

(m) Credit and Collection Policy. Since [June 30], 2004, there have been no
material changes in the Credit and Collection Policy other than as permitted
hereunder.

 

(n) Collection and Servicing; Material Adverse Effect. Since [June 30], 2004,
there has not been any material adverse change in the ability of the Servicer
(to the extent it is AmeriCredit, the Debtor or any Subsidiary or Affiliate of
any of the foregoing) to service and collect the Receivables or other material
adverse effect.

 

(o) No Termination and Amortization Event. No event has occurred and is
continuing and no condition exists which constitutes a Termination and
Amortization Event or a Potential Termination and Amortization Event.

 

(p) Not an Investment Company or a Holding Company. The Debtor is not, and is
not controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or is exempt from all provisions of such Act.
The Debtor is not a “holding company,” or a subsidiary or affiliate of a
“holding company,” within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

 

(q) ERISA. Each of the Debtor and its ERISA Affiliates is in compliance in all
material respects with ERISA and no lien exists in favor of the Pension Benefit
Guaranty Corporation on any of the Receivables.

 

(r) Lock-Box Account. The name and address of the Lock-Box Bank, together with
the account number of the Lock-Box Account at such Lock-Box Bank, are specified
in Exhibit A hereto (or at such other Lock-Box Banks and/or with such other
Lock-Box Accounts as have been notified to the Collateral Agent and for which
Lock-Box Agreements have been executed in accordance with Section 2.6(b) hereof
and delivered to the Collateral Agent). All Obligors have been instructed (or
will be instructed on their next billing statement) to make payment to a
Lock-Box Account.

 

(s) Bulk Sales. No transaction contemplated hereby or by the Note Purchase
Agreement or the Master Receivables Purchase Agreement requires compliance with
any bulk sales act or similar law.

 

(t) Transfers Under Master Receivables Purchase Agreement. Each Receivable which
has been transferred to the Debtor by AmeriCredit or AMC has been purchased by
the Debtor from AmeriCredit or AMC, as the case may be, pursuant to, and in
accordance with, the terms of the Master Receivables Purchase Agreement.

 

(u) Preference; Voidability. With respect to each transfer of Receivables and
Related Security (as defined in the Master Receivables Purchase Agreement) from
AmeriCredit or AMC, as the case may be, to the Debtor, the Debtor has given
reasonably equivalent value to AmeriCredit or AMC, as applicable, in
consideration for such transfer of Receivables and such Related Security, and
each such transfer has not been made for or on account of an antecedent debt
owed by AmeriCredit or AMC to the Debtor and no such transfer is or may be
voidable under any Section of the Bankruptcy Code.

 

51



--------------------------------------------------------------------------------

(v) Insurance Policies. At the time of the sale of each Receivable and related
Contract by AmeriCredit or AMC to the Debtor pursuant to the Master Receivables
Purchase Agreement, each Financed Vehicle is required to be covered by physical
damage and liability insurance obtained by the related Obligor at least in the
amount required by the related Contract, and each such required insurance policy
is required to name AmeriCredit or AMC, as loss payee and is required to be in
full force and effect.

 

(w) Representations and Warranties of AmeriCredit and AMC. Each of the
representations and warranties of AmeriCredit and AMC set forth in Sections 3.1
and 3.3, respectively, of the Master Receivables Purchase Agreement are true and
correct in all material respects and each of AmeriCredit and AMC hereby remakes
all such representations and warranties for the benefit of the Note Insurer, the
Collateral Agent, the Purchaser and the Note Insurer.

 

Any document, instrument, certificate or notice delivered hereunder by the
Debtor to the Note Insurer, the Collateral Agent or the Secured Parties shall be
deemed a representation and warranty by the Debtor.

 

SECTION 3.2. Representations and Warranties of the Servicer. On the Closing Date
and on each Determination Date, Remittance Date and Delivery Date, the Servicer
represents and warrants to the Note Insurer, the Collateral Agent and the
Secured Parties that:

 

(a) Corporate Existence and Power. The Servicer is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and has all corporate power and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is now conducted. The
Servicer is duly qualified to do business in and is in good standing in every
other jurisdiction in which the nature of its business requires it to be so
qualified.

 

(b) Corporate and Governmental Authorization; Contravention. The execution,
delivery and performance by the Servicer of this Agreement and the other
Transaction Documents are within the Servicer’s corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or require the consent or approval of, or the filing of any notice or other
documentation with, any Official Body (except as contemplated by Section 2.6
hereof), and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of incorporation or bylaws of
the Servicer or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Servicer or result in the creation or imposition of
any Adverse Claim on assets of the Servicer or any of its Subsidiaries (except
as contemplated by Section 2.6 hereof).

 

(c) Binding Effect. This Agreement has been duly executed and delivered and
constitutes the legal, valid and binding obligation of the Servicer, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally.

 

52



--------------------------------------------------------------------------------

(d) Accuracy of Information. All information heretofore furnished by the
Servicer to the Collateral Agent, the Secured Parties, the Note Insurer or any
of the other Persons party hereto for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished by the Servicer to the Collateral Agent, the Secured Parties
or the Note Insurer will be, true and accurate in every material respect, and
the Servicer has not omitted, and will not omit, to disclose any information
which is material to the transactions contemplated by this Agreement on the date
such information was or is furnished.

 

(e) Action, Suits. There are no actions, suits or proceedings pending, or to the
knowledge of the Servicer threatened, against or affecting the Servicer or any
Affiliate of the Servicer or their respective properties, in or before any
court, arbitrator or other body, which, individually or in the aggregate, could
reasonably be expected to cause a material adverse effect. The Servicer is not
in violation of any order of any Official Body.

 

(f) Nature of Receivables. Each Receivable included in the calculation of the
Net Receivables Balance satisfies at such time the definition of “Eligible
Receivable” and is not a Defaulted Receivable.

 

(g) Credit and Collection Policy. Since [June 30], 2004, there have been no
material changes in the Credit and Collection Policy other than as permitted
hereunder. Since such date, no material adverse change has occurred in the
overall rate of collection of the Receivables.

 

(h) Collections and Servicing; Material Adverse Effect. Since [June 30], 2004,
there has not been any material adverse change in the ability of the Servicer to
service and collect the Receivables or other material adverse effect relating to
the Servicer.

 

(i) Not an Investment Company or a Holding Company. The Servicer is not, and is
not controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or is exempt from all provisions of such Act.
The Servicer is not a “holding company,” or a subsidiary or affiliate of a
“holding company,” within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

 

(j) Lock-Box Account. The name and address of the Lock-Box Bank, together with
the account number of the Lock-Box Account at such Lock-Box Bank, are specified
in Exhibit A (or at such other Lock-Box Banks and/or with such other Lock-Box
Accounts as have been notified to the Debtor and the Collateral Agent and for
which Lock-Box Agreements have been executed in accordance with Section 2.6(b)
hereof and delivered to the Collateral Agent). All Obligors have been instructed
(or will be instructed on their next billing statement) to make payment to a
Lock-Box Account.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

SECTION 4.1. Conditions to Closing. The obligation of the Purchaser to pay for
the Note upon initial issuance is subject to (i) satisfaction of the conditions
precedent set forth in

 

53



--------------------------------------------------------------------------------

Section 4.01 of the Note Purchase Agreement and (ii) receipt by the Note Insurer
of the following documents, instruments and fees, all of which shall be in a
form and substance acceptable to the Note Insurer:

 

(a) An executed copy of this Agreement, the Master Receivables Purchase
Agreement, the Premium Side Letter and each of the other Transaction Documents
(other than Hedging Arrangements not then executed, which shall be subject to
the review and approval procedures of Section 5.3 hereof).

 

(b) Any other fees or amounts due and payable on the Closing Date in accordance
with the Premium Side Letter.

 

(c) Such other documents, approvals, consents, instruments, certificates or
opinions as the Collateral Agent or the Secured Parties shall reasonably
request.

 

(d) A copy of the resolutions of the Board of Directors of AmeriCredit,
certified by its Secretary approving the execution, delivery and performance by
it (and the Debtor) of this Agreement, the Master Receivables Purchase
Agreement, the Trust Agreement and the other Transactions Documents to be
delivered by it (and the Debtor) hereunder or thereunder and all other documents
evidencing necessary corporate action (including shareholders consents) and
government approvals, if any.

 

(e) A copy of the resolutions of the Board of Directors of AMC, certified by its
Secretary approving the execution, delivery and performance by it of this
Agreement, the Master Receivables Purchase Agreement, the Trust Agreement and
the other Transactions Documents to be delivered by it hereunder or thereunder
and all other documents evidencing necessary corporate action (including
shareholders consents, if any) and government approvals, if any.

 

(f) The certificate of trust of the Debtor certified by the Secretary of State
of the State of Delaware dated a date reasonably prior to the Closing Date.

 

(g) The certificate of incorporation of AmeriCredit certified by its Secretary.

 

(h) The certificate of incorporation of AMC certified by its Secretary.

 

(i) (i) The articles of incorporation of the Owner Trustee certified by an
officer of the Owner Trustee dated a date reasonably prior to the Closing Date.

 

(j) A Good Standing Certificate for the Debtor issued by the Secretary of State
of the State of Delaware and certificates of qualification as a foreign trust
issued by the Secretary of State or other similar official of each jurisdiction
where such qualification is material to the transactions contemplated by this
Agreement, the Master Receivables Purchase Agreement and the other Transaction
Documents, in each case, dated a date reasonably prior to the Closing Date.

 

(k) A Good Standing Certificate for AmeriCredit issued by the Secretary of State
of the State of Delaware and certificates of qualification as a foreign
corporation issued by the Secretary of State or other similar official of Texas,
Florida and California, in each case, dated a date reasonably prior to the
Closing Date.

 

54



--------------------------------------------------------------------------------

(l) A Good Standing Certificate for AMC issued by the Secretary of State of the
State of Delaware and certificates of qualification as a foreign corporation
issued by the Secretary of State or other similar official of each jurisdiction
where such qualification is material to the transactions contemplated by this
Agreement, the Master Receivables Purchase Agreement and the other Transaction
Documents, in each case, dated a date reasonably prior to the Closing Date.

 

(m) A Good Standing Certificate for the Owner Trustee issued by the Secretary of
State of the State of Delaware, dated a date reasonably prior to the Closing
Date.

 

(n) [Intentionally Omitted].

 

(o) A Certificate of the Secretary of AmeriCredit substantially in the form of
Exhibit I hereto.

 

(p) A Certificate of the Secretary of AMC substantially in the form of Exhibit I
hereto.

 

(q) A Certificate of the Secretary of the Owner Trustee substantially in the
form of Exhibit I hereto.

 

(r) Acknowledgement copies of proper financing statements (Form UCC-1), naming
AmeriCredit as the debtor/seller in favor of the Debtor as secured
party/purchaser and the Collateral Agent, for the benefit of the Secured
Parties, as assignee of the secured party/purchaser or other similar instruments
or documents as may be necessary or in the reasonable opinion of the Collateral
Agent desirable under the UCC of all appropriate jurisdictions or any comparable
law to perfect the Debtor’s interest in the Receivables, Related Security (as
defined in the Master Receivables Purchase Agreement) and Collections, free and
clear of any Adverse Claim.

 

(s) Acknowledgement copies of proper financing statements (Form UCC-1), naming
AMC as the debtor/seller in favor of the Debtor as secured party/purchaser and
the Collateral Agent, for the benefit of the Secured Parties, as assignee of the
secured party/purchaser or other similar instruments or documents as may be
necessary or in the reasonable opinion of the Collateral Agent desirable under
the UCC of all appropriate jurisdictions or any comparable law to perfect the
Debtor’s interest in the Receivables, Related Security (as defined in the Master
Receivables Purchase Agreement) and Collections, free and clear of any Adverse
Claim.

 

(t) Acknowledgement copies of proper financing statements (Form UCC-1), naming
the Debtor as the debtor in favor of the Collateral Agent, for the benefit of
the Secured Parties, or other similar instruments or documents as may be
necessary or in the reasonable opinion of the Collateral Agent desirable under
the UCC of all appropriate jurisdictions or any comparable law to perfect the
Collateral Agent’s security interest in the Collateral, including all
Receivables, Related Security and Collections, free and clear of any Adverse
Claim.

 

55



--------------------------------------------------------------------------------

(u) Copies of proper financing statements (Form UCC-3), if any, necessary to
terminate all security interests and other rights of any person in the
Receivables, Related Security (as defined in the Master Receivables Purchase
Agreement) and Collections, previously granted by AmeriCredit.

 

(v) Copies of proper financing statements (Form UCC-3), if any, necessary to
terminate all security interests and other rights of any person in the
Receivables, Related Security (as defined in the Master Receivables Purchase
Agreement) and Collections, previously granted by AMC.

 

(w) Copies of proper financing statements (Form UCC-3), if any, necessary to
terminate all security interests and other rights of any person in the
Collateral, including the Receivables, Related Security and Collections,
previously granted by the Debtor.

 

(x) Certified copies of request for information or copies (or a similar search
report certified by parties acceptable to the Collateral Agent) dated a date
reasonably near the date of the Initial Funding listing all effective financing
statements which name the Debtor, AmeriCredit or AMC (under its present name and
any previous name) as debtor and which are filed in jurisdictions in which the
filings were made pursuant to items (p), (q) and (r) above together with copies
of such financing statements with respect to AMC and the Debtor, and, with
respect to AmeriCredit, as may be requested by the Note Insurer or its counsel
(none of which shall cover any Receivables or Contracts).

 

(y) Executed copies of the Lock-Box Agreement relating to the Lock-Box Account.

 

(z) An opinion of Dewey Ballantine LLP, special counsel to the Debtor,
AmeriCredit and AMC, in form and substance satisfactory to the Note Insurer and
the Note Insurer’s counsel.

 

(aa) An opinion of Dewey Ballantine LLP, special counsel to the Debtor,
AmeriCredit and AMC, covering certain bankruptcy and insolvency matters (i.e.
“true sale” and non-consolidation) in form and substance satisfactory to the
Note Insurer and the Note Insurer’s counsel.

 

(bb) The Note, duly executed by the Debtor and appropriately completed.

 

(cc) Executed copies of the documentation relating to any Hedging Arrangement.

 

(dd) Such other documents, approvals, consents, instruments, certificates or
opinions as the Collateral Agent or the Secured Parties shall reasonably
request.

 

56



--------------------------------------------------------------------------------

ARTICLE V

 

COVENANTS

 

SECTION 5.1. Affirmative Covenants of the Debtor and AmeriCredit. At all times
from the date hereof to the date on which all Secured Obligations have been paid
in full in cash, unless the Collateral Agent and the Secured Parties shall
otherwise consent in writing:

 

(a) Financial Reporting and Other Information. AmeriCredit and AMC shall, and
shall cause the Debtor and each of the Debtor’s, AmeriCredit’s and AMC’s
Subsidiaries to, maintain, for itself and each of its respective Subsidiaries, a
system of accounting established and administered in accordance with GAAP, and
furnish to the Note Insurer and the Collateral Agent:

 

(i) Annual Reporting. As soon as available and in any event within one hundred
twenty (120) days (or the next succeeding Business Day if the last day of such
period is not a Business Day) after the end of each fiscal year, a copy of the
audited consolidated financial statements for such year for AmeriCredit Corp.
and its consolidated Subsidiaries prepared in accordance with GAAP and any
management letter (which letter shall be furnished as soon as available)
prepared by independent certified public accountants acceptable to the Note
Insurer, certified, without qualification by such accountants and each other
report or statement sent to shareholders or publicly filed by AmeriCredit Corp.
or the Debtor.

 

(ii) Quarterly Reporting. As soon as available and in any event within
forty-five (45) days (or the next succeeding Business Day if the last day of
such period is not a Business Day) after the end of each of the first three
quarters of each fiscal year of AmeriCredit Corp., a consolidated balance sheet
of AmeriCredit Corp. and its consolidated Subsidiaries as of the end of such
quarter and including the prior comparable period, and a consolidated statement
of income of AmeriCredit Corp. and its consolidated Subsidiaries for such
quarter and for the period commencing at the end of the previous fiscal year and
ending with the end of such quarter, certified by the chief financial officer or
treasurer of AmeriCredit Corp. identifying such documents as being the documents
described in this Section 5.1(a)(ii) and stating that the information set forth
therein fairly presents the financial condition of AmeriCredit Corp. and its
consolidated Subsidiaries as of and for the periods then ended, subject to
year-end adjustments consisting only of normal, recurring accruals.

 

(iii) Compliance Certificate. Together with the financial statements required
pursuant to clauses (i) and (ii) above, a compliance certificate signed by
AmeriCredit Corp.’s chief financial officer, treasurer or authorized officer who
shall hold the office of a Vice President or above, stating that (x) the
attached financial statements have been prepared in accordance with GAAP and
accurately reflect the financial condition of the Debtor or AmeriCredit Corp. as
applicable and (y) to the best of such Person’s knowledge, no Termination and
Amortization Event or Potential Termination and Amortization Event exists, or if
any Termination and Amortization Event or Potential Termination and Amortization
Event exists, stating the nature and status thereof and showing the computation
of, and showing compliance with, each of the financial ratios and restrictions
set forth in Section 6.1(w), (x) and (y) hereof.

 

57



--------------------------------------------------------------------------------

(iv) Shareholders Statements and Reports. Copies of any financial statements,
reports or proxy statements furnished by AmeriCredit Corp. to its shareholders
will be provided upon the written request of the Note Insurer to the Servicer.

 

(v) S.E.C. Filings. Copies of any registration statements or annual, quarterly,
monthly or other regular reports which AmeriCredit Corp. or any Subsidiary files
with the Securities and Exchange Commission, other than any reports on Form 8-K
filed with respect to securitizations unrelated to this Agreement or the
transactions contemplated hereby, will be provided upon the written request of
the Note Insurer to the Servicer.

 

(vi) Notice of Termination and Amortization Events or Potential Termination and
Amortization Events, Etc. (A) As soon as possible and in any event within two
(2) days after the occurrence of each Termination and Amortization Event or each
Potential Termination and Amortization Event, a statement of the chief financial
officer or treasurer of the Servicer setting forth details of such Termination
and Amortization Event or Potential Termination and Amortization Event and the
action which the Debtor proposes to take with respect thereto, which information
shall be updated promptly from time to time; (B) promptly after the Debtor
obtains knowledge thereof, notice of any Termination and Amortization Event,
litigation, investigation or proceeding that may exist at any time between the
Servicer and any Person that may result in a Material Adverse Effect or any
litigation or proceeding relating to any Transaction Document; and (C) promptly
after the occurrence thereof, notice of any Material Adverse Effect.

 

(vii) Change in Credit and Collection Policy and Debt Ratings. Within ten (10)
days after the date any material change in or amendment to the Credit and
Collection Policy is made, a copy of the Credit and Collection Policy then in
effect indicating such change or amendment. Within ten (10) days after the date
of any change in AmeriCredit’s or AmeriCredit Corp.’s public or private debt
ratings, if any, a written certification of AmeriCredit’s or AmeriCredit Corp.’s
public and private debt ratings after giving effect to any such change.

 

(viii) ERISA. Promptly after the filing or receiving thereof, copies of all
reports and notices with respect to any Reportable Event (as defined in Article
IV of ERISA) which the Debtor, AmeriCredit, AMC or any ERISA Affiliate of the
Debtor, AmeriCredit or AMC files under ERISA with the Internal Revenue Service,
the Pension Benefit Guaranty Corporation or the U.S. Department of Labor or
which the Debtor, AmeriCredit, AMC or any ERISA Affiliates of the Debtor,
AmeriCredit or AMC receives from the Internal Revenue Service, the Pension
Benefit Guaranty Corporation or the U.S. Department of Labor.

 

(ix) Change in Accountants or Accounting Policy. Promptly, notice of any change
in the accountants or material change in accounting policy of either the Debtor,
AmeriCredit Corp., AmeriCredit or AMC.

 

(x) Other Information. Such other information (including non-financial
information) with respect to the Debtor, AmeriCredit Corp., AmeriCredit, AMC or
any of their respective Subsidiaries as the Note Insurer, the Collateral Agent
or any Secured Party may from time to time reasonably request.

 

58



--------------------------------------------------------------------------------

(b) Conduct of Business. (i) AmeriCredit and AMC shall cause the Debtor and each
of the Debtor’s, AmeriCredit’s and AMC’s Subsidiaries to, carry on and conduct
its business in substantially the same manner and in substantially the same
fields of enterprise as it is presently conducted and do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
corporation in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted and (ii) the Debtor and AMC shall at all times be a wholly-owned
Subsidiary of AmeriCredit.

 

(c) Compliance with Laws. AmeriCredit or AMC shall, and shall cause the Debtor
and each of the Debtor’s, AmeriCredit’s and AMC’s Subsidiaries to, comply with
all laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it or its respective properties may be subject.

 

(d) Furnishing of Information and Inspection of Records. AmeriCredit or AMC
shall, and shall cause the Debtor to, furnish to the Note Insurer from time to
time such information with respect to the Receivables as the Note Insurer may
reasonably request, including, without limitation, listings identifying the
Obligor and the outstanding balance for each Receivable. AmeriCredit or AMC
shall, and shall cause the Debtor to, at any time and from time to time, during
regular business hours and, provided that a Termination and Amortization Event
or Potential Termination and Amortization Event shall not have occurred and be
continuing, upon reasonable prior notice, permit the Collateral Agent or any
Secured Party, or their agents or representatives, (i) to examine and make
copies of and take abstracts from all Records and (ii) to visit the offices and
properties of the Debtor, AmeriCredit or AMC, as applicable, for the purpose of
examining such Records, and to discuss matters relating to Receivables or the
Debtor’s, AmeriCredit’s or AMC’s performance hereunder and under the other
Transaction Documents to which such Person is a party with any of the officers,
directors, employees or independent public accountants of the Debtor,
AmeriCredit or AMC, as applicable, having knowledge of such matters.

 

(e) Offices, Records and Books of Account. The Debtor (i) shall keep its
principal place of business and chief executive office (as such terms or similar
terms are used in the UCC) and the office where it keeps its records concerning
the Receivables at the address of the Debtor set forth in Section 9.3 hereof or
at any other locations in jurisdictions where all actions requested by the
Secured Parties to protect and perfect the interest of the Collateral Agent, for
the benefit of the Secured Parties, in the Collateral have been taken and
completed and (ii) shall provide the Collateral Agent with at least thirty (30)
days’ written notice before making any change in the Debtor’s name or making any
other change in the Debtor’s identity or corporate structure that could render
any UCC financing statement filed in connection with this Agreement seriously
misleading as such term (or similar term) is used in the UCC. Each notice to the
Collateral Agent pursuant to the foregoing sentence shall set forth the
applicable change and the effective date thereof. AmeriCredit or AMC shall, and
shall cause the Debtor to, maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain, all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the daily
identification of each new Receivable and all Collections of and adjustments to
each existing Receivable). AmeriCredit or AMC shall, and

 

59



--------------------------------------------------------------------------------

shall cause the Debtor to, give the Note Insurer notice of any material change
in the administrative and operating procedures of the Debtor, AmeriCredit or
AMC, as applicable, referred to in the previous sentence.

 

(f) Performance and Compliance with Contracts Related to the Receivables.
AmeriCredit or AMC, at their expense, shall, and shall cause the Debtor to,
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by the Debtor, AmeriCredit or AMC under
the Contracts related to the Receivables.

 

(g) Credit and Collection Policies. AmeriCredit or AMC shall, and shall cause
the Debtor to, comply in all material respects with the Credit and Collection
Policy in regard to each Receivable and the related Contract.

 

(h) Collections. AmeriCredit or AMC shall, and shall cause the Debtor to,
instruct all Obligors to cause all Collections to be deposited directly to a
Lock-Box Account.

 

(i) Collections Received. AmeriCredit or AMC shall, and shall cause the Debtor
to, hold in trust, and deposit, immediately, but in any event not later than
forty-eight (48) hours of its receipt thereof, to the Collection Account all
Collections received from time to time by the Debtor, AmeriCredit or AMC, as the
case may be.

 

(j) Contribution Treatment. AmeriCredit or AMC shall not, and shall not permit
the Debtor to, account for (including for accounting and tax purposes), or
otherwise treat, the transactions contemplated by the Master Receivables
Purchase Agreement in any manner other than as a contribution of Receivables by
AmeriCredit or AMC, as applicable, to the Debtor. In addition, AmeriCredit or
AMC shall, and shall cause the Debtor to, disclose (in a footnote or otherwise)
in all of its respective financial statements (including any such financial
statements consolidated with any other Persons’ financial statements) the
existence and nature of the transactions contemplated by the Master Receivables
Purchase Agreement and the interest of the Debtor (in the case of AmeriCredit’s
or AMC’s financial statements) in the Affected Assets.

 

(k) Separate Business. (a) The Debtor shall be a limited purpose entity whose
primary activities are restricted in the Trust Agreement to (i) purchasing or
otherwise acquiring from AmeriCredit or AMC, owning, holding, granting security
interests or selling interests in Affected Assets, (ii) entering into agreements
for the selling, financing and servicing of the Affected Assets, and (iii)
conducting such other activities as it deems necessary or appropriate to carry
out its primary activities. The Debtor shall not create any Subsidiaries or
divisions. The Debtor shall not engage in any business other than the
transactions contemplated by the Transaction Documents. The Debtor shall at all
times (a) to the extent the Debtor’s office is located in the offices of
AmeriCredit, AMC or any Affiliate of AmeriCredit or AMC, pay fair market rent
for its executive office space located in such offices, (b) maintain the
Debtor’s books, financial statements, accounting records and other trust
documents and records separate from those of AmeriCredit, AMC or any other
entity, (c) not commingle the Debtor’s assets with those of AmeriCredit, AMC or
any other entity, (d) act solely in its own name and through its own authorized
officers and agents, (e) make investments directly or by brokers engaged and
paid by the Debtor or its agents (provided that if any such agent is an
Affiliate of the Debtor it shall be compensated at a fair market rate for its
services), (f) separately manage its liabilities from those

 

60



--------------------------------------------------------------------------------

of AmeriCredit, AMC or any Affiliates of AmeriCredit or AMC and pay its own
liabilities, including all administrative expenses, from its own separate
assets, except that AmeriCredit may pay the organizational expenses of the
Debtor, and (g) pay from the Debtor’s assets all obligations and indebtedness of
any kind incurred by the Debtor. The Debtor shall abide by all trust
formalities, and the Debtor shall cause its financial statements to be prepared
in accordance with GAAP in a manner that indicates the separate existence of the
Debtor and its assets and liabilities. The Debtor shall (i) pay all its
liabilities, (ii) not assume the liabilities of AmeriCredit, AMC or any
Affiliate of AmeriCredit or AMC, (iii) not lend funds or extend credit to
AmeriCredit, AMC or any Affiliate of AmeriCredit or AMC and (iv) not guarantee
the liabilities of AmeriCredit, AMC or any Affiliates of AmeriCredit or AMC. The
officers of the Debtor (as appropriate) shall make decisions with respect to the
business and daily operations of the Debtor independent of and not dictated by
any controlling entity. The Debtor shall not engage in any business not
permitted by the Trust Agreement as in effect on the Closing Date.

 

(l) Trust Agreement. The Debtor shall only amend, alter, change or repeal the
Trust Agreement with the prior written consent of the Collateral Agent and the
Note Insurer.

 

(m) Public Use of “MBIA”. Neither the Debtor nor AFS shall use MBIA’s name in
any public documents, including, without limitation, any press release or
presentation, announcement or forum (other than verbal communications regarding
prior public transactions limited to information regarding MBIA that is
available to the general public) without MBIA’s prior written consent, which
consent shall not be unreasonably withheld or delayed. In the event that either
the Debtor or AFS is advised by counsel that the Debtor or AFS has a legal
obligation to disclose MBIA’s name in any press release, public announcement or
other public document, the Debtor or AFS, whichever has been so advised, shall
provide MBIA with at least three Business Days prior written notice of its
intent to use MBIA’s name, together with a copy of the proposed use of MBIA’s
name and of any description of the transaction involving MBIA and shall make
changes to the form or substance of the proposed use of MBIA’s name or any such
description that MBIA reasonably requests unless the Debtor of AFS is advised by
counsel that such change is not permitted under applicable law.

 

SECTION 5.2. Negative Covenants of Debtor, AMC and AmeriCredit. At all times
from the date hereof to the date on which all Secured Obligations shall have
been paid in full in cash, unless the Collateral Agent and the Secured Parties
shall otherwise consent in writing:

 

(a) No Sales, Liens, Etc. Except as otherwise provided herein and in the Master
Receivables Purchase Agreement, AmeriCredit and AMC shall not, and shall not
permit the Debtor to, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim (or the
filing of any financing statement) upon or with respect to any of the Affected
Assets, or any account which concentrates in a Lock-Box Bank to which any
Collections of any Receivable are sent, or assign any right to receive income in
respect thereof.

 

(b) Extensions and Amendments of Receivables. AmeriCredit or AMC shall not, and
shall not permit the Debtor to, extend, amend or otherwise modify the terms of
any Receivable, or amend, modify or waive any term or condition of any Contract
related thereto, except in accordance with the Terms of Section 2.2(c) of the
Servicing Agreement.

 

61



--------------------------------------------------------------------------------

(c) No Amendment of Master Receivables Purchase Agreement. AmeriCredit or AMC
shall not, and shall not permit the Debtor to, amend, supplement or otherwise
modify the Master Receivables Purchase Agreement or waive any provision thereof,
in each case except with the prior written consent of the Collateral Agent and
the Secured Parties; nor shall AmeriCredit or AMC take, or permit the Debtor to
take, any other action under the Master Receivables Purchase Agreement that
could have a material adverse effect on the Note Insurer, the Purchaser or any
other Owner or which is inconsistent with the terms of this Agreement.

 

(d) No Change in Business or Credit and Collection Policy. AmeriCredit or AMC
shall not, and shall not permit the Debtor to, make any change in the character
of its business or in the Credit and Collection Policy, which change would, in
either case (i) impair the collectibility of any Receivable or (ii) otherwise
have a material adverse effect.

 

(e) No Mergers, Sale of Assets, Etc. AmeriCredit or AMC shall not, and shall not
permit the Debtor to, (i) consolidate or merge with or into any other Person, or
(ii) sell, lease or transfer all or substantially all of its assets to any other
Person; provided, however, that no such sale shall be deemed to occur solely as
a result of a Take-Out or solely as a result of the sale of Contracts and
related Receivables which are released to the Debtor pursuant to Section 2.16
hereof.

 

(f) Change in Payment Instructions to Obligors. AmeriCredit or AMC shall not,
and shall not permit the Debtor or the Servicer to, add or terminate any bank as
a Lock-Box Bank or any account as a Lock-Box Account to or from those listed in
Exhibit A hereto or make any change in its instructions to Obligors regarding
payments to be made to any Lock-Box Account, unless (i) such instructions are to
deposit such payments to another existing Lock-Box Account or (ii) the
Collateral Agent and the Note Insurer shall have received written notice of such
addition, termination or change at least thirty (30) days prior thereto and the
Collateral Agent and the Note Insurer shall have received a Lock-Box Agreement
executed by each new Lock-Box Bank or existing Lock-Box Bank, as applicable,
with respect to each new Lock-Box Account.

 

(g) Change of Name, Etc. AmeriCredit or AMC shall not, and shall not permit the
Debtor to, change its name, identity or structure or the location of its chief
executive office, unless at least thirty (30) days prior to the effective date
of any such change the Debtor, AmeriCredit or AMC, as applicable, delivers to
the Collateral Agent (i) such documents, instruments or agreements, executed by
the Debtor or the Collateral Agent, as applicable, as are necessary to reflect
such change and to continue the perfection of the Collateral Agent’s security
interest in the Collateral and (ii) new or revised Lock-Box Agreements executed
by the Lock-Box Banks which reflect such change and enable the Note Insurer to
continue to exercise its rights contained in Section 2.6 hereof.

 

(h) Contribution Treatment. AmeriCredit or AMC shall not, and shall not permit
the Debtor to account for (including for accounting and tax purposes), or
otherwise treat, the transactions contemplated by the Master Receivables
Purchase Agreement in any manner other than as a contribution of Receivables by
AmeriCredit or AMC, as applicable, to the Debtor.

 

62



--------------------------------------------------------------------------------

(i) Other Debt. Except as provided for herein, the Debtor shall not create,
incur, assume or suffer to exist any indebtedness whether current or funded, or
any other liability other than indebtedness of the Debtor representing fees,
expenses and indemnities arising hereunder or under the Master Receivables
Purchase Agreement for the purchase price of the Receivables under the Master
Receivables Purchase Agreement.

 

(j) ERISA Matters. The Servicer shall not, and shall not permit AmeriCredit, AMC
or the Debtor to, (i) engage or permit any of its respective ERISA Affiliates to
engage in any prohibited transaction (as defined in Section 4975 of the Code and
Section 406 of ERISA) for which an exemption is not available or has not
previously been obtained from the U.S. Department of Labor; (ii) permit to exist
any accumulated funding deficiency (as defined in Section 302(a) of ERISA and
Section 412(a) of the Code) or funding deficiency with respect to any Benefit
Plan other than a Multiemployer Plan; (iii) fail to make any payments to any
Multiemployer Plan that the Debtor, AmeriCredit, AMC or any ERISA Affiliate of
the Debtor, AmeriCredit or AMC is required to make under the agreement relating
to such Multiemployer Plan or any law pertaining thereto; (iv) terminate any
Benefit Plan so as to result in any liability; (v) permit to exist any
occurrence of any reportable event described in Title IV of ERISA which
represents a material risk of a liability to the Debtor, AmeriCredit, AMC or any
ERISA Affiliate of the Debtor, AmeriCredit or AMC under ERISA or the Code; or
(vi) take any action or fail to take any action which shall give rise to a lien
under Section 302(f) of ERISA or cause the Internal Revenue Service to indicate
its intention in writing or to file a notice of lien asserting a claim or claims
pursuant to the Code with regard to any assets of the Debtor, AmeriCredit, AMC
or any ERISA Affiliate or cause the Pension Benefit Guaranty Corporation to
indicate its intention in writing to file a notice of lien asserting a claim
pursuant to ERISA with regard to any assets of the Debtor, AmeriCredit, AMC or
any ERISA Affiliate or to terminate any Benefit Plan, or to take any steps to
terminate any Benefit Plan, if such prohibited transactions, accumulated funding
deficiencies, payments, terminations, reportable events and actions or inactions
occurring within any fiscal year of the Debtor, AmeriCredit and AMC, in the
aggregate, involve a payment of money or an incurrence of liability by the
Debtor, AmeriCredit, AMC or any ERISA Affiliate of the Debtor, AmeriCredit or
AMC, in an amount in excess of $10,000.

 

(k) Payment to AmeriCredit and AMC. With respect to any Receivable sold by
AmeriCredit or AMC to the Debtor, AmeriCredit or AMC shall, and shall cause the
Debtor to, effect such sale under, and pursuant to the terms of, the Master
Receivables Purchase Agreement, including, without limitation, the payment by
the Debtor in cash to AmeriCredit or AMC, as the case may be, an amount equal to
the purchase price for such Receivable as required by the terms of the Master
Receivables Purchase Agreement.

 

(l) the Debtor shall not engage in any business or activity other than set forth
in its organizational documents;

 

(m) the Debtor shall not, without the affirmative vote of 100% of the its
Certificateholders, institute proceedings to be adjudicated bankrupt or
insolvent, or consent to the institution of bankruptcy or insolvency proceedings
against it, or file a petition seeking or consent to reorganization or relief
under any applicable federal or state law relating to bankruptcy, or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator

 

63



--------------------------------------------------------------------------------

of the corporation or substantial part of its property, or make any assignment
for the benefit of creditors, or admit in writing its inability to pay its debts
generally as they become due, or take corporate action in furtherance of any
such action.

 

(n) the Debtor shall not amend, change or repeal its Certificate of Trust as in
effect on the date hereof with the prior written consent of the Collateral Agent
and the Note Insurer.

 

SECTION 5.3. Hedging Arrangements. The Debtor shall (a) at or prior to the time
of any Receivables Delivery, provide to the Note Insurer, and the Collateral
Agent an Officer’s Certificate stating that the Servicer has Hedging
Arrangements in place satisfying the conditions of this Section 5.3 as set forth
below, and (b) in connection with any Servicer’s Certificate provided hereunder
and to the extent not previously provided, provide an executed copy of all
existing Hedging Arrangements, and with respect to which the Debtor shall be the
beneficiary, in respect of an aggregate notional amount equal to the Required
Notional Amount, and if such Hedging Arrangement is a swap, not greater than the
Net Investment related to such swap.

 

On each Delivery Date, the notional balance of the Hedging Arrangement shall be
in an amount equal to the Required Notional Amount and, in the case of a swap,
not exceeding the Net Receivables Balance (including any Receivables to be added
in connection with such Funding). The form, structure and counterparty to each
Hedging Arrangement shall be acceptable to the Note Insurer (and which, unless
such Hedging Agreement is a cap agreement, shall be submitted to the Note
Insurer for its prior review) and must be in full force and effect at all times
during which the Net Receivables Balance is greater than zero (however such
required amount may be reduced for the period of time between the pricing and
the funding of a structured financing utilizing receivables released to the
Debtor pursuant to Section 2.16 hereof by the Aggregate Outstanding Balance of
such Receivables). Any counterparty to a Hedging Arrangement shall have a
long-term unsecured debt rating from Moody’s and S&P of at least “A2” and “A,”
respectively.

 

With respect to any Hedging Arrangement, (i) on and after the occurrence of a
Termination and Amortization Event or Potential Termination and Amortization
Event, the Note Insurer shall have the right, in its sole discretion, to direct
the Debtor’s actions with respect thereto and (ii) the related amortization
schedule shall be approved by the Note Insurer.

 

Any Hedging Arrangement relating to a Receivables Delivery which is an interest
rate cap agreement shall consist of the following requirements (each interest
rate cap agreement meeting the following requirements, an “Interest Rate Cap”
and collectively, the “Interest Rate Caps”): (i) any such counterparty thereto
not rated at least “A” by S&P or “A2” by Moody’s shall be approved in writing by
the Note Insurer, Moody’s and S&P; (ii) each Interest Rate Cap shall be
documented in form and substance reasonably acceptable to the Note Insurer;
(iii) the strike rate of any Interest Rate Cap shall be set at a level that will
not result in a Net Spread Deficiency; (iv) all amounts payable by the
counterparty thereunder shall be required to be paid by such counterparty
directly to the Collection Account; (v) the notional amount thereunder shall
amortize according to the scheduled amortization of the Receivables funded on
the related Delivery Date assuming zero prepayments and zero defaults with
respect to such Receivables; (vi) the aggregate notional amount of such Hedging
Arrangement together with all other

 

64



--------------------------------------------------------------------------------

Hedging Arrangements then in effect must equal the Required Notional Amount;
(vii) such Hedging Arrangement must be in effect for at least as long as the
latest maturing Receivables securing the Net Investment; and (viii) the
Effective Date shall be no later than the Delivery Date.

 

SECTION 5.4. Affirmative Covenants of the Servicer. At all times from the date
hereof to the date on which all Secured Obligations have been paid in full in
cash, unless the Collateral Agent and the Secured Parties shall otherwise
consent in writing:

 

(a) Conduct of Business. The Servicer shall, and shall cause each of its
Subsidiaries to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and do all things necessary to remain duly incorporated, validly
existing and in good standing as a domestic corporation in its jurisdiction of
incorporation and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted.

 

(b) Compliance with Laws. The Servicer shall, and shall cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it or its respective
properties may be subject.

 

(c) Furnishing of Information and Inspection of Records. The Servicer shall
furnish to the Note Insurer and the Collateral Agent from time to time such
information with respect to the Receivables as the Note Insurer or the
Collateral Agent may reasonably request (at the Servicer’s expense), including,
without limitation, listings identifying the Obligor and the outstanding balance
for each Receivable. The Servicer shall, at any time and from time to time
during regular business hours and, provided that a Termination and Amortization
Event or Potential Termination and Amortization Event shall not have occurred
and be continuing, upon reasonable prior notice, permit the Collateral Agent or
any Secured Party, or their agents or representatives, (i) to examine and make
copies of and take abstracts from all Records and (ii) to visit the offices and
properties of the Servicer for the purpose of examining such Records, and to
discuss matters relating to Receivables or its performance hereunder and under
the other Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer having
knowledge of such matters.

 

(d) Keeping of Records and Books of Account. The Servicer shall maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the daily identification of each new Receivable and
all Collections of and adjustments to each existing Receivable). The Servicer
shall give the Note Insurer notice of any material change in its administrative
and operating procedures referred to in the previous sentence.

 

(e) Notice of Collateral Agent’s Interest. In the event that the Debtor,
AmeriCredit or AMC shall sell or otherwise transfer any interest in accounts
receivable, the Servicer shall disclose on any computer tapes or other documents
or instruments provided by the Servicer in connection with any such sale or
transfer the Debtor’s ownership of the Receivables and the Servicer’s interest
therein.

 

65



--------------------------------------------------------------------------------

(f) Credit and Collection Policies. The Servicer shall comply in all material
respects with the Credit and Collection Policy with respect to each Receivable
and the related Contract.

 

(g) Collections. The Servicer shall instruct all Obligors to cause all
Collections to be deposited directly to a Lock-Box Account.

 

(h) Collections Received. The Servicer shall hold in trust, and deposit,
immediately, but in any event not later than two (2) Business Days of its
receipt thereof, to a Lock-Box Account all Collections received by it from time
to time.

 

(i) Change in Accountants or Accounting Policies. The Servicer shall promptly
notify the Note Insurer of any change in its accountants or material change in
its accounting policy.

 

(j) At the Note Insurer’s request, but no more than twice a year or once in any
six month period, the Servicer shall provide the Note Insurer with (A) a written
confirmation from S&P that the rating on the Note issued by the Debtor, without
regard to the Note Policy, is at least “BBB” as of the date of such confirmation
and (B) a written confirmation from Moody’s that the rating on the Note issued
by the Debtor, without regard to the Note Policy, is at least “Baa2” as of the
date of such confirmation; provided, that if either or both of S&P and Moody’s
is unable to confirm its aforementioned “BBB” or “Baa2” rating, respectively,
during the related time period, then the Servicer shall have the right to
provide additional credit enhancement to cause either or both of S&P and
Moody’s, as necessary, to provide the related confirmation and the Servicer
shall be deemed not to have breached this covenant if it has provided the Note
Insurer with the related confirmation within 30 days of the request. The cost of
any rating reaffirmations/confirmations will be paid by AmeriCredit.

 

SECTION 5.5. Negative Covenants of the Servicer. At all times from the date
hereof to the date on which all Secured Obligations shall have been paid in full
in cash, unless the Collateral Agent and the Secured Parties shall otherwise
consent in writing:

 

(a) Extensions or Amendments of Receivables. The Servicer shall not extend,
amend or otherwise modify the terms of any Receivable, or amend, modify or waive
any term or condition of any Contract related thereto, except in accordance with
the Terms of Section 2.2(c) of the Servicing Agreement.

 

(b) No Change in Business or Credit and Collection Policy. The Servicer shall
not make any change in the character of its business or in the Credit and
Collection Policy, which change would, in either case, impair the collectibility
of any Receivable or otherwise have a material adverse effect.

 

(c) No Mergers, Etc. The Servicer shall not (i) consolidate or merge with or
into any other Person or (ii) sell, lease or transfer all or substantially all
of its assets to any other Person.

 

66



--------------------------------------------------------------------------------

(d) Change in Payment Instructions to Obligors. The Servicer shall not add or
terminate any bank as a Lock-Box Bank or any account as a Lock-Box Account to or
from those listed in Exhibit A hereto or make any change in its instructions to
Obligors regarding payments to be made to any Lock-Box Account, unless (i) such
instructions are to deposit such payments to another existing Lock-Box Account
or (ii) the Note Insurer shall have received written notice of such addition,
termination or change at least thirty (30) days prior thereto and the Collateral
Agent shall have received a Lock-Box Agreement executed by each new Lock-Box
Bank or existing Lock-Box Bank, as applicable, with respect to each new Lock-Box
Account.

 

ARTICLE VI

 

TERMINATION AND AMORTIZATION EVENTS; OPTIONAL TERMINATION

 

SECTION 6.1. Termination and Amortization Events. The occurrence of any one or
more of the following events shall constitute a Termination and Amortization
Event:

 

(a) any representation or warranty made by AmeriCredit or AMC in this Agreement,
the Master Receivables Purchase Agreement (other than the representations and
warranties relating to the Receivables) or in any other Transaction Document
shall prove to have been incorrect in any material respect when made or deemed
made, or AmeriCredit or AMC shall fail to perform any covenant in this Agreement
or any other Transaction Document; or

 

(b) AmeriCredit or AMC shall fail to make any payment or deposit to be made by
it hereunder or under the Note Purchase Agreement, the Servicing and Custodian
Agreement or the Insurance Agreement when due hereunder or thereunder; or

 

(c) any Event of Bankruptcy shall occur with respect to the Debtor, AmeriCredit
or AMC; or

 

(d) an “Event of Default” shall have occurred and be continuing under the
Insurance Agreement; or

 

(e) the Debtor shall at any time not be in compliance with the requirements of
Section 5.3 hereof and such noncompliance shall continue for five (5) days; or

 

(f) any event of default by the Debtor under the Hedge Agreement, as defined by
the ISDA guidelines with respect to the related hedge type; or

 

(g) the long-term debt rating of any hedge counterparty under a Hedge Agreement
is either “A-”/”A3” or below or withdrawn or suspended (unless a new hedge
counterparty reasonably acceptable to the Note Insurer replaces such hedge
counterparty within ten (10) Business Days or Collateral acceptable to the Note
Insurer is transferred by the hedge counterparty to the Debtor pursuant to a
Collateral Agreement (as defined in the Hedge Agreement) within ten (10)
Business Days); or

 

(h) the Collateral Agent, on behalf of the Secured Parties, shall, for any
reason, fail to have a valid and perfected security interest in the Collateral,
including, without limitation, the Receivables and Related Security and
Collections with respect thereto, free and clear of any Adverse Claim; or

 

67



--------------------------------------------------------------------------------

(i) (1) a final judgment for the payment of money in excess of $10,000,000 shall
have been rendered against AmeriCredit or AMC by a court of competent
jurisdiction and AmeriCredit or AMC shall not have either (A) discharged or
provided for the discharge of such judgment in accordance with its terms, or (B)
perfected a timely appeal of such judgment and caused the execution thereof to
be stayed (by supersedeas or otherwise) pending such appeal or (2) AmeriCredit
or AMC shall have made payments of amounts in excess of $25,000,000 in
settlement of any litigation unless covered by insurance; or

 

(j) a claim shall have been made under the Note Policy; or

 

(k) during the Revolving Period only, a Yield Supplement Account Shortfall
exists, and continues for a period of five (5) Business Days; or

 

(l) either (1) an amount less than the related Reserve Account Deposit Amount is
deposited to the Reserve Account with respect to any Receivables Delivery on a
Delivery Date and the entire Reserve Account Deposit Amount has not been
deposited therein by the close of business on the fifth (5th) Business Day
following such Delivery or (2) any amount is withdrawn from the Reserve Account
pursuant to Section 2.3(b) and the amount of such withdrawal has not been
redeposited to the Reserve Account by the close of business on the fifth (5th)
Business Day following the date of the initial withdrawal; or

 

(m) an unwaived event of default by AmeriCredit or AMC which continues for ten
(10) or more days under any material agreement for borrowed money exceeding
$5,000,000 to which any such Person is a party; or the default by the Debtor,
AmeriCredit, AMC or any Subsidiary of the Debtor or AmeriCredit in the
performance of any term, provision or condition contained in any agreement to
which any such Person is a party and under which any Indebtedness owing by the
Debtor, AmeriCredit, AMC or any Subsidiary of the Debtor, AmeriCredit or AMC
greater than such respective amounts was created or is governed, regardless of
whether such event is an “event of default” or “default” under any such
agreement; or any Indebtedness owing by the Debtor, AmeriCredit, AMC or any
Subsidiary of the Debtor, AmeriCredit or AMC greater than such respective
amounts shall be declared to be due and payable or required to be prepaid (other
than by a regularly scheduled payment) prior to the date of maturity thereof; or

 

(n) the Portfolio Delinquency Ratio averaged for the three most recent
Determination Dates shall exceed 5.50%; or

 

(o) the Portfolio Net Loss Ratio for any Determination Date shall exceed (i)
9.00% or (ii) if the credit enhancement associated with any public asset-backed
securitization sponsored by AmeriCredit that closes on or after October 1, 2004
decreases to an amount below 18%, 8.50%; or

 

(p) the Portfolio Repossession Ratio, as measured on a 3-month rolling average
basis is greater than 1.5%; or

 

68



--------------------------------------------------------------------------------

(q) the Cumulative Net Loss Ratio exceeds the amount specified for the related
Determination Date in Exhibit M hereto; or

 

(r) the weighted average AmeriCredit Score for all Receivables shall at any time
be less than 225 or more than 3.50% of the Receivables shall have an AmeriCredit
Score below 200; or

 

(s) the average Monthly Extension Ratios for the three most recent Determination
Dates shall exceed 2.50%; or

 

(t) the weighted average remaining maturity of the Receivables shall exceed 65
months; or

 

(u) during the Revolving Period only, the Net Investment exceeds the Borrowing
Base, for five (5) consecutive days following any Borrowing Base Determination
Date; or

 

(v) a Net Spread Deficiency exists, and such deficiency continues for a period
of more than five (5) Business Days; or

 

(w) (i) the Tangible Net Worth of AmeriCredit Corp. shall be less than the sum
of (a) $1,700,000,000 and (b) 75% of the cumulative positive net income (without
deduction for negative net income) of AmeriCredit Corp. for each fiscal quarter
having been completed since June 30, 2003, as reported in each annual report on
Form 10-K and periodic report on Form 10-Q filed by AmeriCredit Corp. with the
Commission less (c) the amount of any stock repurchase, (ii) the Tangible Net
Worth of AmeriCredit Corp. shall be less than the sum of (a) $1,600,000,000 and
(b) 75% of the cumulative positive net income (without deduction for negative
net income) of AmeriCredit Corp. for each fiscal quarter having been completed
since June 30, 2003, as reported in each annual report on Form 10-K and periodic
report on Form 10-Q filed by AmeriCredit Corp. with the Commission, or (iii)
upon the completion of any stock repurchase by AmeriCredit Corp., AmeriCredit
Corp. shall have a Corporate Liquidity Pool of less than $200,000,000; or

 

(x) the average of the ratios of AmeriCredit Corp.’s EBITDA to Interest Expense
for the two most recent financial quarters ended September 30, 2004 and any two
consecutive financial quarters thereafter shall be less than 1.2x; or

 

(y) the Servicer or the Note Insurer shall have been informed in writing by
either Rating Agency that the risk covered by the Note Policy shall no longer
carry a shadow rating of at least “BBB” from S&P or “Baa2” from Moody’s, the
failure to maintain either such shadow rating shall continue for a period of
fifteen (15) days from the date that such notice is provided, and MBIA, in its
sole discretion, shall have delivered written notice to the Servicer and the
Collateral Agent declaring such downgrade to be a Termination and Amortization
Event; or

 

(z) one or more courts of competent jurisdiction have issued final,
non-appealable orders to the effect that the Collateral Agent is not the secured
party with respect to Financed Vehicles financed under Receivables with an
Aggregate Outstanding Balance (i.e., as of the date upon which such Receivables
were originated), equal to 5.00% or more of the Aggregate Outstanding Balance of
all Receivables owned by the Debtor; or

 

69



--------------------------------------------------------------------------------

(aa) AmeriCredit shall enter into any transaction or merger whereby it is not
the surviving entity (other than internal re-organization), or AMC or the Debtor
shall enter into any merger regardless of the surviving entity; or

 

(bb) the periodic due diligence by the Note Insurer (or its designee) as
permitted by the Transaction Documents, reveals that Receivables representing
more than 10% of the sample reviewed (which sample must be of a reasonably
statistically significant size) displays material non-compliance with the
standards described in the Credit and Collection Policy; or

 

(cc) except as permitted by the transaction documents, any assignment by
AmeriCredit of its rights and obligations under the Transaction Documents
without the prior written consent of the Note Insurer; or

 

(dd) the Trust becomes an “investment company” within the meaning of the
Investment Company Act of 1940; or

 

(ee) AMC fails to repurchase Receivables in connection with a breach of
representation or warranty relating to the Receivables or due to an incomplete
or defective Receivable File, or as a result of either (I) an amount in excess
of 0.50% of the related Lien Certificates not having been received by the
Custodian by the 181st day following the origination date of the related
Receivable or (II) a Lien Certificate not having been received by the Custodian
by the 240th day following the origination date of the related Receivable; or

 

(ff) AmeriCredit is removed as servicer or is provided with notice of servicer
non-renewal or non-extension on any outstanding term asset-backed transaction or
pursuant to the Master Warehouse Facility Servicing Agreement; or

 

(gg) the Eligible Receivables held as Collateral that have Contracts that
provided for 72 monthly payments is greater than (I) 40% or (II) if the
concentration limitation for Contracts that provide for 72 monthly payments set
forth for the Receivables Pool related to the most recent securitization prior
to any date of determination is less than 40% then such concentration
limitation, but no less than 30% and, in any such condition shall continue for
five Business Days; or

 

(hh) the Weighted Average AmeriCredit Score for all of the Eligible Receivables
held as Collateral which have Contracts which provide for 72 monthly payments is
(I) less than 235 or (II) if 30% or less of the Contracts provide for 72 monthly
payments, less than 230; or

 

(ii) an Overcollateralization Shortfall exists for thirty (30) consecutive days;
or

 

(jj) the GAAP Portfolio Net Loss Ratio for any Determination Date shall exceed
(i) 9.00% or (ii) if the credit enhancement associated with any public
asset-backed securitization sponsored by AmeriCredit that closes on or after
October 1, 2004 decreases to an amount below 18%, 8.50%;

 

70



--------------------------------------------------------------------------------

(kk) a Servicer Termination Event occurs; or

 

(ll) The portion of AmeriCredit’s total committed and in good standing warehouse
facilities that is insured by the Note Insurer exceeds 40%.

 

In addition to the Termination and Amortization Events listed above, the
following Termination and Amortization Events apply only during the Regular
Amortization Period and only with respect to the Regular Amortization
Receivables Pool:

 

(a) on any Determination Date, the Regular Amortization Period Cumulative Net
Loss Ratio exceeds the amount (based on weighted average pool seasoning in
months) specified for the related Determination Date in Exhibit M hereto; or

 

(b) on any Determination Date during the Regular Amortization Period, the
Delinquency Ratio, averaged for the 3 most recent Determination Dates, exceeds
the level specified for such Determination Date in Exhibit N hereto; or

 

(c) on any Determination Date during the Regular Amortization Period, the
Default Ratio exceeds the level specified for such Determination Date in Exhibit
O hereto; or

 

(d) (i) on any of the seventh through thirteenth Determination Dates during the
Regular Amortization Period, the Annualized Net Loss Ratio for Receivables held
as Collateral, exceeds 10%; or (ii) on any Determination Dates during the
Regular Amortization Period thereafter, the Annualized Net Loss Ratio for
Receivables held as Collateral, exceeds 11%.

 

SECTION 6.2. Termination. Upon the occurrence of any Termination and
Amortization Event hereunder, the Rapid Amortization Period shall commence,
unless the Note Insurer otherwise waives in writing such Termination and
Amortization Event. No waiver of any Termination and Amortization Event
hereunder shall be effective without the prior written consent of the Note
Insurer.

 

The Debtor and the Servicer agree that they shall take all actions (including
reliening of the certificates of title or other title documents in the name of
the Collateral Agent on behalf of the Secured Parties) and execute all documents
as may be necessary or requested by the Collateral Agent or the Note Insurer to
perfect its interest in the Collateral, including, without limitation, to
perfect the Collateral Agent’s security interest in the Financed Vehicles. Each
of the Debtor, AmeriCredit and AMC hereby grant to the Collateral Agent, on
behalf of the Secured Parties, a power of attorney to act in its place and stead
to take all actions as may be necessary to perfect the Collateral Agent’s
security interest in the Financed Vehicles. Each of AmeriCredit, AMC and the
Debtor acknowledge that such power of attorney is irrevocable and is coupled
with an interest. In connection with any sale of the Receivables by the
Collateral Agent after the occurrence of a Termination and Amortization Event,
the Debtor shall have, for a period of five (5) Business Days after notice of
such proposed sale from or on behalf of the Secured Parties, the right to
repurchase the Receivables and related Contracts for a price, payable in
immediately available funds, in an amount equal to the then outstanding Secured
Obligations.

 

71



--------------------------------------------------------------------------------

SECTION 6.3. Optional Redemption of Note. On any Remittance Date (i) following
the occurrence of a Termination and Amortization Event (which Termination and
Amortization Event itself occurs on or after the twelfth (12th) Remittance
Date), the Note Insurer, on not fewer than fifteen (15) prior Business Days’
written notice, substantially in the form of Exhibit Q hereto, delivered to the
Debtor, the Servicer, the Collateral Agent and the Purchaser may, or (ii) on or
after the twenty-fourth (24th)Remittance Date, the Debtor not fewer than fifteen
(15) prior Business Day’s written notice delivered to the Note Insurer, the
Purchaser and the Collateral Agent, may, redeem the Note, in whole or in part,
on, in each case for a purchase price equal to the Net Investment then
outstanding, plus all accrued and unpaid Note Interest, to the date of payment;
and provided that all amounts, if any, then due and owing to the Note Insurer,
the Collateral Agent and the Servicer are paid in full in cash. The purchase
price shall be applied as set forth in Section 6.5 hereof.

 

SECTION 6.4. Optional Purchase of All Receivables. (a) (a) On the last day of
any Settlement Period during the Amortization Period as of which the Aggregate
Outstanding Balance of all Receivables shall be less than or equal to 10% of the
Aggregate Outstanding Balance of all Receivables as of the beginning of the
Amortization Period, the Servicer and AMC each shall have the option to purchase
the Trust Estate, other than the Accounts (with the consent of the Note Insurer
if such purchase would result in a claim on the Note Policy or would result in
any amount owing to the Note Insurer under the Insurance Agreement remaining
unpaid); provided, however, that the amount to be paid for such purchase (as set
forth in the following sentence) shall be sufficient to pay the full amount of
principal, premium, if any, and interest then due and payable on the Notes and
the Certificates and any amount then due and owed to the Note Insurer. To
exercise such option, the Servicer or AMC, as the case may be, shall deposit in
the Collection Account an amount equal to the aggregate Purchase Amount for the
Receivables (including Liquidated Receivables), plus the appraised value of any
other property held by the Trust and any amount then due and owed to the Note
Insurer, such value to be determined by an appraiser mutually agreed upon by the
Servicer, the Note Insurer and the Collateral Agent, and shall succeed to all
interests in and to the Trust.

 

(b) Notice of any termination of the Trust shall be given to the Owner Trustee,
the Collateral Agent, the Note Insurer and the Rating Agencies as soon as
practicable after the Servicer has received notice thereof.

 

(c) All amounts deposited in the Collection Account pursuant to this Section 6.4
shall be applied as set forth in Section 6.5 hereof.

 

SECTION 6.5. Proceeds. The proceeds from the sale, disposition or liquidation of
the Receivables pursuant to Section 6.2 hereof, in connection with any optional
redemption of the Note pursuant to Section 6.3 hereof, or in connection with the
optional purchase of all Receivables pursuant to Section 6.4 hereof, shall be
treated as Prepayment Amounts and applied pursuant to Section 2.4 hereof.

 

72



--------------------------------------------------------------------------------

ARTICLE VII

 

THE COLLATERAL AGENT

 

SECTION 7.1. Duties of the Collateral Agent. The Secured Parties hereby appoint
JPMorgan to act solely on their behalf as Collateral Agent hereunder, and
JPMorgan hereby accepts such appointment. The Collateral Agent, both prior to
the occurrence of a Termination and Amortization Event hereunder and after a
Termination and Amortization Event shall have been cured or waived, shall
undertake to perform such duties and only such duties as are specifically set
forth in this Agreement. The Collateral Agent shall at all times after the
occurrence of a Termination and Amortization Event which has not been cured or
waived exercise such of the rights and powers vested in it pursuant to this
Agreement using the same degree of care and skill as a prudent person would
exercise or use in the conduct of his or her own affairs.

 

All Collections received by the Collateral Agent from the Servicer or otherwise
will, pending remittance to the Secured Parties entitled thereto, be held in
trust by the Collateral Agent for the benefit of the Secured Parties and
together with all other payment obligations of the Debtor hereunder owing to the
Secured Parties shall be payable to the Secured Parties in accordance with the
provisions of Article III hereof.

 

SECTION 7.2. Compensation and Indemnification of Collateral Agent. The
Collateral Agent shall be compensated for its activities hereunder and
reimbursed for reasonable out-of-pocket expenses (including, but not limited to,
(i) securities transaction charges not waived due to the Collateral Agent’s
receipt of a payment from a financial institution with respect to certain
Eligible Investments and (ii) the compensation and expenses of its counsel and
agents) pursuant to a separate letter agreement between the Collateral Agent and
the Debtor. All such amounts shall be payable from funds available therefor in
accordance with Section 2.3(a)(iv) and (xii) hereof. Notwithstanding any other
provisions in this Agreement, the Collateral Agent shall not be liable for any
liabilities, costs or expenses of the Debtor arising under any tax law,
including without limitation any federal, state or local income or franchise
taxes or any other tax imposed on or measured by income (or any interest or
penalties with respect thereto or from a failure to comply therewith).

 

(a) Each of the Debtor and AmeriCredit shall, jointly and severally, indemnify
the Collateral Agent, its officers, directors, employees and agents for, and
hold it harmless against any loss, liability or expense incurred without willful
misconduct, gross negligence or bad faith on its part, arising out of or in
connection with (i) the acceptance or administration of this Agreement,
including the costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties under this Agreement and (ii) the negligence, willful misconduct or bad
faith of the Debtor in the performance of its duties hereunder. All such amounts
shall be payable in accordance with Section 2.3(a)(iv) and (xii) hereof. The
provisions of this Section 7.2 shall survive the termination of this Agreement
or the earlier resignation or removal of the Collateral Agent.

 

SECTION 7.3. [Intentionally Omitted].

 

73



--------------------------------------------------------------------------------

SECTION 7.4. Liability of the Collateral Agent.

 

(a) The Collateral Agent shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Collateral Agent in
such capacity herein. No implied covenants or obligations shall be read into
this Agreement against the Collateral Agent and, in the absence of bad faith on
the part of the Collateral Agent, the Collateral Agent may conclusively rely on
the truth of the statements and the correctness of the opinions expressed in any
certificates or opinions furnished to the Collateral Agent and conforming to the
requirements of this Agreement.

 

(b) The Collateral Agent shall not be liable for an error of judgment made in
good faith by an authorized officer, unless it shall be conclusively proved in a
judicial proceeding that the Collateral Agent shall have been negligent in
ascertaining the pertinent facts of which the Collateral Agent is required by
the terms of this Agreement or any other Transaction Documents to make itself
aware.

 

(c) The Collateral Agent shall not be liable with respect to any action taken,
suffered or omitted to be taken in good faith in accordance with this Agreement
or at the direction of a Secured Party relating to the exercise of any power
conferred upon the Collateral Agent under this Agreement.

 

(d) The Collateral Agent shall not be charged with knowledge of any Termination
and Amortization Event unless an authorized officer obtains actual knowledge of
such event or the Collateral Agent receives written notice of such event from
the Debtor, the Purchaser, any other Owner, any other Secured Party or the Note
Insurer, as the case may be.

 

(e) Without limiting the generality of this Section 7.4, the Collateral Agent
shall have no duty (i) to see to any recording, filing or depositing of this
Agreement or any other Transaction Document or any financing statement or
continuation statement evidencing a security interest in the Receivables or the
Financed Vehicles, or to see to the maintenance of any such recording or filing
or depositing or to any recording, refiling or redepositing of any thereof, (ii)
to see to any insurance of the Financed Vehicles or Obligors or to effect or
maintain any such insurance, (iii) to see to the payment or discharge of any
tax, assessment or other governmental charge or any Lien or encumbrance of any
kind owing with respect to, assessed or levied against, any part of the
Receivables, (iv) to confirm or verify the contents of any reports or
certificates of the Servicer or the Debtor delivered to the Collateral Agent
pursuant to this Agreement believed by the Collateral Agent to be genuine and to
have been signed or presented by the proper party or parties or (v) to inspect
the Financed Vehicles at any time or ascertain or inquire as to the performance
or observance of any of the Debtor’s or the Servicer’s representations,
warranties or covenants or the Servicer’s duties and obligations as Servicer and
as custodian of books, records, files and computer records relating to the
Receivables.

 

(f) The Collateral Agent shall not be required to expend or risk its own funds
or otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there shall be
reasonable ground for believing that the repayment of such funds or indemnity
satisfactory to it against such risk or liability shall not be assured to it,
and none of the provisions contained in this Agreement shall in any event
require the Collateral Agent to perform, or be responsible for the manner of
performance of, any of the obligations of the Servicer under this Agreement.

 

74



--------------------------------------------------------------------------------

(g) The Collateral Agent may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, officer’s certificate, any
Servicer’s Certificate, certificate of auditors, or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
appraisal, bond or other paper or document reasonably believed by it to be
genuine and to have been signed or presented by the proper party or parties.

 

(h) The Collateral Agent may consult with counsel and any opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken or suffered or omitted by it under this Agreement in good faith
and in accordance with such opinion of counsel.

 

(i) The Collateral Agent shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement or to institute, conduct or
defend any litigation under this Agreement or in relation to this Agreement, at
the request, order or direction of the Note Insurer pursuant to the provisions
of this Agreement, unless the Note Insurer shall have offered to the Collateral
Agent reasonable security or indemnity against the costs, expenses and
liabilities that may be incurred therein or thereby; nothing contained in this
Agreement, however, shall relieve the Collateral Agent of its obligations, upon
the occurrence of a Termination and Amortization Event (that shall not have been
cured or waived), to exercise such of the rights and powers vested in it by this
Agreement, and to use the same degree of care and skill in their exercise as a
prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs.

 

(j) The Collateral Agent shall not be liable for any action taken, suffered or
omitted by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Agreement.

 

(k) Prior to the occurrence of a Termination and Amortization Event and before
the Collateral Agent has received notice of such Termination and Amortization
Event and after the waiver of any Termination and Amortization Event that may
have occurred, the Collateral Agent shall not be bound to make any investigation
into the facts of matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing so to do by a Secured
Party; provided, however, that if the payment within a reasonable time to the
Collateral Agent of the costs, expenses or liabilities likely to be incurred by
it in the making of such investigation shall be, in the opinion of the
Collateral Agent, not reasonably assured by the Debtor, the Collateral Agent may
require reasonable indemnity against such cost, expense or liability as a
condition to so proceeding. The reasonable expense of every such examination
shall be paid by the Debtor or, if paid by the Collateral Agent, shall be
reimbursed by the Debtor upon demand.

 

(l) The Collateral Agent may execute any of the trusts or powers hereunder or
perform any duties under this Agreement either directly or by or through agents
or attorneys or a custodian. The Collateral Agent shall not be responsible for
any misconduct or negligence of any such Agent or custodian appointed with due
care by it hereunder.

 

75



--------------------------------------------------------------------------------

(m) The Collateral Agent shall have no obligation to invest and reinvest any
cash held in the applicable Eligible Deposit Account in the absence of timely
and specific written investment direction of the Servicer. In no event shall the
Collateral Agent be liable for the selection of investments or for investment
losses incurred thereon by reason of investment performance, nor shall the
Collateral Agent shall have any liability in respect of losses incurred as a
result of the liquidation of any investment prior to its stated maturity or the
failure to be provided with timely written investment direction from the
Servicer.

 

(n) The Collateral Agent may at any time resign by giving thirty (30) days
written notice of resignation to the Debtor, the Servicer, AMC and the Note
Insurer. Upon receiving such notice of resignation, the Servicer, with the
consent of the Note Insurer, shall promptly appoint a successor and, upon the
acceptance by the successor of such appointment, release the resigning
Collateral Agent from its obligations hereunder by written instrument, a copy of
which instrument shall be delivered to each of the Debtor, the Servicer, AMC and
the Note Insurer, the resigning Collateral Agent and the successor. If no
successor shall have been so appointed and have accepted appointment within
forty-five (45) days after the giving of such notice of resignation, the
resigning Collateral Agent may petition any court of competent jurisdiction for
the appointment of a successor.

 

SECTION 7.5. [Intentionally Omitted].

 

SECTION 7.6. Limitation on Liability of the Collateral Agent and Others. The
directors, officers, employees or agents of the Collateral Agent shall not be
under any liability to the Note Insurer, any Secured Party or any other Person
hereunder or pursuant to any document delivered hereunder, it being expressly
understood that all such liability is expressly waived and released as a
condition of, and as consideration for, the execution of this Agreement;
provided, however, that this provision shall not protect the directors,
officers, employees and agents of the Collateral Agent against any liability
which would otherwise be imposed by reason of willful misfeasance, bad faith or
gross negligence in the performance of duties or by reason of reckless disregard
of obligations and duties hereunder. Except as provided in Section 7.4 hereof,
the Collateral Agent shall not be under any liability to any Secured Party or
any other Person for any action taken or for refraining from the taking of any
action in its capacity as Collateral Agent pursuant to this Agreement whether
arising from express or implied duties under this Agreement; provided, however,
that this provision shall not protect the Collateral Agent against any liability
which would otherwise be imposed by reason of willful misfeasance, bad faith or
gross negligence in the performance of duties or by reason of reckless disregard
of obligations and duties hereunder. The Collateral Agent may rely in good faith
on any document of any kind prima facie properly executed and submitted by any
Person respecting any matters arising hereunder. The Collateral Agent shall not
be under any obligation to appear in, prosecute or defend any legal action which
is not incidental to its duties to administer the Collections and the Collection
Account in accordance with this Agreement which in its reasonable opinion may
involve it in any expense or liability.

 

76



--------------------------------------------------------------------------------

ARTICLE VIII

 

THE SECURITIES INTERMEDIARY

 

SECTION 8.1. Duties of the Securities Intermediary. JPMorgan, in its capacity as
Securities Intermediary hereunder, hereby undertakes and agrees to act as
“security intermediary” (as such term is defined in Section 8-501 of the Uniform
Commercial Code as in effect in the State of New York (the “New York UCC”)) in
connection with the securities accounts hereinafter referred to in this Article
8 and all securities, security entitlements, cash and other property held from
time to time in such securities accounts). In such capacity and in accordance
with Sections 2.10, 2.11, 2.12 and 2.15 herein, the Securities Intermediary will
(a) establish account number 10209854.1 in the name of JPMorgan Chase Bank, as
Collateral Agent for the benefit of the Secured Parties, which account is the
account referred to herein as the “Collection Account”, (b) establish account
number 10209854.4 in the name of JPMorgan Chase Bank, as Collateral Agent for
the benefit of the Secured Parties, which account is the account referred to
herein as the “Funding Account”, (c) establish account number 10209854.5 in the
name of JPMorgan Chase Bank, as Collateral Agent for the benefit of the Secured
Parties, which account is the account referred to herein as the “Yield
Supplement Account” and (d) establish account number 10209854.3 in the name of
JPMorgan Chase Bank, as Collateral Agent for the benefit of the Secured Parties,
which account is the account referred to herein as the “Reserve Account”.

 

SECTION 8.2. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary represents, warrants and covenants
that:

 

(i) It shall not change the name or account number of the Collection Account,
the Funding Account, the Yield Supplement Account or the Reserve Account
(collectively, the “Collateral Agent Accounts”) without the prior written
consent of the Collateral Agent and the Note Insurer;

 

(ii) All securities or other property comprising any financial assets deposited
in or credited to the Collateral Agent Accounts shall be registered in the name
of the Securities Intermediary or the Collateral Agent or in blank or shall be
credited to another securities account or accounts maintained in the name of the
Securities Intermediary, and in no case shall any financial asset deposited in
or credited to any such account be registered in the name of the Debtor, payable
to the order of the Debtor or specially endorsed to the Debtor, except to the
extent the foregoing have been specifically endorsed to the Securities
Intermediary or in blank;

 

(iii) All property delivered to the Securities Intermediary pursuant to this
Agreement for deposit in or credit to the Collateral Agent Accounts shall be
promptly credited to such account;

 

(iv) Each of the Collateral Agent Accounts is and shall remain a “securities
account” as such term is defined in Section 8-501(a) of the New York UCC, and
the Securities Intermediary agrees that each item of property (whether
investment property, financial asset, security, instrument or cash) deposited in
or credited to each such account shall be treated as a “financial asset” within
the meaning of Section 8-102(a)(9) of the New York UCC and that,

 

77



--------------------------------------------------------------------------------

subject to the terms of this Agreement, the Securities Intermediary will treat
the Collateral Agent as the holder of a security entitlement in and as entitled
to exercise the rights that comprise any financial asset deposited in or
credited to such account;

 

(v) JPMorgan, in the ordinary course of its business maintains securities
accounts for others and is acting in that capacity in exercising its rights and
discharging its duties hereunder; and

 

(vi) If at any time the Securities Intermediary shall receive any notification
from the Collateral Agent directing transfer or redemption of any financial
asset relating to the Collateral Agent Accounts, the Securities Intermediary
shall comply with such entitlement order without further consent by the Debtor
or any other person.

 

SECTION 8.3. Governing Law for Certain Securities Intermediary Matters. Without
limiting the generality of Section 9.4 of this Agreement, the parties agree that
both this Agreement, the Collateral Agent Accounts shall be governed by the laws
of the State of New York. Regardless of any provision in any other agreement,
for purposes of the New York UCC, New York shall be deemed to be the Securities
Intermediary’s jurisdiction and the Collateral Agent Accounts (as well as all of
the securities entitlements related thereto) shall be governed by the laws of
the State of New York.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.1. Term of Agreement. This Agreement shall terminate on the date
immediately following the date upon which all Secured Obligations have been paid
in full in cash; provided, however, that (i) the rights and remedies of the
Collateral Agent, the Note Insurer, and the Secured Parties with respect to any
representation and warranty made or deemed to be made by the Debtor,
AmeriCredit, AMC or the Servicer pursuant to this Agreement, (ii) the
indemnification and payment provisions of Article VII, and (iii) the agreement
set forth in Section 9.9 hereof, shall be continuing and shall survive any
termination of this Agreement.

 

SECTION 9.2. Waivers; Amendments.

 

(a) No failure or delay on the part of the Collateral Agent, the Note Insurer or
any of the Secured Parties in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law.

 

(b) Any provision of this Agreement or any of the Transaction Documents may be
amended or waived if, but only if, such amendment is in writing and is signed by
the Debtor, the Servicer and the Purchaser and the Note Insurer (and, if the
Servicing and Custodian Agreement or the rights or duties of the Collateral
Agent are affected thereby, by the Collateral Agent).

 

78



--------------------------------------------------------------------------------

Prior to the execution of any amendment to this Agreement, the Collateral Agent
shall be entitled to receive and conclusively rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Agreement and that all conditions precedent to such execution and delivery have
been satisfied. The Collateral Agent may, but shall not be obligated to enter
into any such amendment which affects the Collateral Agent’s own rights, duties
or immunities under this Agreement.

 

SECTION 9.3. Notices. Except as provided below, all communications and notices
provided for hereunder shall be in writing (including bank wire, telex, telecopy
or electronic facsimile transmission or similar writing) and shall be given to
the other party at its address or telecopy number set forth below or at such
other address or telecopy number as such party may hereafter specify for the
purposes of notice to such party. Each such notice or other communication shall
be effective (i) if given by telecopy, when such telecopy is transmitted to the
telecopy number specified in this Section 9.3 and confirmation is received, (ii)
if given by mail three (3) Business Days following such posting, if postage
prepaid, or if sent via U.S. certified or registered mail, (iii) if given by
overnight courier, one (1) Business Day after deposit thereof with a national
overnight courier service, or (iv) if given by any other means, when received at
the address specified in this Section 9.3. However, the absence of such
confirmation shall not affect the validity of such notice. If the written
confirmation differs in any material respect from the action taken by the
Purchaser, the records of the Purchaser shall govern absent manifest error.

 

If to the Purchaser:

 

Meridian Funding Company, LLC

c/o MBIA Insurance Corporation

113 King Street

Armonk, NY 10504

Attention: Group Managing Directors-Conduits

Telephone: 914-273-4545

Telecopy: 914-765-3979

 

(with a copy to the Note Insurer)

 

If to the Debtor:

 

AmeriCredit MTN Receivables Trust IV

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Asset Backed Securities Administration

 

79



--------------------------------------------------------------------------------

and a copy to:

 

AmeriCredit Financial Services, Inc.

801 Cherry Street

Suite 3900 Fort Worth, Texas 76102

Attention: Treasury Department

Telephone: (817) 302-7022

Telecopy: (817) 302-7942

 

If to the Owner Trustee:

 

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Asset Backed Securities Administration

 

If to AmeriCredit or the Servicer:

 

AmeriCredit Financial Services, Inc.

801 Cherry Street

Suite 3900

Fort Worth, Texas 76102

Attention: Treasury Department

Telephone: (817) 302-7022

Telecopy: (817) 302-7942

 

If to AMC:

 

AmeriCredit MTN Corp. IV

801 Cherry Street - Suite 4000

Fort Worth, Texas 76102

Attention: Treasury Department

Telephone: (817) 302-7082

Telecopy: (817) 302-7915

 

If to the Note Insurer:

 

MBIA Insurance Corporation

113 King Street

Armonk, NY 10504

Attention: Insured Portfolio Management - SF

Telephone: (914) 273-4545

Telecopy: (914) 765-3810

 

80



--------------------------------------------------------------------------------

If to the Collateral Agent or the Securities Intermediary:

 

JP Morgan Chase Bank

4 New York Plaza, 6th Floor

New York, NY 10004

Attention: Institutional Trust Services,

AmeriCredit MTN Receivables Trust IV

Telecopy: (212) 623-5932

 

SECTION 9.4. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial;
Integration; Appointment of Agent for Service of Process.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS
THEREOF. EACH OF THE DEBTOR, AMERICREDIT, AMC AND THE SERVICER HEREBY SUBMITS TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. Each of the
Debtor, AmeriCredit, AMC and the Servicer hereby irrevocably waives, to the
fullest extent it may effectively do so, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. Nothing in this Section 9.4 shall affect the
right of the Purchaser to bring any action or proceeding against the Debtor,
AmeriCredit, AMC or the Servicer or their respective properties in the courts of
other jurisdictions.

 

(b) EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS.

 

(c) This Agreement contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire Agreement between the parties hereto with respect to
the subject matter hereof superseding all prior oral or written understandings.

 

(d) The Debtor, AmeriCredit, AMC and the Servicer each hereby appoint
Corporation Servicing Company, located at 80 State Street, Albany, New York
12207-2543, as the authorized agent upon whom process may be served in any
action arising out of or based upon this Agreement, the other Transaction
Documents to which such Person is a party or the transactions contemplated
hereby or thereby that may be instituted in the United States District Court for
the Southern District of New York and of any New York State court sitting in the
City of New York by the Purchaser, the Note Insurer, any other Owner, the
Collateral Agent or any assignee of any of them.

 

81



--------------------------------------------------------------------------------

SECTION 9.5. Counterparts; Severability. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement. Any
provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 9.6. Successors and Assigns.

 

(a) This Agreement shall be binding on the parties hereto and their respective
successors and assigns; provided, however, that none of the Debtor, AmeriCredit,
AMC or the Servicer may assign any of its rights or delegate any of its duties
hereunder or under the Master Receivables Purchase Agreement or under any of the
other Transaction Documents without the prior written consent of the Collateral
Agent, except that the Servicer may delegate its duties hereunder and under any
other Transaction Document with respect to the servicing of and collections on
certain Receivables to AmeriCredit Financial Services of Canada Ltd. without
first obtaining the consent of the Collateral Agent or any other Person. No
provision of this Agreement shall in any manner restrict the ability of the
Collateral Agent to assign, participate, grant security interests in, or
otherwise transfer any portion of the Collateral.

 

(b) Each of the Debtor, AmeriCredit, AMC and the Servicer hereby consents to and
acknowledges the assignment by the Purchaser of all of its rights under,
interest in and title to this Agreement, the Note and the Collateral to the Note
Insurer.

 

SECTION 9.7. Waiver of Confidentiality. Each of the Debtor, AmeriCredit, AMC and
the Servicer hereby consents to the disclosure of any non-public information
with respect to it received by any Secured Party, the Collateral Agent or the
Note Insurer to any of the Purchaser, any nationally recognized rating agency
rating the Purchaser’s medium term notes, the Note Insurer or any Secured Party,
in relation to this Agreement.

 

SECTION 9.8. Confidentiality Agreement. Each of the Debtor, AmeriCredit and AMC
hereby agrees that it shall not disclose the contents of this Agreement or any
other proprietary or confidential information of any of the Secured Parties, the
Collateral Agent or the Note Insurer to any other Person except (i) its auditors
and attorneys, employees or financial advisors (other than any commercial bank)
and any nationally recognized rating agency; provided such auditors, attorneys,
employees, financial advisors or rating agencies are informed of the highly
confidential nature of such information or (ii) as otherwise required (x) by
applicable law, (y) under the Securities Exchange Act of 1934, as amended, in
connection with an offering of securities issued by the Debtor or an Affiliate
thereof, or (z) by order of a court of competent jurisdiction (provided,
however, that in the case of this clause (ii) no such disclosure shall occur
without the prior review by the Note Insurer of the material to be disclosed).

 

82



--------------------------------------------------------------------------------

SECTION 9.9. No Bankruptcy Petition Against the Purchaser, AMC, or the Debtor.
Each of the Debtor, AmeriCredit, AMC and the Servicer hereby covenants and
agrees that, prior to the date which is one year and one day after the payment
in full of all outstanding indebtedness of the Purchaser, it shall not institute
against, or join any other Person in instituting against, the Purchaser, AMC or
the Debtor or any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.

 

SECTION 9.10. Further Assurances. The Debtor agrees to do such further acts and
things and to execute and deliver to the Secured Parties, the Note Insurer or
the Collateral Agent such additional assignments, agreements, powers and
instruments as are required by each of them to carry into effect the purposes of
this Agreement or to better assure and confirm unto each of them their rights,
powers and remedies hereunder.

 

SECTION 9.11. Characterization of the Transactions Contemplated by the
Agreement; Tax Treatment.

 

(a) The parties hereto agree that this Agreement shall constitute a security
agreement under applicable law. The Debtor hereby assigns to the Collateral
Agent, for the benefit of the Secured Parties, all of its rights and remedies
under (i) the Master Receivables Purchase Agreement with respect to the
Receivables and with respect to any obligations thereunder of each of
AmeriCredit and AMC with respect to the Receivables and (ii) under or in
connection with any Hedging Arrangement. The Collateral Agent agrees that upon
any release of a Receivable or Contract to the Debtor, the Collateral Agent
shall be deemed to have released its security interest therein and reassigned to
the Debtor all of the Collateral Agent’s rights under the Master Receivables
Purchase Agreement with respect to such Receivable or Contract. The Debtor
agrees that neither it nor the Servicer shall give any consent or waiver
required or permitted to be given under the Master Receivables Purchase
Agreement with respect to the Receivables or the Contracts without the prior
consent of the Collateral Agent and the Note Insurer.

 

(b) Each of the parties hereto agrees to treat the transactions contemplated by
this Agreement as a financing for federal income tax purposes and further agree
to file on a timely basis all federal and other income tax returns consistent
with such treatment.

 

SECTION 9.12. Responsibilities of the Debtor. Anything herein to the contrary
notwithstanding, the Debtor shall (i) perform all of its obligations under the
Contracts related to the Receivables to the same extent as if interests in such
Receivables had not been pledged hereunder and the exercise by the Collateral
Agent or any Secured Party of their rights hereunder shall not relieve the
Debtor from such obligations and (ii) pay when due any taxes, including, without
limitation, any sales taxes payable in connection with the Receivables and their
creation and satisfaction. Neither the Collateral Agent nor any Secured Party
shall have any obligation or liability with respect to any Receivable or related
Contracts, nor shall any of them be obligated to perform any of the obligations
of the Debtor thereunder.

 

83



--------------------------------------------------------------------------------

SECTION 9.13. Headings. Section headings used in this Agreement are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

 

SECTION 9.14. Limitation on Liability. It is expressly understood and agreed by
the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust Company, not individually or personally but solely as Owner
Trustee of the Debtor, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Debtor is made and intended not as a personal
representation, undertaking and agreement by Wilmington Trust Company but is
made and intended for the purpose for binding only the Debtor, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Debtor or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Debtor under this
Agreement or any other related documents; provided, however, that no provision
of this Agreement shall be construed to relieve the Owner Trustee from liability
for its own grossly negligent action, its own grossly negligent failure to act,
its action in bad faith or its own willful misconduct.

 

SECTION 9.15. Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns. In addition, each of the Secured Parties shall be an express third
party beneficiary hereof entitled to enforce the terms hereof as if it were a
party hereto. Concurrently with the appointment of a successor Collateral Agent
under the Security Agreement, the parties hereto shall amend this Agreement to
make said Collateral Agent, the successor to the Collateral Agent hereunder.

 

SECTION 9.16. Effect of Note Insurer Default. Upon the occurrence of a Note
Insurer Default, and for so long as such Note Insurer Default continues, all
rights of the Note Insurer shall vest in the Purchaser; provided, however, that
all rights of the Note Insurer shall be immediately reinstated upon cure of such
Note Insurer Default.

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

AMERICREDIT MTN RECEIVABLES TRUST IV, as Debtor

By:

 

WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

AMERICREDIT FINANCIAL SERVICES, INC., individually and as Servicer

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

AMERICREDIT MTN CORP. IV, individually

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

JPMORGAN CHASE BANK, as Collateral Agent and as Securities Intermediary

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

85



--------------------------------------------------------------------------------

EXHIBIT A

 

List of Lock-Box Banks and Lock-Box Accounts

 

[                    ]



--------------------------------------------------------------------------------

EXHIBIT B

 

Form of Lock-Box Agreement

 

[See Tri-Party Remittance Processing Agreement (Tab 10)]



--------------------------------------------------------------------------------

EXHIBIT C

 

Form of Note

 

[See Specimen Note (Tab 12)]



--------------------------------------------------------------------------------

EXHIBIT D

 

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT E

 

List of Actions and Suits

 

None.



--------------------------------------------------------------------------------

EXHIBIT F

 

Schedule of Locations of Records

 

AmeriCredit Financial Services, Inc.

4001 Embarcadero Drive

Arlington, Texas 76014



--------------------------------------------------------------------------------

EXHIBIT G

 

List of Subsidiaries, Divisions and Tradenames

 

None.



--------------------------------------------------------------------------------

EXHIBIT H

 

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT I

 

Form of Secretary’s Certificate

 

[See AmeriCredit Secretary’s Certificate (Tab 20)]



--------------------------------------------------------------------------------

EXHIBIT J

 

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT K

 

Form of Take-Out Notice



--------------------------------------------------------------------------------

EXHIBIT L

 

Form of Delivery Notice

 

[See Initial Delivery Notice (Tab 14)]



--------------------------------------------------------------------------------

EXHIBIT M

 

Cumulative Net Loss Table

 

Seasoning
in Months

--------------------------------------------------------------------------------

   Trigger Rate


--------------------------------------------------------------------------------

 

3

   1.25 %

6

   2.50 %

9

   5.20 %

12

   7.10 %

15

   9.00 %

18

   10.90 %

21

   12.60 %

24

   13.60 %

27

   14.60 %

30

   15.60 %

33

   16.20 %

36

   16.60 %

39

   16.90 %

42

   17.10 %



--------------------------------------------------------------------------------

EXHIBIT N

 

Delinquency Ratio Table

 

Weighted Average
Seasoning of Pool

--------------------------------------------------------------------------------

   Trigger Rate


--------------------------------------------------------------------------------

 

1- 12 months

   5.00 %

13 - 24 months

   5.50 %

25 - 48 months

   6.50 %

49 - 72 months

   7.00 %



--------------------------------------------------------------------------------

EXHIBIT O

 

Default Ratio Table

 

Weighted Average
Seasoning of Pool

--------------------------------------------------------------------------------

   Default Rate
Trigger


--------------------------------------------------------------------------------

 

  1-3 months

   3.53 %

  4-6 months

   5.82 %

  7-9 months

   8.24 %

10-12 months

   10.00 %

13-15 months

   12.00 %

16-18 months

   14.50 %

19-21 months

   17.00 %

22-24 months

   18.50 %

25-27 months

   20.50 %

28-30 months

   22.00 %

31-33 months

   23.75 %

34-36 months

   25.00 %

37-39 months

   26.25 %

40-42 months

   27.00 %

43-45 months

   27.75 %

46-48 months

   27.75 %

49-51 months

   27.75 %

52-54 months

   27.75 %

55-57 months

   27.75 %

58-60 months

   27.75 %

61-63 months

   27.75 %

64-66 months

   27.75 %

67-69 months

   27.75 %

70-72 months

   27.75 %



--------------------------------------------------------------------------------

EXHIBIT P

 

Collateral Agent’s Fee Schedule



--------------------------------------------------------------------------------

EXHIBIT Q

 

Form of Redemption Notice

 

REDEMPTION NOTICE

 

[DATE]            

 

MBIA Insurance Corporation

113 King Street

Armonk, New York 10504

Attn: Insured Portfolio Management – SF

 

Meridian Funding Company, LLC

c/o MBIA Insurance Corporation

113 King Street

Armonk, New York 10504

Attn: Group Managing Directors – Conduits

 

JPMorgan Chase Bank

4 New York Plaza

New York, New York 10004

Attn: AmeriCredit MTN Receivables Trust IV

 

Re: AmeriCredit MTN Receivables Trust IV

 

Ladies and Gentlemen:

 

Reference is made to the Security Agreement, dated as of October 1, 2004 (as
amended, the “Security Agreement”), by and among AmeriCredit MTN Receivables
Trust IV, as debtor, (the “Debtor”), AmeriCredit Financial Services, Inc.
(“AmeriCredit”), individually and as servicer, AmeriCredit MTN Corp. IV (“AMC”),
individually, and JPMorgan Chase Bank, as Collateral Agent and as Securities
Intermediary. All capitalized used and not otherwise defined herein shall have
the meanings assigned thereto in the Security Agreement.

 

The Debtor hereby provides you with notice pursuant to Section 6.3 of the
Security Agreement that on [DATE] (the “Redemption Date”) it shall redeem the
Note in whole for a Prepayment Amount equal to $                    
(representing the Net Investment as of the Redemption Date of
$                     and the actual accrued and unpaid interest on such Net
Investment as of the Redemption Date totaling $                    ). As of the
date of this Redemption Notice, AmeriCredit is not required to make a capital
contribution to the Debtor and AMC is not required to make a capital
contribution to the Debtor insofar as the sum of

 

O-2



--------------------------------------------------------------------------------

the estimated Prepayment Amount to be paid on the Redemption Date plus
$                     of amounts remaining due and owing to the Note Insurer,
the Collateral Agent and the Servicer as of the Redemption Date does not exceed
the estimated aggregate amounts on deposit in the Accounts as of the Redemption
Date (such aggregate amounts estimated to equal $                     as of the
Redemption Date).

 

[Remainder of page intentionally left blank]

 

O-3



--------------------------------------------------------------------------------

AMERICREDIT MTN RECEIVABLES TRUST IV

By:

 

WILMINGTON TRUST COMPANY not in its individual capacity but solely as Owner
Trustee on behalf of the Issuer

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Acknowledged and Agreed:

AMERICREDIT FINANCIAL SERVICES, INC., Individually and as Servicer,

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

AMERICREDIT MTN CORP. IV

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

MBIA INSURANCE CORPORATION,
as Insurer,

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

MERIDIAN FUNDING COMPANY, LLC,
as Purchaser

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK,
as Collateral Agent and as Securities Intermediary

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Q-2